Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 1 of 142 PageID #:
                                    6186




                            EXHIBIT B
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 2 of 142 PageID #:
                                    6187



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 BIOCONVERGENCE, LLC,                           )
                                                )
        Plaintiff,                              )
                                                )
        v.                                      )
                                                )
 JASPREET ATTARIWALA                            )
                                                )      Civil Action No. 1:19-cv-01745-SEB-TAB
        Defendant.                              )
                                                )


                          DECLARATION OF CHRISTINA L. JACK

        Pursuant to 28 U.S.C. § 1746, I declare as follows:

        1.      I am an adult, of sound mind and competent to testify to all matters contained in

 this Declaration. All matters contained in this Declaration are of my personal knowledge.

        2.      I am a paralegal with the firm of Ogletree Deakins Nash Smoak & Stewart, P.C.,

 111 Monument Circle, Suite 4600, Indianapolis, Indiana 46204.

        3.      I am actively working on and am familiar with the above-captioned matter. I am

 one of the firm’s employees responsible for maintaining the firm’s file for this litigation, including

 correspondence, email, and pleadings. This case file is created and maintained in the ordinary

 course of business. The following documents are contained in our case file.

        4.      On March 28, 2019, Jody Butts sent an email to Rebecca Green. A true and

 accurate copy of this email is attached hereto as Exhibit 1.

        5.      Page 224 of Document 124-1 filed in the United States Bankruptcy Court for the

 District of Columbia, Case No. 19-00828-ELG is attached hereto as Exhibit 2.
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 3 of 142 PageID #:
                                    6188



        6.      Page 218 of Document 124-1 filed in the United States Bankruptcy Court for the

 District of Columbia, Case No. 19-00828-ELG is attached hereto as Exhibit 3.

        7.      Page 214 of Document 124-1 filed in the United States Bankruptcy Court for the

 District of Columbia, Case No. 19-00828-ELG is attached hereto as Exhibit 4.

        8.      Page 208 of Document 124-1 filed in the United States Bankruptcy Court for the

 District of Columbia, Case No. 19-00828-ELG is attached hereto as Exhibit 5.

        9.      Pages 185-208 of Document 124-1 filed in the United States Bankruptcy Court for

 the District of Columbia, Case No. 19-00828-ELG is attached hereto as Exhibit 6.

        10.     Page 12 of Document 1 filed in the United States Bankruptcy Court for the District

 of Columbia, Case No. 19-00282-SMT is attached hereto as Exhibit 7.

        11.     Document 69 filed in the United States Bankruptcy Court for the District of

 Columbia, Case No. 19-00282-SMT is attached hereto as Exhibit 8.

        12.     Document 132 filed in the United States Bankruptcy Court for the District of

 Columbia, Case No. 19-00282-SMT is attached hereto as Exhibit 9.

        13.     Pages 1, 20-26 of Document 124-1 filed in the United States Bankruptcy Court for

 the District of Columbia, Case No. 19-00828-ELG is attached hereto as Exhibit 10.

        14.     Pages 6 of Document 39 filed in the United States Bankruptcy Court for the District

 of Columbia, Case No. 19-00282-SMT is attached hereto as Exhibit 11.

        15.     Excerpt of the Transcript Telephonic Evidentiary Hearing Before Hon. Martin S.

 Teel, Jr. on Aug. 21, 2020 (“Confirmation Hearing”) is attached hereto as Exhibit 12.

        16.     On September 9, 2019, Rebecca Green sent an email to Paul Jefferson. A true and

 accurate copy of this email is attached hereto as Exhibit 13.
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 4 of 142 PageID #:
                                    6189



        17.     After receiving data from Rebecca Green on September 9, 2019, Attariwala’s

 counsel failed to supplement Attariwala’s responses to Singota’s outstanding discovery requests.

        18.     Attariwala’s counsel also never asserted under the Inspection Order that any of the

 data Green provided to them on September 9, 2019, should be withheld from production to

 Singota’s counsel.

        19.     On May 25, 2019, Rebecca Green sent an email to Paul Jefferson. A true and

 accurate copy of this email is attached hereto as Exhibit 14.

        20.     On August 5, 2019, Rebecca Green sent an email to Paul Jefferson. A true and

 accurate copy of this email is attached hereto as Exhibit 15.

        21.     On November 25, 2019, Rebecca Green sent an email to Paul Jefferson. A true and

 accurate copy of this email is attached hereto as Exhibit 16.

        22.     On November 29, 2019, Rebecca Green sent an email to Paul Jefferson. A true and

 accurate copy of this email is attached hereto as Exhibit 17.

        23.     Rebecca Green provided the “Jessie Docs” folder to Singota’s counsel after

 receiving no objection from Attariwala’s counsel to her email dated November 29, 2019.

        24.     On September 2, 2020, Jaspreet Attariwala sent an email to Christopher Murray. A

 true and accurate copy of this email is attached hereto as Exhibit 18.

        25.     On February 14, 2020, David Lynn sent an email to Rebecca Green. A true and

 accurate copy of this email is attached hereto as Exhibit 19.

        26.     On February 19, 2020, Rebecca Green sent an email to David Lynn. A true and

 accurate copy of this email is attached hereto as Exhibit 20.

        27.     On March 5, 2020, David Lynn sent an email to Rebecca Green. A true and

 accurate copy of this email is attached hereto as Exhibit 21.
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 5 of 142 PageID #:
                                    6190



        28.     On May 20, 2020, Rebecca Green sent an email to David Lynn. A true and accurate

 copy of this email is attached hereto as Exhibit 22.

        29.     On May 21, 2020, David Lynn sent an email to Rebecca Green. A true and accurate

 copy of this email is attached hereto as Exhibit 23.

        30.     On September 11, 2020, Christopher Murray sent a letter David Lynn. A true and

 accurate copy of this letter is attached hereto as Exhibit 24.

        31.     On September 16, 2020, Rebecca Green sent an email to David Lynn, Christopher

 Murray and Nelson Cohen. A true and accurate copy of this email is attached hereto as Exhibit

 25.

        32.     On October 13, 2020, our office sent the Motion for Leave to Serve Subpoena by

 Alternative Means to the Clerk, United States District Court, District of Columbia. A true and

 accurate copy of this motion is attached hereto as Exhibit 26.

        33.     In June of 2019, Singota sought quotes from three vendors for reviewing the data

 so far collected from Attariwala, including Charles River Associates, HaystackID, and Epiq. The

 estimates (in random order) were $79,660 plus additional hourly work to be determined, $99,125

 to initially process data plus an undetermined amount to review it, and $385,517.

        34.     On June 2, 2020, Cynthia Bedrick sent a letter to Christopher Murray. A true and

 accurate copy of this letter is attached hereto as Exhibit 27.

        35.     On October 20, 2020, Jaspreet Attariwala sent an email to Christopher Murray. A

 true and accurate copy of the email is attached hereto as Exhibit 28.

        36.     On April 16, 2020, April 28, 2020 and May 7, 2020, Counsel for parties exchanged

 correspondence. A true and accurate copy of the letters are attached hereto as Exhibit 29.
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 6 of 142 PageID #:
                                    6191



        Further, declarant sayeth not.

        I declare under penalty of perjury under the laws of the United States of America the

 foregoing is true and correct.


 Date: October 21, 2020
                                             Christina L. Jack
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 7 of 142 PageID #:
                                    6192




                             EXHIBIT 1
                      Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 8 of 142 PageID #:
                                                          6193
Jack, Christina




From:                                         Jody.M.Butts <Jody.M.Butts@msth.com>
Sent:                                         Thursday, March 28, 2019 3:25 PM
To:                                           'Rebecca Green'
Cc:                                           Jackson, Susan H.; Erik C. Johnson; Murray, Christopher C.
Subject:                                      RE: Screenshots and Email Addresses



Rebecca,

The two devices my client needs back as soon as possible are Sim’s MacBook Pro (used for work) and Jessie’s
iPhone (used for her personal baking business), which were ranked 1 and 2 on the priority list previously
provided. I have asked them to provide the information/documents that they need left on these devices for the
time being, which is as follows:

For the MacBook Pro, Jessie and Sim need the following files:

                      From Sim’s Profile
                          o Desktop folder contents;
                          o iPhoto library file and pictures; and
                          o Adobe Lightroom library file.

                      Jessie Profile
                           o Desktop folder contents;
                           o Any and all files related to Honey Ji / Honey Jis / Sweet Jis; and
                           o There should be a folder called Personal that has tax documents and maybe Honey Ji information
                               - not certain if it is in documents, desktop, or somewhere else on the hard drive.

For Jessie’s iPhone, Jessie needs the following:
    Notes;
    Photos; and
    Contacts.

Any information/documentation not referenced above may be removed from the MacBook Pro and iPhone and
saved elsewhere for the time being.

In response to your email below, Sim Singh and Sim Attariwala are the same. Regarding the email accounts, we
are checking with our client regarding ownership of the accounts and will respond in a separate email regarding
the same.

Please let us know as soon as possible when you anticipate being able to return the MacBook Pro and iPhone
with the information/documentation requested above. Also, if you have any questions, please let us know.

Thanks,
Jody




                                                                        1
     Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 9 of 142 PageID #:
                                         6194

                           Jody M. Butts
                           Partner

                           Direct: 317.825.5186
                           Office: 317.825.5110
                           Mobile: 317.604.7377
  McNeely Stephenson       Fax: 317.825.5144

      www.msth.com         Jody.M.Butts@msth.com

                           2150 Intelliplex Drive, Suite 100
                           Shelbyville, IN 46176


From: Rebecca Green [mailto:rgreen@theESIteam.com]
Sent: Tuesday, March 26, 2019 8:55 AM
To: Jackson, Susan H. ; Erik C. Johnson ; Murray, Christopher C. ; Jody.M.Butts
Subject: Screenshots and Email Addresses

Attached are screenshots of the 3 user accounts, including an expansion of the Desktop, Documents, and
Downloads subfolders. If you need screenshots of anything else, just let me know.

As I mentioned, I have over 10,000 hits on either Singota, BioC, or BioConvergence. That result is before the
email has finished parsing so the hit count could increase.

There are over 3 million emails on the MacBook. I have several emails from
Jessie.saini@singota.com to various email accounts on this MacBook.

Can you help me understand who owns them and the likelihood of finding any Singota hits within them; maybe,
we can prioritize the email accounts to clear based on what will likely have zero Singota hits? Here is a list of
email accounts that I have found, thus far, on the MacBook.

simjsingh@gmail.com
simjsingh@outlook.com
sim@sikhcoalition.org
sattariwala@gmail.com
simesq@icloud.com
sjs297@georgetown.edu
lawgiq@gmail.com
s0llemnis@hotmail.com
contact@simjsingh.com
info@attariwala.com
info@honeyji.com
simandjessie@gmail.com

Can you verify if Sim Attariwala and Sim J. Singh are the same person?

All the Best,
Rebecca Green
Electronic Discovery & Digital Forensics
                                                        2
    Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 10 of 142 PageID #:
                                        6195
317-527-0002 (voice)

NOTICE: If received in error, do not read, copy, or distribute and, please, delete immediately. Confidentiality
and/or privilege is not waived if sent, unintentionally, to the wrong person.

NOTICE: This electronic mail transmission is for the use of the named individual or entity to whom it is
directed and may contain information that is privileged or confidential. It is not to be transmitted to or received
by anyone other than the named addressee (or a person authorized to deliver it to the named addressee). It is not
to be copied or forwarded to any unauthorized persons. If you have received this electronic mail transmission in
error, delete it from your system without copying or forwarding it, and notify the sender of the error by replying
via email, so that our address record can be corrected.

IRS Circular 230 disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that
any tax advice contained in this communication (including any attachments) was not intended or written to be
used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii)
promoting, marketing or recommending to another party any transaction or matter addressed herein.




                                                         3
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 11 of 142 PageID #:
                                    6196




                             EXHIBIT 2
     Case
       Case
          1:19-cv-01745-SEB-TAB
             19-00828-ELG Doc 124-1
                                Document
                                      Filed250-2
                                            09/23/20
                                                  FiledEntered
                                                        10/21/2009/23/20
                                                                   Page 12
                                                                         17:36:29
                                                                           of 142 PageID
                                                                                   Desc #:
               0                 Exhibit Page
                                           6197224 of 294
       CHASE PRIVATE CLIENT                                                            March 01, 2019through March 29, 2019
      JPMorgan Chase Bank, N.A.
      P 0 Box 182051                                                                   Primary Account:                5786
      Columbus, OH 43218- 2051
                                                                                  CUSTOMER SERVICE INFORMATION
                                                                                  Web site:                           Chase.com
                                                                                  Service Center:                 1-888-994-5626
     00085352 DRE 111 212 09019 NNNNNNNNNNN 1 000000000 69 0000                   Deaf and Hard of Hearing        1-800-242-7383
     JASPREET K ATTARIWALA                                                        International Calls:            1-713-262-1679
     8907 MANGO AVE
     MORTON GROVE IL 60053-2541




We updated our disclosures
On March 17, 2019, we published an updated version of our Deposit Account Agreement and the document explaining our
Additional Banking Services and Fees. You can get the latest agreements at chase.com/disclosures, at a branch or by
request when you call us. Here's what you should know:

         We're using a payment network that supports real-time payments. When you send or receive a real-time payment,
         you confirm that you're not acting on the behalf of someone who is not a U.S. citizen or resident. (General Account
         Terms, Section I, Rules governing your account)

         We've reduced the Chase wire fee to send an international wire in a foreign currency to $5 per transfer when you
         use chase.com or the Chase Mobile e app. As a reminder, there is no Chase wire fee when your transfer is equal to
         $5,000 U.S. dollars or more. Also, there is never a Chase wire fee to send a wire from a Chase Premier Plus
         Checkingsm with enhanced military benefits, Chase Sapphire sm Checking, or Chase Private Client Checking sm
         account.

Please call us at the number on this statement if you have any questions.

 CONSOLIDATED BALANCE SUMMARY !
 ASSETS
 Checking & Savings                                           ACCOUNT                              BEGINNING BALANCE      ENDING BALANCE
                                                                                                          THIS PERIOD         THIS PERIOD
 Chase Private Client Checking                                    5786                                     $4,283.66            $4,373.72
 Chase Private Client Savings                                     9681                                     40,054.45            40,055.67
 Chase Private Client Savings                                     3749                                         25.48                25.48
 Total                                                                                                    $44,363.59           $44,454.87


 TOTAL ASSETS                                                                                             $44,363.59           $44,454.87




                                           Attariwala - Chase Bank statements 2018 - 2019 -- 041
                                                                                                                 Page 1 of 4
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 13 of 142 PageID #:
                                    6198




                             EXHIBIT 3
     Case
       Case
          1:19-cv-01745-SEB-TAB
             19-00828-ELG Doc 124-1
                                Document
                                      Filed250-2
                                            09/23/20
                                                  FiledEntered
                                                        10/21/2009/23/20
                                                                   Page 14
                                                                         17:36:29
                                                                           of 142 PageID
                                                                                   Desc #:
                                 Exhibit Page
                                           6199218 of 294
       CHASE PRIVATE CLIENT                                                              March 30, 2019through April 30, 2019
      JPMorgan Chase Bank, N.A.
      P 0 Box 182051                                                                    Primary Account:                  5786
      Columbus, OH 43218-2051
                                                                                  CUSTOMER SERVICE INFORMATION
                                                                                  Web site:                           Chase.com
                                                                                  Service Center:                 1-888-994-5626
     00085814 DRE 111 212 12119 NNNNNNNNNNN 1 000000000 69 0000                   Deaf and Hard of Hearing:       1-800-242-7383
     JASPREET K ATTARIWALA                                                        International Calls:            1-713-262-1679
     OR SIMRANJIT J ATTARIWALA
     8907 MANGO AVE
     MORTON GROVE IL 60053-2541




We want to remind you about the overdraft service options that are available for your personal
checking account(s)
We've included information on the last page of this statement to remind you about our overdraft services and associated
fees. You can find more information about these services and ways to avoid overdraft fees at
chase.com/overdraft-services.

If you have questions, please call us anytime at the number on your statement.


I CONSOLIDATED BALANCE SUMMARY,
 ASSETS
 Checking & Savings                                           ACCOUNT                              BEGINNING BALANCE      ENDING BALANCE
                                                                                                          THIS PERIOD         THIS PERIOD
 Chase Private Client Checking                                    5786                                     $4,373.72           $27,586.22
 Chase Private Client Savings                                     9681                                     40,055.67            18,056.96
 Chase Private Client Savings                                     3749                                         25.48                25.48
 Total                                                                                                    $44,454.87           $45,668.66


 TOTAL ASSETS                                                                                             $44,454.87           $45,668.66




                                           Attariwala - Chase Bank statements 2018 - 2019 -- 035
                                                                                                                 Page 1 of 6
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 15 of 142 PageID #:
                                    6200




                             EXHIBIT 4
        Case
          Case
             1:19-cv-01745-SEB-TAB
                19-00828-ELG Doc 124-1
                                   Document
                                         Filed250-2
                                               09/23/20
                                                     FiledEntered
                                                           10/21/2009/23/20
                                                                      Page 16
                                                                            17:36:29
                                                                              of 142 PageID
                                                                                      Desc #:
                   0                Exhibit Page
                                              6201214 of 294
        CHASE PRIVATE CLIENT                                                             May 01, 2019through May 31, 2019
                                                                                       Primary Account:                5786




DEPOSITS AND ADDITIONS
 DATE        DESCRIPTION                                                                                                    AMOUNT
05/03        Cangene Biopharm Payroll              PPD ID:            6514                                            $2,919.28
05/17        Cangene Biopharm Payroll              PPD ID:            6514                                             2,919.27
05/17        Concur       Expense              PPD ID: X8052                                                              90.48
05/23        Online Transfer From Say ...9681 Transaction#:           5667                                            10,000.00
05/31        Cangene Biopharm Payroll              PPD ID:            6514                                             2,919.28
05/31        Interest Payment                                                                                              0.15
Total Deposits and Additions                                                                                         $18,848.46


CHECKS PAID
                                                                                                     DATE
CHECK NO.           DESCRIPTION                                                                      PAID                   AMOUNT
1241 A                                                                                               05/07            $7,500.00
1242                Check # 1242      Amex Payment      Check Pymt         Arc ID: Citichcktc        05/20                84.80
1243 A                                                                                               05/21             2,000.00
Total Checks Paid                                                                                                     $9,584.80

If you see a description in the Checks Paid section, it means that we received only electronic information about the check,
not the original or an image of the check. As a result, we're not able to return the check to you or show you an image.
A An image of this check may be available for you to view on Chase.com.

ELECTRONIC WITHDRAWALS
 DATE     DESCRIPTION                                                                                                       AMOUNT
05/01     Lowes Cc       Lws Epay                    Web ID:        72103                                                $115.00
05/01     Potomac Electric Utilitypmt 50011682122 Web ID:              '880                                                46.87
05/02     HSA Bank        Plan Contr          PPD ID:           1250                                                      100.00
05/06     Caliber Home Loa Draft Pmt             PPD ID:          1491                                                  2,266.53
05/06     Kenyon Square CO ACH          202-483-8282 Web ID: 1           3620                                             621.42
05/13     05/11 Payment To Chase Card Ending IN 8315                                                                      599.69
05/13     Quickpay With Zelle Payment To Honey Ji's Corp. X2655                                                           500.00
05/13     Nordstrom      Payment                        Web ID: X2131                                                     216.10
05/13     American Express ACH Pmt W6958              Web ID:          2111                                                35.00
05/20     Verizon Wireless Payments              PPD ID:          1794                                                    132.38
05/20     Allstate Assuran Ck4lnspymt            PPD ID:          0962                                                     74.10
05/23     05/23 Payment To Chase Card Ending IN 4367                                                                    1,208.41
05/24     05/24 Domestic Wire Transfer Via: First Financial Bk/042200910 A/C: Mcneely Stephenson                       25,000.00
          Ref: Invoice #71400
05/30     Potomac Electric Utilitypmt 50011682122 Web ID:             1880                                                   57.17
05/31     American Express ACH Pmt W8092              Web ID: X2111                                                         343.69
Total Electronic Withdrawals                                                                                         $31,316.36


OTHER WITHDRAWALS
DATE      DESCRIPTION                                                                                                       AMOUNT
05/24     05/24 Withdrawal                                                                                                  $300.00
Total Other Withdrawals                                                                                                     $300.00



                                           Attariwala - Chase Bank statements 2018 - 2019 -- 031
                                                                                                              Page 2 of 4
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 17 of 142 PageID #:
                                    6202




                             EXHIBIT 5
        Case
          Case
             1:19-cv-01745-SEB-TAB
                19-00828-ELG Doc 124-1
                                   Document
                                         Filed250-2
                                               09/23/20
                                                     FiledEntered
                                                           10/21/2009/23/20
                                                                      Page 18
                                                                            17:36:29
                                                                              of 142 PageID
                                                                                      Desc #:
                   0                Exhibit Page
                                              6203208 of 294
        CHASE PRIVATE CLIENT                                                          June 29, 2019through July 31, 2019
                                                                                     Primary Account:                 5786




DEPOSITS AND ADDITIONS
DATE         DESCRIPTION                                                                                                   AMOUNT
07/05        Manual CR-Bkrg                                                                                        $20,000.00
07/05        Online Transfer From Say ...9681 Transaction#:      0788                                                5,000.00
07/08        Online Transfer From Say ...9681 Transaction#:      8875                                                1.500.00
07/12        Cangene Biopharm Payroll              PPD ID: X6514                                                     2,919.33
07/15        Purchase Return      07/13 Target T- 3100 14th St Washington DC Card 0244                                 211.99
07/26        Cangene   Biopharm Payroll            PPD ID:       6514                                                2,919.32
07/26        Cangene Biopharm Direct-Pay            PPD  ID:       6753                                                 34.52
07/31        Interest Payment                                                                                            0.05
Total Deposits and Additions                                                                                       $32,585.21


ATM & DEBIT CARD WITHDRAWALS
DATE      DESCRIPTION                                                                                                      AMOUNT
07/05     Card Purchase With Pin 07/05 The Home Depot #2583 Washington DC Card 0244                                  $3,718.16
07/08     Card Purchase With Pin 07/07 Village Shops S Fairfax Stati VA Card 0244                                        20.59
07/08     Card Purchase With Pin 07/07 Target T- 3100 14th St Washington DC Card 0244                                   539.80
07/08     Card Purchase       07/07 Domino's 4328 703-734-7080 DC Card 0244                                              28.02
07/29     Card Purchase       07/26 Mcneely Stephenson Tho 800-5755711 IN Card 7355                                     400.00
Total ATM & Debit Card Withdrawals                                                                                    $4,706.57


ELECTRONIC WITHDRAWALS
DATE      DESCRIPTION                                                                                                      AMOUNT
07/02     HSA Bank       Plan Contr           PPD ID: X4250                                                             $100.00
07/02     Potomac Elec Res UTIL Pmnt 7900063          Web ID:       0160                                                  77.58
07/05     07/05 Payment To Chase Card Ending IN 8315                                                                     187.27
07/05     07/05 Online Payment               To Barclays Bank Delaware                                                 1,316.02
07/05     07/05 Online Payment               To Lowe's                                                                 1,094.19
07/05     07/05 Domestic Wire Transfer Via: Suntrust A11/061000104 NC: Suntrust Bank Gaithersburg                      1,000.00
          MD 208771000 US Ref: For The Account of:David E. Lynn, LLC For Maryland Legal Service

07/05     07/05 Domestic Wire Transfer Via: First Financial Bk/042200910 A/C: First Financial Bank                     2,600.00
          Columbus IN 472011000 US Ref: Mcneel Ste henson Acct Number: 72377June/July Payment

07/05     Caliber Home Loa Draft Pmt             PPD ID          1491                                                  2,266.53
07/05     American Express ACH Pmt                 PPD ID:        2111                                                 1,700.00
07/08     07/07 Payment To Chase Card Ending IN 0745                                                                      86.87
07/08     07/08 Online Payment               To Sallie Mae SI Borrower 615                                             5,413.25
07/08     07/08 Domestic Wire Transfer Via: First Financial Bk/042200910 A/C: Mcneel Ste henson                        2,000.00
          Ref: Advance Payment For Deposition Expensesinvoice #72377

07/08     Caliber Home Loa Draft Pmt               Web ID: 1491                                                        6,799.59
07/08     Kenyon Square CO ACH       202-483-8282 Web ID:            3620                                                621.42
07/08     Citi Card Online Payment                   Web ID: -                                                           152.96
07/08     Caliber Home Loa Draft Pmt               Web ID: 1          491                                                  3.50
07/09     Kenyon Square CO ACH       202-483-8282 Web ID:            3620                                              1,864.26
07/16     Banana R Cc      Bantelpay               Tel ID:         2103                                                   66.86
07/18     Verizon Wireless Payments          PPD ID:         t1•794                                                      100.69
07/26     07/26 Payment To Chase Card Ending IN 0745                                                                     260.20
                                          Attariwala - Chase Bank statements 2018 - 2019 -- 025
                                                                                                             Page 2 of 4
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 19 of 142 PageID #:
                                    6204




                             EXHIBIT 6
         Case
           Case
              1:19-cv-01745-SEB-TAB
                 19-00828-ELG Doc 124-1
                                    Document
                                          Filed250-2
                                                09/23/20
                                                      FiledEntered
                                                            10/21/2009/23/20
                                                                       Page 20
                                                                             17:36:29
                                                                               of 142 PageID
                                                                                       Desc #:
                                     Exhibit Page
                                               6205185 of 294
        CHASE PRIVATE CLIENT                                                    November 30, 2019through December 31, 2019
                                                                                   Primary Account:                786




DEPOSITS AND ADDITIONS
DATE        DESCRIPTION                                                                                                  AMOUNT
12/03       Manual CR-Bklg                                                                                       $12,200.37
12/03       Cangene Biopharm Direct-Pay           PPD ID: MM6753                                                   2,182.19
12/03       Cangene Biopharm Direct-Pay           PPD ID:;753                                                        139.20
12/13       Cangene Biopharm Payroll             PPD ID:      1514                                                 2,949.63
12/27       Cangene Biopharm Payroll             PPD ID:      1514                                                 2,951.00
12/31       Interest Payment                                                                                           0.07
Total Deposits and Additions                                                                                     $20,422.46


ATM & DEBIT CARD WITHDRAWALS
DATE     DESCRIPTION                                                                                                     AMOUNT
12/02    Recurring Card Purchase 11/29 Mcneely Stephenson Tho 800-5755711 IN Card 7355                                   $400.00
12/09    Recurring Card Purchase 12/06 Mcneely Stephenson Tho 800-5755711 IN Card 7355                                    400.00
12/16    Recurring Card Purchase 12/13 Mcneely Stephenson Tho 800-5755711 IN Card 7355                                    400.00
Total ATM & Debit Card Withdrawals                                                                                  $1,200.00


ELECTRONIC WITHDRAWALS
flATF    DFSCRIPTION                                                                                                     AMOUNT
12/02    11/30 Payment To Chase Card Ending IN 8315                                                                   $250.00
12/02    American Express ACH Pmt W6994             Web ID:          111                                               500.00
12/02    Citi Card Online Payment                3525 Web ID: Citictp                                                  250.00
12/03    12/03 Payment To Chase Card Ending IN 4367                                                                  2,598.46
12/03    12/03 Online Payment         2472 To Capital One                                                            1,325.48
12/03    HSA Bank        Plan Contr          PPD ID:M        1250                                                      100.00
12/03    Potomac Elec Res UTIL Pmnt 5023722          Web ID:         0160                                               42.19
12/05    Caliber Home Loa Draft Pmt            PPD ID:         1491                                                  2,288.89
12/06    12/06 Online Payment-8842          To Synchrony Bank                                                          899.99
12/06    Kenyon Square CO ACH        X8282             Web ID:         620                                             621.42
12/09    Jpms LLC        Receipt            PPD ID:          093                                                        14.05
12/10    Allstate Assuran Ck4lnspymt           PPD              962                                                    113.10
12/16    12/16 Online Realtime Transfer To Bana 0854 Transaction#: 1       6143 Reference#:                          1,168.40
         8973416143Rx
12/16    12/16 Domestic Wire Transfer Via: Suntrust Atl/061000104 NC: David E. Lynn, LLC Imad:                       7,930.00

12/16    Applecard Gsbank Payment 455077       Web ID:          999                                                  1,500.00
12/17    12/17 Online Payment IIIIIII407 To Swami Consulting Rachana Parrish                                           160.00
12/17    Fedloanservicing Stdnt Loan              Tel ID:        803                                                 2,000.00
12/18    Verizon Wireless Payments          PPD ID:         794                                                        102.40
12/30    Potomac Elec Res UTIL Pmnt 8857072      Web ID:        0160                                                    50.87
Total Electronic Withdrawals                                                                                      $21,915.25




                                           Attariwala - Chase Bank statements 2018 - 2019 -- 002           Page 2 of 4
      Case
        Case
           1:19-cv-01745-SEB-TAB
              19-00828-ELG Doc 124-1
                                 Document
                                       Filed250-2
                                             09/23/20
                                                   FiledEntered
                                                         10/21/2009/23/20
                                                                    Page 21
                                                                          17:36:29
                                                                            of 142 PageID
                                                                                    Desc #:
                                  Exhibit Page
                                            6206186 of 294
       CHASE PRIVATE CLIENT                                                                  November 30, 2019through December 31, 2019
                                                                                                 Primary Account:                     5786




IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
incorrect or if you need more information about a transfer listed on the statement or receipt.
For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
appeared. Be prepared to give us the following information:
         •     Your name and account number
         •     The dollar amount of the suspected error
         ▪     A description of the error or transfer you are unsure of, why you believe II is an error, or why you need more information.
We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
accounts) to do this, we will credit your account for the amount you think is In error so that you will have use of the money during the time it takes
us to complete our investigation
IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
Incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
Account Rules and Regulations or other applicable account agreement that governs your amount. Deposit products and services are offered by
.113Morgan Chase Bank, N.A. Member FDIC

                                                                                                     JPMorgan Chase Bank, N.A. Member FDIC




                                                  Attariwala - Chase Bank statements 2018 - 2019 -- 003
                                                                                                                              Page 4 of 4
        Case
          Case
             1:19-cv-01745-SEB-TAB
                19-00828-ELG Doc 124-1
                                   Document
                                         Filed250-2
                                               09/23/20
                                                     FiledEntered
                                                           10/21/2009/23/20
                                                                      Page 22
                                                                            17:36:29
                                                                              of 142 PageID
                                                                                      Desc #:
                Ci                  Exhibit Page
                                              6207187 of 294
        CHASE PRIVATE CLIENT                                                             November 30, 2019throu h December 31, 2019
                                                                                            Primary Account                5786




 CHASE PRIVATE CLIENT SAVINGS
  JASPREET K ATTARIWALA                                                                         Account Number:                             9681
  OR SIMRANJIT J ATTARIWALA

   SAVINGS SUMMARY
                                                                                    AMOUNT
 Beginning Balance                                                               $2,484.09
 Deposits and Additions                                                               0.09
 Ending Balance                                                                  $2,484.18

 Annual Percentage Yield Earned This Period                                         0.04%
 Interest Paid This Period                                                          $0.09
 Interest Paid Year-to-Date                                                          $7.00


TRANSACTION DETAIL
 DATE       DESCRIPTION                                                                                       AMOUNT              BALANCE

              Beginning Balance                                                                                                 $2,484.09
12/31       interest Payment                                                                                     U.U9             2,4t34.1ti
              Ending Balance                                                                                                    $2,484.18

Yr"' cirri ri n higher interest r.te nn vni it rhneo Prilinto      qnuirigs   rrni int   during this St°ternent porinri horn' iea     you
had a qualifying Chase Private Client Checking account.




  CHASE PRIVATE CLIENT SAVINGS
  JASPREET K ATTARIWALA                                                                         Account Number:                             3749
  OR SIMRANJIT J ATTARIWALA

   SAVINGS SUMMARY
                                                                                    AMOUNT
 Beginning Balance                                                                   $27.14
 Ending Balance                                                                      $27.14

 Annual Percentage Yield Earned This Period                                         0.00%

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you
had a qualifying Chase Private Client Checking account.




                                                 Attariwala - Chase Bank statements 2018 - 2019 -- 004
                                                                                                                        Page 3 of 4
     Case
       Case
          1:19-cv-01745-SEB-TAB
             19-00828-ELG Doc 124-1
                                Document
                                      Filed250-2
                                            09/23/20
                                                  FiledEntered
                                                        10/21/2009/23/20
                                                                   Page 23
                                                                         17:36:29
                                                                           of 142 PageID
                                                                                   Desc #:
                                 Exhibit Page
                                           6208188 of 294
       CHASE PRIVATE CLIENT                                                         November 01, 2019through November 29, 2019
      JPMorgan Chase Bank, N.A.
      P 0 Box 182051                                                                   Primary Account:               5786
      Columbus, OH 43218-2051
                                                                                   CUSTOMER SERVICE INFORMATION
                                                                                  Web site:                           Chase.com
                                                                                  Service Center:                 1-888-994-5626
     00088573 DRE 111 212 33419 NNNNNNNNNNN 1 000000000 69 0000                   Deaf and Hard of Hearing        1-800-242-7383
     JASPREET K ATTARIWALA                                                        International Calls:            1-713-262-1679
     OR SIMRANJIT J ATTARIWALA
     8907 MANGO AVE
     MORTON GROVE IL 60053-2541




  CONSOLIDATED BALANCE SUMMARY I
 ASSETS
 Checking & Savings                                            ACCOUNT                             BEGINNING BALANCE      ENDING BALANCE
                                                                                                          THIS PERIOD         THIS PERIOD
 Chase Private Client Checking                    =786                                                     $5,983.88            $7,688.19
 Chase Private Client Savings                                       681                                     2,484.01             2,484.09
 Chase Private Client Savings                                       749                                        27.14                27.14
 Total                                                                                                     $8,495.03           $10,199.42


 TOTAL ASSETS                                                                                              $8,495.03           $10,199.42




 CHASE PRIVATE CLIENT CHECKING
 JASPREET K ATTARIWALA                                                                     Account Number:                      5786
 OR SIMRANJIT J ATTARIWALA

 CHECKING SUMMARY
                                                                                  AMOUNT
 Beginning Balance                                                             $5,983.88
 Deposits and Additions                                                         9,278.53
 ATM & Debit Card Withdrawals                                                  -1,600.00
 Electronic Withdrawals                                                        -5,974.22
 Ending Balance                                                                $7,688.19

 Annual Percentage Yield Earned This Period                                       0.01%
 Interest Paid This Period                                                        $0.04
 Interest Paid Year-to-Date                                                        $0.56

Your account ending in 9681 is linked to this account for overdraft protection.




                                           Attariwala - Chase Bank statements 2018 - 2019 -- 005
                                                                                                                 Page 1 of 4
        Case
          Case
             1:19-cv-01745-SEB-TAB
                19-00828-ELG Doc 124-1
                                   Document
                                         Filed250-2
                                               09/23/20
                                                     FiledEntered
                                                           10/21/2009/23/20
                                                                      Page 24
                                                                            17:36:29
                                                                              of 142 PageID
                                                                                      Desc #:
                                    Exhibit Page
                                              6209189 of 294
        CHASE PRIVATE CLIENT                                                   November 01, 2019through November 29, 2019
                                                                                  Primary Account:                786




DEPOSITS AND ADDITIONS
DATE        DESCRIPTION                                                                                                 AMOUNT
11/01       Cangene Biopharm Payroll             PPD ID: M=6514                                                   $2,916.98
11/14       Cangene Biopharm Direct-Pay           PPD ID:    6753                                                    243.02
11/15       Remote Online Deposit       1                                                                            219.25
11/15       Cangene Biopharm Payroll             PPD ID:          6514                                             2,949.62
11/29       Cangene Biopharm Payroll             PPD ID:          6514                                             2,949.62
11/29       Interest Payment                                                                                           0.04
Total Deposits and Additions                                                                                      $9,278.53


ATM & DEBIT CARD WITHDRAWALS
DATE     DESCRIPTION                                                                                                    AMOUNT
11/04    Recurring Card Purchase 11/01 Mcneely Stephenson Tho 800-5755711 IN Card 7355                                  $400.00
11/12    Recurring Card Purchase 11/08 Mcneely Stephenson Tho 800-5755711 IN Card 7355                                   400.00
11/18    Recurring Card Purchase 11/15 Mcneely Stephenson Tho 800-5755711 IN Card 7355                                   400.00
11/25    Recurring Card Purchase 11/22 Mcneely Stephenson Tho 800-5755711 IN Card 7355                                   400.00
Total ATM & Debit Card Withdrawals                                                                                 $1,600.00

ELECTRONIC WITHDRAWALS,
DATE     DESCRIPTION                                                                                                    AMOUNT
11/04    HSA Bank        Plan Contr        PPD ID:        4250                                                       $100.00
11/05    Caliber Home Loa Draft Pmt          PPD ID-1491                                                            2,266.53
11/06    11/06 Payment To Chase Card Ending IN 8315                                                                 1,411.78
11/06    American Express ACH Pmt W1288           Web ID:        '111                                               1,071.79
11/06    Kenyon Square CO ACH        202-483-8282 Web ID:          3620                                               621.42
11/19    Allstate Assuran Ck4lnspymt         PPD ID: =M)962                                                            74.10
11/20    Verizon Wireless Payments           PPD ID         1794                                                      102.40
11/26    Mac s         Payment            PPD ID:                                                                     326.20
Total Electronic Withdrawals                                                                                       $5,974.22




                                          Attariwala - Chase Bank statements 2018 - 2019 -- 006           Page 2 of 4
      Case
        Case
           1:19-cv-01745-SEB-TAB
              19-00828-ELG Doc 124-1
                                 Document
                                       Filed250-2
                                             09/23/20
                                                   FiledEntered
                                                         10/21/2009/23/20
                                                                    Page 25
                                                                          17:36:29
                                                                            of 142 PageID
                                                                                    Desc #:
                                  Exhibit Page
                                            6210190 of 294
       CHASE PRIVATE CLIENT                                                                  November 01, 2019through November 29, 2019
                                                                                                 Primary Account:                       786




IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
incorrect or if you need more information about a transfer listed on the statement or receipt.
For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
appeared. Be prepared to give us the following information:
         •     Your name and account number
         •     The dollar amount of the suspected error
         •     A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
us to complete our investigation
IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
incorrect or if you need mare information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                     JPMorgan Chase Bank, N.A. Member FDIC




                                                  Attariwala - Chase Bank statements 2018 - 2019 -- 007
                                                                                                                              Page 4 of 4
        Case
          Case
             1:19-cv-01745-SEB-TAB
                019-00828-ELG Doc 124-1
                                   Document
                                         Filed250-2
                                               09/23/20
                                                     FiledEntered
                                                           10/21/2009/23/20
                                                                      Page 26
                                                                            17:36:29
                                                                              of 142 PageID
                                                                                      Desc #:
                                    Exhibit Page
                                              6211191 of 294
        CHASE PRIVATE CLIENT                                                           November 01, 2019through November 29, 2019
                                                                                          Primary Account:                786




 CHASE PRIVATE CLIENT SAVINGS
 JASPREET K ATTARIWALA                                                                         Account Number:                      9681
 OR SIMRANJIT J ATTARIWALA

   SAVINGS SUMMARY
                                                                                    AMOUNT
 Beginning Balance                                                               $2,484.01
 Deposits and Additions                                                               0.08
 Ending Balance                                                                  $2,484.09

 Annual Percentage Yield Earned This Period                                          0.04%
 Interest Paid This Period                                                           $0.08
 Interest Paid Year-to-Date                                                           '$6.91


TRANSACTION DETAIL
DATE        DESCRIPTION                                                                                     AMOUNT              BALANCE

              Beginning Balance                                                                                               $2,484.01
11/29       interest Payment                                                                                   0.08            2,484_09
              Ending Balance                                                                                                  $2,484.09

Vni I oarnori a highor intaract rata nn yrtiir nhaeo Prix/at/a rliont gavingc arrni int Airing this ctatamont parinr1 hots Imo in' I
had a qualifying Chase Private Client Checking account.




 CHASE PRIVATE CLIENT SAVINGS
 JASPREET K ATTARIWALA                                                                         Account Number:                      3749
 OR SIMRANJIT J ATTARIWALA

   SAVINGS SUMMARY
                                                                                    AMOUNT
 Beginning Balance                                                                   $27.14
 Ending Balance                                                                      $27.14

 Annual Percentage Yield Earned This Period                                          0.00%

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you
had a qualifying Chase Private Client Checking account.




                                                 Attariwala - Chase Bank statements 2018 - 2019 -- 008
                                                                                                                      Page 3 of 4
Case
  Case
     1:19-cv-01745-SEB-TAB
        19-00828-ELG Doc 124-1
         o                 Document
                                 Filed250-2
                                       09/23/20
                                             FiledEntered
                                                   10/21/2009/23/20
                                                              Page 27
                                                                    17:36:29
                                                                      of 142 PageID
                                                                              Desc #:
                            Exhibit Page
                                      6212192 of 294
CHASE PRIVATE CLIENT                                                October 01, 2019 through October 31, 2019
                                                                     Primary Account                    5786




                             This Page Intentionally Left Blank




                         Attariwala - Chase Bank statements 2018 - 2019 -- 009                 Page 6 of 6
        Case
          Case
             1:19-cv-01745-SEB-TAB
                19-00828-ELG Doc 124-1
                                   Document
                                         Filed250-2
                                               09/23/20
                                                     FiledEntered
                                                           10/21/2009/23/20
                                                                      Page 28
                                                                            17:36:29
                                                                              of 142 PageID
                                                                                      Desc #:
                                    Exhibit Page
                                              6213193 of 294
       CHASE PRIVATE CLIENT                                                            October 01, 2019through October 31, 2019
                                                                                        Primary Account:                 5786




Overdraft and Overdraft Fee Information for Your Chase Checking Account

What You Need to Know About Overdrafts and Overdraft Fees


An overdraft occurs when you do not have enough money in your account to cover a transaction, but we pay it anyway. We
can cover your overdrafts in two different ways:


         1.   We have standard overdraft practices that come with your account.
         2.   We also offer overdraft protection through a link to a Chase savings account, which may be less expensive
              than our standard overdraft practices. You can contact us to learn more.


This notice explains our standard overdraft practices.


              What are the standard overdraft practices that come with my account?
              We do authorize and pay overdrafts for the following types of transactions:
                •   Checks and other transactions made using your checking account number
                •   Recurring debit card transactions


               We do not authorize and pay overdrafts for the following types of transactions, unless you ask us to
               (see below):
                •    Everyday debit card transactions


                We pay overdrafts at our discretion, which means we do not guarantee that we will always authorize and pay
                any type of transaction. If we do not authorize and pay an overdraft, your transaction will be declined.


               What fees will I be charged if Chase pays my overdraft?
               Under our standard overdraft practices:
               •    If we pay an item, we'll charge you a $34 Insufficient Funds Fee per item. This fee is not charged if your
                    account balance at the end of the business day is overdrawn by $5 or less, or for items that are $5 or less.
               •    We won't charge more than three Insufficient Funds Fees per day, for a total of $102.


              We waive fees for some account types:

                    For Chase Sapphiresm Checking accounts, we waive the Insufficient Funds and Returned Item fees if
                    items(s) are presented or withdrawal request(s) are made against an account with insufficient funds on four
                    or fewer business days in the past 12 months.

                    For Chase Private Client Checking sm accounts, we waive the Chase overdraft fees.


              What if I want Chase to authorize and pay overdrafts on my everyday debit card transactions?
              If you or a joint account owner would like to change your selection, sign in to chase.com to update your account
              settings, or call us at 1-800-935-9935 (or collect at 1-713-262-1679 if outside the U.S.), or visit a Chase branch.
              We accept operator relay calls.




                                                Attariwala - Chase Bank statements 2018 - 2019 -- 010             Page   5 of 6
      Case
        Case
           1:19-cv-01745-SEB-TAB
              19-00828-ELG
               0             Doc 124-1
                                  Document
                                        Filed250-2
                                              09/23/20
                                                    FiledEntered
                                                          10/21/2009/23/20
                                                                     Page 29
                                                                           17:36:29
                                                                             of 142 PageID
                                                                                     Desc #:
                                   Exhibit Page
                                             6214194 of 294
       CHASE PRIVATE CLIENT                                                                     October 01, 2019through October 31, 2019
                                                                                                 Primary Account                       5786




 CHASE PRIVATE CLIENT SAVINGS
 JASPREET K ATTARIWALA                                                                               Account Number:                        3749

 OR SIMRANJIT J ATTARIWALA


   SAVINGS SUMMARY
                                                                                          AMOUNT
 Beginning Balance                                                                         $27.14
 Ending Balance                                                                            $27.14

 Annual Percentage Yield Earned This Period                                                0.00%

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you
had a qualifying Chase Private Client Checking account.




IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
incorrect or if you need more information about a transfer listed on the statement or receipt.
For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
appeared. Be prepared to give us the following information:
         •     Your name and account number
         •     The dollar amount of the suspected error
         •     A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information,
We will investigate your complaint and will correct any error promptly. IF we take more than 10 business days (or 20 business days for new
accounts} to do this, we Will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
us to complete our investigation
IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
incorrect or if you need more information about any non-electronic transactions (checks or deposits} on this statement. II any such error appears,
you must notify the bank in writing no later than 30 days after the statement was made available to you. For mare complete details, see the
Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
JPMOrgan Chase Bank, N.A Member FDIC

                                                                                            C    r   JPMorgan Chase Bank, N.A. Member FDIC




                                                  Attariwala - Chase Bank statements 2018 - 2019 -- 011
                                                                                                                              Page 4 of 6
        Case
          Case
             1:19-cv-01745-SEB-TAB
                19-00828-ELG Doc 124-1
                                   Document
                                         Filed250-2
                                               09/23/20
                                                     FiledEntered
                                                           10/21/2009/23/20
                                                                      Page 30
                                                                            17:36:29
                                                                              of 142 PageID
                                                                                      Desc #:
                                    Exhibit Page
                                              6215195 of 294
        CHASE PRIVATE CLIENT                                                        October 01, 2019through October 31, 2019
                                                                                     Primary Account:                 5786




                                                    (continued)
ELECTRONIC WITHDRAWALS
DATE     DESCRIPTION                                                                                                           AMOUNT
10/07    Caliber Home Loa Draft Purl             PPD ID:          1491                                                     2,266.53
10/07    Kenyon Square CO ACH        X282                Web ID:         3620                                                621.42
10/09    County of Ffx Pp-Echgov 1                   910 Web ID:          7833                                             1,036.12
10/18    Verizon Wireless Payments               PPD ID:          1794                                                       102.38
10/21    10/19 Payment To Chase Card Ending IN 8315                                                                        1,000.00
10/21    10/19 Payment To Chase Card Ending IN 0745                                                                          334.66
10/21    American Express ACH Pmt W6832                Web ID:         2111                                                  750.00
10/21    Citi Card Online Payment 1111.111111.11111119413 Web ID:                                                            750.00
10/25    Nordstrom       Payment                         Tel ID:       3366                                                  375.16
10/25    Macys         Payment              PPD ID:                                                                          250.00
10/30    Potomac Elec Res UTIL Pmnt 8998856             Web ID:         0160                                                  56.20
Total Electronic Withdrawals                                                                                            $10,220.63




 CHASE PRIVATE CLIENT SAVINGS
 JASPREET K ATTARIWALA                                                                    Account Number:                         681

 OR SIMRANJIT J ATTARIWALA

  SAVINGS SUMMARY
                                                                                AMOUNT
 Beginning Balance                                                           $3,483.90
 Deposits and Additions                                                           0.11
 Electronic Withdrawals                                                      -1,000.00
 Ending Balance                                                              $2,484.01

 Annual Percentage Yield Earned This Period                                      0.04%
 Interest Paid This Period                                                       $0.11
 Interest Paid Year-to-Date                                                       $6.83


TRANSACTION DETAIL
DATE       DESCRIPTION                                                                                AMOUNT               BALANCE

            Beginning Balance                                                                                            $3,483.90
10/28      10/27 Online Transfer To Chk ...5786 Transaction#:           6123                         -1,000.00            2,483.90
10/31      Interest Payment                                                                               0.11            2,484.01
             Ending Balance                                                                                              $2,484.01

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you
had a qualifying Chase Private Client Checking account.




                                             Attariwala - Chase Bank statements 2018 - 2019 -- 012               Page 3 of 6
        Case
          Case
             1:19-cv-01745-SEB-TAB
                19-00828-ELG Doc 124-1
                                   Document
                                         Filed250-2
                                               09/23/20
                                                     FiledEntered
                                                           10/21/2009/23/20
                                                                      Page 31
                                                                            17:36:29
                                                                              of 142 PageID
                                                                                      Desc #:
                                    Exhibit Page
                                              6216196 of 294
        CHASE PRIVATE CLIENT                                                          October 01, 2019through October 31, 2019
                                                                                       Primary Account:                   786




 CHASE PRIVATE CLIENT CHECKING
 JASPREET K ATTARIWALA                                                                     Account Number:                       786
 OR SIMRANJIT J ATTARIWALA

 CHECKING SUMMARY
                                                                                  AMOUNT
 Beginning Balance                                                            $9,957.73
 Deposits and Additions                                                        7,946.78
 ATM & Debit Card Withdrawals                                                 -1,700.00
 Electronic Withdrawals                                                      -10,220.63
 Ending Balance                                                               $5,983.88

 Annual Percentage Yield Earned This Period                                       0.01%
 Interest Paid This Period                                                        $0.06
 Interest Paid Year-to-Date                                                        $0.52

Your account ending in 9681 is linked to this account for overdraft protection.


DEPOSITS AND ADDITIONS
DATE         DESCRIPTION                                                                                                      AMOUNT
10/03        Cangene Biopharm Direct-Pay            PPD ID:       753                                                      $756.22
10/04        Cangene Biopharm Payroll              PPD ID: 1514                                                           2,916.98
10/17        Cangene Biopharm Direct-Pay            PPD ID        753                                                       128.08
10/18        Cangene Biopharm Payroll              PPD ID:      514                                                       2,916.97
10/28        Online Transfer From Say ...9681 Transaction#:     123                                                       1.000.00
10/31        Cangene Biopharm Direct-Pay            PPD ID:      1753                                                       228.47
10/31        Interest Payment                                                                                                 0.06
Total Deposits and Additions                                                                                            $7,946.78


ATM & DEBIT CARD WITHDRAWALS'
DATE      DESCRIPTION                                                                                                         AMOUNT
10/07     Recurring Card Purchase 10/04 Mcneely Stephenson Tho 800-5755711 IN Card 7355                                       $400.00
10/15     Recurring Card Purchase 10111 Mcneely Stephenson Tho 800-5755711 IN Card 7355                                        400.00
10/21     Recurring Card Purchase 10/18 Mcneely Stephenson Tho 800-5755711 IN Card 7355                                        400.00
10/28     ATM Withdrawal       10/27 3100 14th St Nw Washington DC Card 7355                                                   100.00
10/28     Recurring Card Purchase 10/25 Mcneely Stephenson Tho 800-5755711 IN Card 7355                                        400.00
Total ATM & Debit Card Withdrawals                                                                                       $1,700.00

ELECTRONIC WITHDRAWALS
DATE      DESCRIPTION                                                                                                         AMOUNT
10/02     10/02 Payment To Chase Card Ending IN 8315                                                                     $1,000.00
10/02     HSA Bank       Plan Contr         PPD ID:         4250                                                              100.00
10/02     Potomac Elec Res UTIL Pmnt 5981571         Web ID        D160                                                      78.16
10/04     Quickpay With Zelle Payment To Honey Ji's Corp.       D562                                                      1,000.00
10/07     Quickpay With Zelle Payment To Honey Ji's Corp        9418                                                        500.00
                                            Attariwala - Chase Bank statements 2018 - 2019 -- 013               Page 2 of 6
         Case
           Case
              1:19-cv-01745-SEB-TAB
                 19-00828-ELG Doc 124-1
                                    Document
                                          Filed250-2
                                                09/23/20
                                                      FiledEntered
                                                            10/21/2009/23/20
                                                                       Page 32
                                                                             17:36:29
                                                                               of 142 PageID
                                                                                       Desc #:
                                     Exhibit Page
                                               6217197 of 294
      CHASE PRIVATE CLIENT                                                            October 01, 2019through October 31, 2019
     JPMorgan Chase Bank, N.A.
     P 0 Box 182051                                                                    Primary Account                  5786
     Columbus, OH 43218-2051
                                                                                  CUSTOMER SERVICE INFORMATION
                                                                                  Web site:                         Chase.com
                                                                                  Service Center:               1-888-994-5626
     00087883 DRE 111 212 30519 NNNNNNNNNNN 1 000000000 69 0000                   Deaf and Hard of Hearing:     1-800-242-7383
    JASPREET K ATTARIWALA                                                         International Calls:          1-713-262-1679
    OR SIMRANJIT J ATTARIWALA
    8907 MANGO AVE
    MORTON GROVE IL 60053-2541




We want to remind you about the overdraft service options that are available for your personal
checking account(s)
We've included information on the last page of this statement to remind you of our overdraft services and associated fees.
You can find more information about these services and ways to avoid overdraft fees at chase.com/overdraft-services .

If you have questions, please call us at the number on your statement.

 CONSOLIDATED BALANCE SUMMARY
 ASSETS
 Checking & Savings                                            ACCOUNT                          BEGINNING BALANCE       ENDING BALANCE
                                                                                                       THIS PERIOD          THIS PERIOD
 Chase Private Client Checking                                    5786                                  $9,957.73             $5,983.88
 Chase Private Client Savings                                     9681                                   3,483.90              2,484.01
 Chase Private Client Savings                                     3749                                      27.14                 27.14
 Total                                                                                                 $13,468.77             $8,495.03


 TOTAL ASSETS                                                                                          $13,468.77             $8,495.03




                                              Attariwala - Chase Bank statements 2018 - 2019 -- 014
                                                                                                                Page 1 of 6
        Case
          Case
             1:19-cv-01745-SEB-TAB
                19-00828-ELG
                 0             Doc 124-1
                                    Document
                                          Filed250-2
                                                09/23/20
                                                      FiledEntered
                                                            10/21/2009/23/20
                                                                       Page 33
                                                                             17:36:29
                                                                               of 142 PageID
                                                                                       Desc #:

        CHASE PRIVATE CLIENT
                                     Exhibit Page
                                               6218198 of 294                                            t.)
                                                                                              August 31, 2019through September 30, 2019
                                                                                                 Primary Account:                     5786




 CHASE PRIVATE CLIENT SAVINGS
  JASPREET K ATTARIWALA                                                                              Account Number:                          t 749

  OR SIMRANJIT J ATTARIWALA


   SAVINGS SUMMARY
                                                                                          AMOUNT
 Beginning Balance                                                                         $25.48
 Deposits and Additions                                                                       1.66
 Ending Balance                                                                            $27.14

 Annual Percentage Yield Earned This Period                                               0.00%


TRANSACTION DETAIL
 DATE       DESCRIPTION                                                                                             AMOUNT              BALANCE

              Beginning Balance                                                                                                             $25.48
09/03       Cash Redemption                                                                                            1.66                  27.14
             Ending Balance                                                                                                                 $27.14

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you
had a qualifying Chase Private Client Checking account.




IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
incorrect or if you need more information about a transfer listed on the statement or receipt.
For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
appeared. Be prepared to give us the following information
         •     Your name and account number
         •     The dollar amount of the suspected error
         •     A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
We will investigate your complaint and will correct any error promptly, It we take more than 10 business days (or 20 business days for new
accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
us to Complete our investigation
IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
you must notify the bank in writing no tater than 30 days after the statement was made available to you. For more complete details, see the
Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                     JPMorgan Chase Bank, N.A. Member FDIC




                                                  Attariwala - Chase Bank statements 2018 - 2019 -- 015                       Page 4 of 4
        Case
          Case
             1:19-cv-01745-SEB-TAB
                19-00828-ELG Doc 124-1
                                   Document
                                         Filed250-2
                                               09/23/20
                                                     FiledEntered
                                                           10/21/2009/23/20
                                                                      Page 34
                                                                            17:36:29
                                                                              of 142 PageID
                                                                                      Desc #:
                                    Exhibit Page
                                              6219199 of 294
        CHASE PRIVATE CLIENT                                                         August 31, 2019through September 30, 2019
                                                                                       Primary Accoun                   786




                                                     (continued)
ELECTRONIC WITHDRAWALS
DATE DESCRIPTION                                                                                                                 AMOUNT
09/09    Citi Card Online Payment             0104 Web ID: Citictp                                                                25.00
09/10    Allstate Assuran Ck4lnspymt        PPD ID:        0962                                                                  113.10
09/18    Verizon Wireless Payments          PPD ID:         794                                                                  102.38
09/20    09/20 Payment To Chase Card Ending IN 4466                                                                              123.29
09/20    American Express ACH Pmt W4382          Web ID:mow 111                                                                  500.00
09/25    Citi Card Online Payment             2596 Web ID:                                                                       500.00
09/25    Macvs         Payment          PPD ID:                                                                                  100.00
Total Electronic Withdrawals                                                                                             $4,476.72




 CHASE PRIVATE CLIENT SAVINGS
 JASPREET K ATTARIWALA                                                                     Account Number:                         ;)681

 OR SIMRANJIT J ATTARIWALA

  SAVINGS SUMMARY 1
                                                                                 AMOUNT
 Beginning Balance                                                            $1,057.84
 Deposits and Additions                                                        2,426.06
 Ending Balance                                                               $3,483.90

 Annual Percentage Yield Earned This Period                                      0.04%
 Interest Paid This Period                                                       $0.06
 Interest Paid Year-to-Date                                                       $6.72


TRANSACTION DETAIL
DATE       DESCRIPTION                                                                                 AMOUNT                RAL ANCE
            Beginning Balance                                                                                            $1,057.84
09/23      Remote Online Deposit          1                                                           2,426.00            3,483.84
09/30      Interest Payment                                                                               0.06            3,483.90
             Ending Balance                                                                                              $3,483.90

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you
had a qualifying Chase Private Client Checking account.




                                              Attariwala - Chase Bank statements 2018 - 2019 -- 016
                                                                                                                 Page 3 of   4
        Case
          Case
             1:19-cv-01745-SEB-TAB
                19-00828-ELG   Doc 124-1
                                    Document
                                          Filed250-2
                                                09/23/20
                                                      FiledEntered
                                                            10/21/2009/23/20
                                                                       Page 35
                                                                             17:36:29
                                                                               of 142 PageID
                                                                                       Desc #:
                 0
        CHASE PRIVATE CLIENT
                                     Exhibit Page
                                               6220200 of 294                                  •-)
                                                                                     August 31, 2019through September 30, 2019
                                                                                       Primary Account:                 786




 CHASE PRIVATE CLIENT CHECKING
 JASPREET K ATTARIWALA                                                                      Account Number:                       786
 OR SIMRANJIT J ATTARIWALA

 CHECKING SUMMARY]
                                                                                  AMOUNT
 Beginning Balance                                                              $1,575.58
 Deposits and Additions                                                       14,858.87
 ATM & Debit Card Withdrawals                                                 -2,000.00
 Electronic Withdrawals                                                       -4,476.72
 Ending Balance                                                               $9,957.73

 Annual Percentage Yield Earned This Period                                       0.01%
 Interest Paid This Period                                                        $0.03
 Interest Paid Year-to-Date                                                        $0.46

Your account ending in 9681 is linked to this account for overdraft protection.


DEPOSITS AND ADDITIONS
DATE         DESCRIPTION                                                                                                      AMOUNT
09/05        Cangene Biopharm Direct-Pay               PPD ID:           1753                                              $138.49
09/06        Remote Online Deposit       1                                                                                1,200.00
09/06        Cangene Biopharm Payroll               PPD ID:     1514                                                      2,918.89
09/12        Cangene Biopharm Direct-Pay              PPD ID:    6753                                                        74.87
09/20        Cangne Biopharm Payroll                PPD ID: X6514                                                         2,918.90
09/25        Irs Treas 310 Tax Ref                PPD ID: 1170                                                            6,726.00
09/25        Cangene Biopharm Direct-Pay             PPD ID:      f753                                                      881.69
09/30        Interest Payment                                                                                                 0.03
Total Deposits and Additions                                                                                           $14,858.87


ATM & DEBIT CARD WITHDRAWALS
DATE      DESCRIPTION                                                                                                         AMOUNT
09/03     Recurring Card Purchase 08/30 Mcneely Stephenson Tho 800-5755711 IN Card 7355                                       $400.00
09/09     Recurring Card Purchase 09/06 Mcneely Stephenson Tho 800-5755711 IN Card 7355                                        400.00
09/16     Recurring Card Purchase 09/13 Mcneely Stephenson Tho 800-5755711 IN Card 7355                                        400.00
09/23     Recurring Card Purchase 09/20 Mcneely Stephenson Tho 800-5755711 IN Card 7355                                        400.00
09/30     Recurring Card Purchase 09/27 Mcneely Stephenson Tho 800-5755711 IN Card 7355                                        400.00
Total ATM & Debit Card Withdrawals                                                                                       $2,000.00


ELECTRONIC WITHDRAWALS
DATE      DESCRIPTION                                                                                                         AMOUNT
09/03     09/02 Payment To Chase Card Ending IN 8315                                                                          $25.00
09/04     HSA Bank      Plan Contr         PPD ID: X4250                                                                    100.00
09/05     Caliber Home Loa Draft Pmt         PPD ID       1 491                                                           2,266.53
09/06     Kenyon Square CO ACH       202-483-8282 Web ID:                                                                   621.42
                                            Attariwala - Chase Bank statements 2018 - 2019 -- 017
                                                                                                                Page 2 of 4
         Case
           Case
              1:19-cv-01745-SEB-TAB
                 19-00828-ELG Doc 124-1
                                    Document
                                          Filed250-2
                                                09/23/20
                                                      FiledEntered
                                                            10/21/2009/23/20
                                                                       Page 36
                                                                             17:36:29
                                                                               of 142 PageID
                                                                                       Desc #:
                                     Exhibit Page
                                               6221201 of 294
      CHASE PRIVATE CLIENT                                                           August 31, 2019through September 30, 2019
     JPMorgan Chase Bank, N.A.
     P 0 Box 182051                                                                    Primary Account:                 786
     Columbus, OH 43218-2051
                                                                                  CUSTOMER SERVICE INFORMATION
                                                                                  Web site:                        Chase.com
                                                                                  Service Center:              1-888-994-5626
     00086950 DRE 111 212 27419 NNNNNNNNNNN 1 000000000 69 0000                   Deaf and Hard of Hearing:    1-800-242-7383
     JASPREET K ATTARIWALA                                                        International Calls:         1-713-262-1679
     OR SIMRANJIT J ATTARIWALA
     8907 MANGO AVE
     MORTON GROVE IL 60053-2541




Good news! We're making it easier to get a replacement account number if your account is
compromised.
Starting November 17, 2019, if your account is compromised, we can simply issue you a replacement account number
without the hassle of closing your existing account and opening a new one. This will allow you to continue using your existing
debit card.

We've updated our Deposit Account Agreement to explain this change:

       We can assign and transfer your account information and documentation to a replacement account number at our
      discretion. We may make this assignment when your account is reported compromised by you or any signer. If we
      issue you a replacement account number, this Deposit Account Agreement governing you and your account will
      continue to apply, without interruption, as if you retained the discontinued account number.

Please call us at the number at the top of this statement if you have any questions.

[ CONSOLIDATED BALANCE SUMMARY I
 ASSETS
 Checking & Savings                                            ACCOUNT                          BEGINNING BALANCE       ENDING BALANCE
                                                                                                       THIS PERIOD          THIS PERIOD
 Chase Private Client Checking                                      786                                 $1,575.58              $9,957.73
 Chase Private Client Savings                      =681                                                  1,057.84               3,483.90
 Chase Private Client Savings                                       749                                     25.48                  27.14
 Total                                                                                                  $2,658.90             $13,468.77


 TOTAL ASSETS                                                                                           $2,658.90             $13,468.77




                                              Attariwala - Chase Bank statements 2018 - 2019 -- 018
                                                                                                                Page 1 of 4
      Case
        Case
           1:19-cv-01745-SEB-TAB
              19-00828-ELG
               0             Doc 124-1
                                  Document
                                        Filed250-2
                                              09/23/20
                                                    FiledEntered
                                                          10/21/2009/23/20
                                                                     Page 37
                                                                           17:36:29
                                                                             of 142 PageID
                                                                                     Desc #:
                                   Exhibit Page
                                             6222202 of 294                                              n
       CHASE PRIVATE CLIENT                                                                     August 01, 2019through August 30, 2019
                                                                                                 Primary Account:                       786




IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
incorrect or if you need more information about a transfer listed on the statement or receipt
For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
appeared. Be prepared to give us the following information:
         •     Your name and account number
         •     The dollar amount of the suspected error
         •     A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
We will investigate your complaint and will correct any error promptly. if we take more than 10 business days (or 20 business days for new
accounts) to do this, we will credit your account for the amount you think is in error so That you will have use of the money during the time it takes
us to complete our investigation
IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately If your statement is
incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. if any such error appears,
you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
JPMorgan Chase Bank, N.A. Member FDIC

                                                                                            12  1 JPMorgan Chase Bank, N.A. Member FDIC
                                                                                            triMi




                                                  Attariwala - Chase Bank statements 2018 - 2019 -- 019                       Page 4 of 4
        Case
          Case
                   0
             1:19-cv-01745-SEB-TAB
                19-00828-ELG Doc 124-1
                                   Document
                                         Filed250-2
                                               09/23/20
                                    Exhibit Page
                                                     FiledEntered
                                                           10/21/2009/23/20
                                              6223203 of 294
                                                                      Page 38
                                                                            17:36:29
                                                                              of 142 PageID
                                                                                      Desc #:

        CHASE PRIVATE CLIENT                                                         August 01, 2019through August 30, 2019
                                                                                      Primary Account:                     -786




 CHASE PRIVATE CLIENT SAVINGS
 JASPREET K ATTARIWALA                                                                   Account Number:                          "9681
 OR SIMRANJIT J ATTARIWALA

  SAVINGS SUMMARY
                                                                               AMOUNT
 Beginning Balance                                                          $1,057.81
 Deposits and Additions                                                          0.03
 Ending Balance                                                             $1,057.84

 Annual Percentage Yield Earned This Period                                    0.03%
 Interest Paid This Period                                                     $0.03
 Interest Paid Year-to-Date                                                     $6.66

TRANSACTION DETAIL
DATE       DESCRIPTION                                                                                   AMOUNT             BALANCE
            Beginning Balance                                                                                             $1,057.81
06130      inieresi Payment                                                                                0.03            1,057.84
             Ending Balance                                                                                               $1,057.84

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you
had a qualifying Chase Private Client Checking account.




 CHASE PRIVATE CLIENT SAVINGS
 JASPREET K ATTARIWALA                                                                   Account Number:                          3749
 OR SIMRANJIT J ATTARIWALA

   SAVINGS SUMMARY
                                                                               AMOUNT
 Beginning Balance                                                              $25.48
 Ending Balance                                                                 $25.48

 Annual Percentage Yield Earned This Period                                    0.00%

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you
had a qualifying Chase Private Client Checking account.




                                            Attariwala - Chase Bank statements 2018 - 2019 -- 020
                                                                                                                  Page 3 of 4
        Case
          Case
             1:19-cv-01745-SEB-TAB
                19-00828-ELG Doc 124-1
                                   Document
                                         Filed250-2
                                               09/23/20
                                                     FiledEntered
                                                           10/21/2009/23/20
                                                                      Page 39
                                                                            17:36:29
                                                                              of 142 PageID
                                                                                      Desc #:
                                    Exhibit Page
                                              6224204 of 294
        CHASE PRIVATE CLIENT                                                          August 01, 2019through August 30, 2019
                                                                                      Primary Account:                 -786




DEPOSITS AND ADDITIONS
DATE         DESCRIPTION                                                                                                     AMOUNT
08/02        Cangene Biopharm Direct-Pay             PPD ID:     6753                                                      $37.74
08/09        Cangene Biopharm Payroll               PPD ID: X6514                                                        2,919.33
08/19        Cangene Biopharm Direct-Pay             PPD ID:     6753                                                      319.74
08/23        Cangene Biopharm Payroll               PPD ID: X6514                                                        2.919.32
08/23        Cangene Biopharm Direct-Pay             PPD ID: X6753                                                       1,181.66
08/23        Cangene Biopharm Direct-Pay             PPD ID: X6753                                                          46.18
08/30        Interest Payment                                                                                                0.04
Total Deposits and Additions                                                                                           $7,424.01


ATM & DEBIT CARD WITHDRAWALS
DATE      DESCRIPTION                                                                                                        AMOUNT
08/05     Recurring Card Purchase 08/02 Mcneely Stephenson Tho 800-5755711 IN Card 7355                                      $400.00
08/12     Recurring Card Purchase 08/09 Mcneely Stephenson Tho 800-5755711 IN Card 7355                                       400.00
08/19     Recurring Card Purchase 08/16 Mcneely Stephenson Tho 800-5755711 IN Card 7355                                       400.00
08/26     Recurring Card Purchase 08/23 Mcneely Stephenson Tho 800-5755711 IN Card 7355                                       400.00
Total ATM & Debit Card Withdrawals                                                                                      $1,600.00


ELECTRONIC WITHDRAWALS
DATE      DESCRIPTION                                                                                                        AMOUNT
08/02     HSA Bank        Plan Contr         PPD ID:        1250                                                          $100.00
08/05     Caliber  Home  Loa Draft Pmt         PPD  ID:       1491                                                       2,266.53
08/05     American Express ACH Pmt W4030            Web ID:        2111                                                    500.00
08/06     Kenyon Square CO ACH         202-483-8282 Web ID: X3620                                                          621.42
08/20     Verizon Wireless Payments            PPD ID:        4794                                                         101.08
08/20     Allstate Assuran Ck4Inspymt          PPD ID:        0962                                                          74.10
08/26     Macys         Payment             PPD ID:                                                                         27.00
08/27     American Express ACH Pmt W0620            Web ID:                                                                 88.00
08/30     08/30 Payment To Chase Card Ending IN 4367                                                                     5,500.00
08/30     Potomac Elec Res UTIL Pmnt 7963957         Web ID:                                                                91.17
Total Electronic Withdrawals                                                                                            $9,369.30




                                           Attariwala - Chase Bank statements 2018 - 2019 -- 021
                                                                                                               Page 2 of 4
         Case
           Case
              1:19-cv-01745-SEB-TAB
                 19-00828-ELG Doc 124-1
                 0                  Document
                                          Filed250-2
                                                09/23/20
                                                      FiledEntered
                                                            10/21/2009/23/20
                                                                       Page 40
                                                                             17:36:29
                                                                               of 142 PageID
                                                                                       Desc #:
                                     Exhibit Page
                                               6225205 of 294
      CHASE PRIVATE CLIENT                                                             August 01, 2019through August 30, 2019
     JPMorgan Chase Bank, N.A.
     P 0 Box 182051                                                                    Primary Account:                   786
     Columbus, OH 43218-2051
                                                                                  CUSTOMER SERVICE INFORMATION
                                                                                  Web site:                         Chase.com
                                                                                  Service Center:               1-888-994-5626
    00087457 DRE 111 212 24319 NNNNNNNNNNN 1 000000000 69 0000                    Deaf and Hard of Hearing:     1-800-242-7383
    JASPREET K ATTARIWALA                                                         International Calls:          1-713-262-1679
    OR SIMRANJITJ ATTARIWALA
    8907 MANGO AVE
    MORTON GROVE IL 60053-2541




 CONSOLIDATED BALANCE SUMMARY'
 ASSETS
 Checking & Savings                                            ACCOUNT                          BEGINNING BALANCE       ENDING BALANCE
                                                                                                       THIS PERIOD          THIS PERIOD
 Chase Private Client Checking                                      786                                 $5,120.87             $1,575.58
 Chase Private Client Savings                                       681                                  1,057.81              1,057.84
 Chase Private Client Savings                                       749                                     25.48                 25.48
 Total                                                                                                  $6,204.16             $2,658.90


 TOTAL ASSETS                                                                                           $6,204.16             $2,658.90




 CHASE PRIVATE CLIENT CHECKING
 JASPREET K ATTARIWALA                                                                     Account Number:                      5786

 OR SIMRANJIT J ATTARIWALA

 CHECKING SUMMARY
                                                                                  AMOUNT
 Beginning Balance                                                             $5,120.87
 Deposits and Additions                                                         7,424.01
 ATM & Debit Card Withdrawals                                                  -1,600.00
 Electronic Withdrawals                                                        -9,369.30
 Ending Balance                                                                $1,575.58

 Annual Percentage Yield Earned This Period                                       0.01%
 Interest Paid This Period                                                        $0.04
 Interest Paid Year-to-Date                                                        $0.43

Your account ending in 9681 is linked to this account for overdraft protection.




                                              Attariwala - Chase Bank statements 2018 - 2019 -- 022
                                                                                                                Page 1 of 4
      Case
        Case
           1:19-cv-01745-SEB-TAB
              19-00828-ELG
               0
                             Doc 124-1
                                  Document
                                        Filed250-2
                                              09/23/20
                                                    FiledEntered
                                                          10/21/2009/23/20
                                                                     Page 41
                                                                           17:36:29
                                                                             of 142 PageID
                                                                                     Desc #:
                                   Exhibit Page
                                             6226206 of 294
       CHASE PRIVATE CLIENT                                                                         June 29, 2019throu h Jul 31, 2019
                                                                                                 Primary Account:                       786




 CHASE PRIVATE CLIENT SAVINGS
 JASPREET K ATTARIWALA                                                                               Account Number:                        3749

 OR SIMRANJIT J ATTARIWALA


   SAVINGS SUMMARY
                                                                                          AMOUNT
 Beginning Balance                                                                         $25.48
 Ending Balance                                                                            $25.48

 Annual Percentage Yield Earned This Period                                               0.00%

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you
had a qualifying Chase Private Client Checking account.




IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
incorrect or if you need more information about a transfer listed on the statement or receipt.
For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
appeared. Be prepared to give us the following information:
         .     Your name and account number
         .     The dollar amount of the suspected error
         •     A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
us to complete our investigation
IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
JPMorgan Chase Bank. N.A. Member FDIC

                                                                                            1:21.    JPMorgan Chase Bank, N.A. Member FDIC




                                                  Attariwala - Chase Bank statements 2018 - 2019 -- 023
                                                                                                                              Page 4 of 4
          Case
            Case
               1:19-cv-01745-SEB-TAB
                   19-00828-ELG Doc 124-1
                  It
                                     Document
                                           Filed250-2
                                                 09/23/20
                                                       FiledEntered
                                                             10/21/2009/23/20
                                                                        Page 42
                                                                              17:36:29
                                                                                of 142 PageID
                                                                                        Desc #:
                                      Exhibit Page
                                                6227207 of 294
         CHASE PRIVATE CLIENT                                                           June 29, 2019through July 31, 2019
                                                                                       Primary Account:                 5786




                                                    (continued)
ELECTRONIC WITHDRAWALS
DATE       DESCRIPTION                                                                                                         AMOUNT
07/26      07/26 Payment To Chase Card Ending IN 8315                                                                          469.05
07/29      Allstate Ins CO Ins Prem         PPD ID:        :665                                                                919.88
07/29      Citi Card Online Payment                   Web ID: (MI                                                              106.18
07/31      Potomac Elec Res UTIL Pmnt 3867320       Web ID:       J160                                                          99.89
Total Electronic Withdrawals                                                                                            $29,306.19




I   CHASE PRIVATE CLIENT SAVINGS
    JASPREET K ATTARIWALA                                                                 Account Number:                        9681
    OR SIMRANJIT J ATTARIWALA

     SAVINGS SUMMARY
                                                                                AMOUNT
    Beginning Balance                                                        $7,557.72
    Deposits and Additions                                                        0.09
    Electronic Withdrawals                                                   -6,500.00
    Ending Balance                                                           $1,057.81

    Annual Percentage Yield Earned This Period                                  0.04%
    Interest Paid This Period                                                   $0.09
    Interest Paid Year-to-Date                                                   $6.63


TRANSACTION DETAIL
DATE         DESCRIPTION                                                                              AMOUNT               BALANCE

               Beginning Balance                                                                                         $7,557.72
07/05        07/05 Online Transfer To Chk ...5786 Transaction#: 0788                                 -5,000.00            2,557.72
07/08        07/08 Online Transfer To Chk ...5786 Transaction#:      8875                            -1,500.00            1,057.72
07/31        Interest Payment                                                                             0.09            1,057.81
               Ending Balance                                                                                            $1,057.81

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you
had a qualifying Chase Private Client Checking account.




                                             Attariwala - Chase Bank statements 2018 - 2019 -- 024
                                                                                                                 Page 3 of 4
        Case
          Case
             1:19-cv-01745-SEB-TAB
                19-00828-ELG Doc 124-1
                                   Document
                                         Filed250-2
                                               09/23/20
                                                     FiledEntered
                                                           10/21/2009/23/20
                                                                      Page 43
                                                                            17:36:29
                                                                              of 142 PageID
                                                                                      Desc #:
                   0                Exhibit Page
                                              6228208 of 294
        CHASE PRIVATE CLIENT                                                          June 29, 2019through July 31, 2019
                                                                                     Primary Account:                 5786




DEPOSITS AND ADDITIONS
DATE         DESCRIPTION                                                                                                   AMOUNT
07/05        Manual CR-Bkrg                                                                                        $20,000.00
07/05        Online Transfer From Say ...9681 Transaction#:      0788                                                5,000.00
07/08        Online Transfer From Say ...9681 Transaction#:      8875                                                1.500.00
07/12        Cangene Biopharm Payroll              PPD ID: X6514                                                     2,919.33
07/15        Purchase Return      07/13 Target T- 3100 14th St Washington DC Card 0244                                 211.99
07/26        Cangene   Biopharm Payroll            PPD ID:       6514                                                2,919.32
07/26        Cangene Biopharm Direct-Pay            PPD  ID:       6753                                                 34.52
07/31        Interest Payment                                                                                            0.05
Total Deposits and Additions                                                                                       $32,585.21


ATM & DEBIT CARD WITHDRAWALS
DATE      DESCRIPTION                                                                                                      AMOUNT
07/05     Card Purchase With Pin 07/05 The Home Depot #2583 Washington DC Card 0244                                  $3,718.16
07/08     Card Purchase With Pin 07/07 Village Shops S Fairfax Stati VA Card 0244                                        20.59
07/08     Card Purchase With Pin 07/07 Target T- 3100 14th St Washington DC Card 0244                                   539.80
07/08     Card Purchase       07/07 Domino's 4328 703-734-7080 DC Card 0244                                              28.02
07/29     Card Purchase       07/26 Mcneely Stephenson Tho 800-5755711 IN Card 7355                                     400.00
Total ATM & Debit Card Withdrawals                                                                                    $4,706.57


ELECTRONIC WITHDRAWALS
DATE      DESCRIPTION                                                                                                      AMOUNT
07/02     HSA Bank       Plan Contr           PPD ID: X4250                                                             $100.00
07/02     Potomac Elec Res UTIL Pmnt 7900063          Web ID:       0160                                                  77.58
07/05     07/05 Payment To Chase Card Ending IN 8315                                                                     187.27
07/05     07/05 Online Payment               To Barclays Bank Delaware                                                 1,316.02
07/05     07/05 Online Payment               To Lowe's                                                                 1,094.19
07/05     07/05 Domestic Wire Transfer Via: Suntrust A11/061000104 NC: Suntrust Bank Gaithersburg                      1,000.00
          MD 208771000 US Ref: For The Account of:David E. Lynn, LLC For Maryland Legal Service

07/05     07/05 Domestic Wire Transfer Via: First Financial Bk/042200910 A/C: First Financial Bank                     2,600.00
          Columbus IN 472011000 US Ref: Mcneel Ste henson Acct Number: 72377June/July Payment

07/05     Caliber Home Loa Draft Pmt             PPD ID          1491                                                  2,266.53
07/05     American Express ACH Pmt                 PPD ID:        2111                                                 1,700.00
07/08     07/07 Payment To Chase Card Ending IN 0745                                                                      86.87
07/08     07/08 Online Payment               To Sallie Mae SI Borrower 615                                             5,413.25
07/08     07/08 Domestic Wire Transfer Via: First Financial Bk/042200910 A/C: Mcneel Ste henson                        2,000.00
          Ref: Advance Payment For Deposition Expensesinvoice #72377

07/08     Caliber Home Loa Draft Pmt               Web ID: 1491                                                        6,799.59
07/08     Kenyon Square CO ACH       202-483-8282 Web ID:            3620                                                621.42
07/08     Citi Card Online Payment                   Web ID: -                                                           152.96
07/08     Caliber Home Loa Draft Pmt               Web ID: 1          491                                                  3.50
07/09     Kenyon Square CO ACH       202-483-8282 Web ID:            3620                                              1,864.26
07/16     Banana R Cc      Bantelpay               Tel ID:         2103                                                   66.86
07/18     Verizon Wireless Payments          PPD ID:         t1•794                                                      100.69
07/26     07/26 Payment To Chase Card Ending IN 0745                                                                     260.20
                                          Attariwala - Chase Bank statements 2018 - 2019 -- 025
                                                                                                             Page 2 of 4
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 44 of 142 PageID #:
                                    6229




                             EXHIBIT 7
       Case
         Case
            1:19-cv-01745-SEB-TAB
              19-00828-SMT Doc 1 Document
                                   Filed 12/17/19
                                             250-2 Entered
                                                   Filed 10/21/20
                                                            12/17/19Page
                                                                     12:14:39
                                                                         45 of 142
                                                                                Desc
                                                                                   PageID
                                                                                     Main #:
                                  Document 6230Page 12 of 18
                                                             LOCAL OFFICIAL FORM NO. 10
                                                IN THE UNITED STATES BANKRUPTCY COURT
                                                     FOR THE DISTRICT OF COLUMBIA
 In re                                                                                            )
 Jaspreet Kaur Attariwala                                                                         )       Case No.
                                                                                                  )
                                                                                                  )           Chapter   13
                                                                     Debtor(s).                   )

                                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

              Flat Fee
             For legal services, I have agreed to accept                                                      $
             Prior to the filing of this statement I have received                                            $
             Balance Due                                                                                      $

              Hourly Fee
             For legal services, I have agreed to accept and received a retainer of                           $              16,430.00
             The undersigned shall bill against the retainer at an hourly rate of                    $                     495.00
             [Or attach firm hourly rate schedule.] as such rate may change over time based on
             periodic increases.
             Debtor has agreed to pay all approved fees and expenses exceeding the amount of the retainer, subject to those fees and expenses being
             approved by the court (when court approval is required) for work performed in a chapter 11 case or chapter 13 case. Payments of fees and
             expenses exceeding the retainer, other than payment of amounts approved for payment by court order, will be disclosed by a supplemental
             Rule 2016(b) statement.

              Pro Bono Representation

 I have agreed to provide services without compensation




                                 *****************************************************************************
                                The debtor                has         has not agreed to reimburse expenses.




2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

3.     With respect to the compensation described herein:

            I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 46 of 142 PageID #:
                                    6231




                             EXHIBIT 8
Case
 Case1:19-cv-01745-SEB-TAB
       19-00828-ELG Doc 69 Document
                             Filed 05/19/20
                                      250-2 Filed
                                             Entered
                                                  10/21/20
                                                      05/19/20
                                                             Page
                                                               17:59:07
                                                                  47 of 142
                                                                         Desc
                                                                            PageID
                                                                              Main#:
                            Document6232  Page 1 of 1


                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

  IN RE:                                              :
                                                      :
  JASPREET ATTARIWALA                                 :      Case No. 19-00828
                                                      :      (Chapter 13)
                                Debtor                :
                SUPPLEMENTAL STATEMENT PURSUANT TO RULE 2016(b)

           Pursuant to Section 329 of the Bankruptcy Code and Rule 2016(b) of the Federal Rules

  of Bankruptcy Procedure, undersigned counsel for the Debtor supplements the prior Rule

  2016(b) statement filed in this case, as follows:

           1.     Counsel agreed to represent the Debtor in this case on an hourly fee basis at

  counsel's customary hourly rates.

           2.    Members of the Debtor’s family have paid counsel an additional $15,037.00 on

  account of the fees and costs of this case.

           3.    Counsel has not agreed to share any portion of the funds disclosed in this

  statement.

  Dated: May 19, 2020                           Respectfully submitted,

                                                 /s/ David E. Lynn
                                                David E. Lynn - D.C. Bar No. 360397
                                                15245 Shady Grove Road, Suite 465 North
                                                Rockville, MD 20850
                                                (301) 255-0100
                                                davidlynn@verizon.net


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 19, 2020 , a copy of the foregoing was filed
  electronically, causing service on all those who have requested electronic notices in this case.

                                                 /s/ David E. Lynn
                                                David E. Lynn
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 48 of 142 PageID #:
                                    6233




                             EXHIBIT 9
Case
 Case1:19-cv-01745-SEB-TAB
      19-00828-ELG Doc 132Document
                            Filed 10/09/20
                                    250-2 Filed
                                            Entered
                                                 10/21/20
                                                     10/09/20
                                                           Page
                                                              10:49:48
                                                                 49 of 142
                                                                         Desc
                                                                           PageID
                                                                              Main#:
                           Document6234  Page 1 of 1


                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

  IN RE:                                              :
                                                      :
  JASPREET ATTARIWALA                                 :      Case No. 19-00828
                                                      :      (Chapter 13)
                                Debtor                :
                SUPPLEMENTAL STATEMENT PURSUANT TO RULE 2016(b)

           Pursuant to Section 329 of the Bankruptcy Code and Rule 2016(b) of the Federal Rules

  of Bankruptcy Procedure, undersigned counsel for the Debtor supplements the prior Rule

  2016(b) statement filed in this case, as follows:

           1.     Counsel agreed to represent the Debtor in this case on an hourly fee basis at

  counsel's customary hourly rates.

           2.    The Debtor’s parents have paid counsel an additional $10,000.00 on account of

  the fees and costs of this case.

           3.    Counsel has not agreed to share any portion of the funds disclosed in this

  statement.

  Dated: October 9, 2020                      Respectfully submitted,

                                               /s/ David E. Lynn
                                              David E. Lynn - D.C. Bar No. 360397
                                              15245 Shady Grove Road, Suite 465 North
                                              Rockville, MD 20850
                                              (301) 255-0100
                                              davidlynn@verizon.net


                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 9, 2020 , a copy of the foregoing was filed
  electronically, causing service on all those who have requested electronic notices in this case.

                                               /s/ David E. Lynn
                                              David E. Lynn
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 50 of 142 PageID #:
                                    6235




                            EXHIBIT 10
Case
  Case
     1:19-cv-01745-SEB-TAB
        19-00828-ELG Doc 124-1
                           Document
                                Filed250-2
                                      09/23/20
                                            FiledEntered
                                                  10/21/2009/23/20
                                                             Page 51
                                                                   17:36:29
                                                                     of 142 PageID
                                                                             Desc #:
                            Exhibit 6236
                                      Page 2 of 294



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

                                             )
  In re:                                     )
                                             )
  JASPREET ATTARIWALA,                       )       Case No.: 19-00828-SMT
                                             )
                         Debtor.             )       Chapter 13
                                             )
                                             )


               BIOCONVERGENCE LLC D/B/A SINGOTA SOLUTIONS LLC’S
                   EXPEDITED MOTION TO STAY ENTRY OF ORDER
                         CONFIRMING CHAPTER 13 PLAN

           BioConvergence LLC d/b/a Singota Solutions (“Singota”), by its undersigned counsel,

  respectfully moves this Court to stay entry of its order confirming the Chapter 13 plan of the

  Debtor, Jaspreet Attariwala (the “Debtor”), pending the Debtor’s full compliance with Singota’s

  discovery requests and resolution of Singota’s pending motion to compel the production of

  documents. Debtor’s schedules and limited document production to date – including new

  documents produced by Debtor on August 31, 2020 – raise the possibility that Debtor has

  concealed assets and engaged in bankruptcy fraud in filing her petition. Singota respectfully

  submits that confirmation of Debtor’s plan is premature while evidence remains outstanding

  relevant to these issues.

           First, Singota requested the production of relevant documents on March 4, 2020. See

  Notice of Deposition Duces Tecum (the “Discovery Request”) attached as Exhibit A. Debtor

  produced some documents at her deposition on March 11, 2020, but that production omitted many

  tax documents, all banking statements, and other responsive and relevant documents. See

  Documents stamped Attariwala – Bates Nos. 0001-0143, attached as Exhibit B. Despite Singota’s

  requests that Debtor supplement her document production, she failed to do so before this Court
Case
  Case
     1:19-cv-01745-SEB-TAB
        19-00828-ELG Doc 124-1
                           Document
                                 Filed250-2
                                       09/23/20
                                             FiledEntered
                                                   10/21/2009/23/20
                                                              Page 52
                                                                    17:36:29
                                                                      of 142 PageID
                                                                              Desc #:
                            Exhibit Page
                                      6237 21 of 294



    (a)         (b}       (c)      (d)                                              (e)                   (f)                   (g)                   (h)                     (i)
    ST       Lived in  Lived in   Enter                                            State                Local                  State                 Local                 Prorated
              State     State     Total                                             Tax                  Tax                   Table                 Sales                 or Total
              From        To    Tax Rate                                          Rate (%)             Rate (%)               Amount                 Taxes                 Amount
   IL       01/01/18 12/31/18 7.7500                                              6.2500               1.5000                    783.                  189.                     972.


  Exhibit B, Bates No. 062. However, as noted above, Debtor has represented in this bankruptcy

  case that she has only lived in Washington D.C. and Virginia in the 3 years before filing her

  bankruptcy petition on December 17, 2019. See supra ¶ 11.

              45.           Similarly, the 2017 federal income tax form that Debtor produced for her company,

  Honey Ji’s, is unsigned and bears the date April 24, 2019, which appears to be inaccurate. The

  form shows in relevant part:

                                                U.S. Income Tax Return for an S Corporation                                                                           OMB No. 1545-0123
   For. 1120S                                          /0. Do not file this form unless the corporation has filed or is

   Department of the Treasury
                                                            attaching Form 2553 to elect to be an S corporation.
                                               ► Go to www.irs.gov/Form1120S for instructions and the latest information.
                                                                                                                                                                        2017
   Internal Revenue Service
   For calendar year 2017 or tax year beginning                                                            , 2017, ending                                             , 20
   A S election effective date      I              Name                                                                                                   Employer identification number
   07/27/2016                           TYPE      HONEY JI           S CORP



               Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge and belief, it is true,
               correct, and complete. Declaration of preparer (other than taxpayer) is based on all information of which paperer has any knowledge.
                                                                                                                                                      May the IRS discuss this return
  Sign                                                                                                 k   PRESIDENT
                                                                                                                                                      with the preparer shown below
                                                                                                                                                      (see instructions)? Dyes          N.
  Here              Signature of officer                                                Date           I   Title                                                                    ❑
                   Print/Type preparer's name                           Preparer's signature                                  Date                                    ETD!
  Paid                                                                                                                                               Check   n   if
                 RACHANA S PARRISH                                     RACHANA S             PARRISH                         04/24/2019              self-empTeryed
  Prignarcir



  Exhibit B, Bates No. 0084.

  F.          Discrepancies in the Chase checking and savings account statements produced by
              Debtor

              46.           Although Singota had requested documents such as Debtor’s bank account

  statements in March, Debtor failed to produce any of these statements until August 31, 2020 – ten

  days after this Court conducted its hearing on August 21, 2020, on Singota’s objections to

  confirmation of Debtor’s Chapter 13 plan. See Doc. 102. Debtor provided no explanation for

  withholding these relevant documents for the past five months. And although Debtor also




                                                                                             20
Case
  Case
     1:19-cv-01745-SEB-TAB
        19-00828-ELG Doc 124-1
                           Document
                                 Filed250-2
                                       09/23/20
                                             FiledEntered
                                                   10/21/2009/23/20
                                                              Page 53
                                                                    17:36:29
                                                                      of 142 PageID
                                                                              Desc #:
                            Exhibit Page
                                      6238 22 of 294



  identified Bank of America accounts and multiple retirement accounts on her schedules, she has

  still not produced statements for any of those accounts. See supra ¶¶ 19 & 21.

           47.       Due to Debtor’s belated production of these Chase bank statements, Singota, the

  Trustee, and the Court were unable to consider them in reviewing the reasonableness and good-

  faith basis of Debtor’s Chapter 13 plan.

           48.       The statements produced by Debtor cover 3 accounts held by her at Chase bank:

  two savings accounts (ending in account numbers 9681 and 3749, respectively) and one checking

  account (ending in account number 5786). See Exhibit C, Bates Stamped “Attariwala - Chase

  Bank statements 2018 – 2019” at 001 - 104. These bank statements cover the period from to

  December 30, 2017, through December 31, 2019. One of these accounts – one of the two savings

  accounts – was omitted from Debtor’s schedules filed in this case. See supra at ¶ 21 (listing

  only one savings account at Chase).

           49.       The Chase bank statements produced by Debtor raise a number of questions and

  concerns.

           50.       First, the statements show Debtor’s address as being in Illinois. For instance, the

  most recent statement for the period through December 31, 2019, shows in relevant part as follows:

     CHASE PRIVATE CLIENT                                              November 30, 2019through December 31, 2019
    JPMorgan Chase Bank, N.A.
    P 0 Box 182051                                                        Primary Account:
    Columbus, OH 43218- 2051
                                                                      CUSTOMER SERVICE INFORMATION
                                                                      Web site:                       Chase.com
                                                                      Service Center:             1-888-994-5626
   00089534 DRE: 111 212 00120 NNNNNNNNNNN 1 000000000 69 0000        Deaf and Hard of Hearing:   1-800-242-7383
   JASPREET K ATTAR IWALA                                             International Calls:        1-713-262-1679
   OR SIMRANJIT J ATTARIWALA
   8907 MANGO AVE
   MORTON GROVE IL 60053-2541




                                                                 21
Case
  Case
     1:19-cv-01745-SEB-TAB
        19-00828-ELG Doc 124-1
                           Document
                                 Filed250-2
                                       09/23/20
                                             FiledEntered
                                                   10/21/2009/23/20
                                                              Page 54
                                                                    17:36:29
                                                                      of 142 PageID
                                                                              Desc #:
                            Exhibit Page
                                      6239 23 of 294



  See Exhibit C at 001. This address is inconsistent with Debtor’s representation in this case that

  she has only resided in Washington D.C. and Virginia for the 3 years before filing bankruptcy. See

  supra ¶¶ 4, 5 & 11.

            51.      Second, the Debtor’s bank statements show that she is a “Chase Private Client.” Id.

  According to online marketing materials for Chase, its private client services are available only to

  clients         with    at    least     $250,000        in   deposits        and        investments.            See

  https://chaseprivateclient.chase.com/banking#:~:text=To%20enjoy%20the%20benefits%20of,or

  %20business%20deposits%20and%20investments (“Chase Private Client is available to

  individuals who maintain an average daily balance of $250,000 or more in any combination of

  qualifying identified deposits and investments”). However, despite being a Chase Private Client,

  Debtor has not produced records of deposits and investments with an average daily balance of

  $250,000. See Exhibit C at 001 - 104.

            52.      Third, Debtor’s Chase bank statements also show that Debtor has transferred over

  $60,000.00 into her checking account from an undisclosed brokerage account. Debtor’s produced

  statements show at least 3 substantial transfers.

            53.      First, on February 21, 2018, Debtor transferred $30,000 into her checking account

  from an undisclosed brokerage account. Her statements show:

            CHASE PRIVATE CLIENT                                          February 01, 2018 through February 28, 2018
                                                                            Primary Account




   DEPOSITS AND ADDITIONS

   02/21          Jpms     Brokerage Manual CR-Bkrg PPD ID:                                                30,000.00



  See Exhibit C, at 098. “Jpms” on Debtor’s Chase bank statement appears to stand for “J.P. Morgan

  Securities LLC.” See https://www.jpmorgan.com/securities (“This website provides information


                                                        22
Case
  Case
     1:19-cv-01745-SEB-TAB
        19-00828-ELG Doc 124-1
                           Document
                                 Filed250-2
                                       09/23/20
                                             FiledEntered
                                                   10/21/2009/23/20
                                                              Page 55
                                                                    17:36:29
                                                                      of 142 PageID
                                                                              Desc #:
                            Exhibit Page
                                      6240 24 of 294



  about the brokerage and investment advisory services provided by J.P. Morgan Securities LLC

  (‘JPMS’)”).

            54.        Second, on July 5, 2019, Debtor transferred another $20,000 into her checking

  account, again from an undisclosed brokerage account. Her statements show:

           CHASE PRIVATE CLIENT                                          June 29. 2019 through July 31, 2019
                                                                        Primary Account:




   DEPOSITS AND ADDITIONS
    DATE          DESCRIPTION                                                                          AMOUNT
   07/05          Manual CR-Bkrg                                                                   $20,000.00


  See Exhibit C at 025.

            55.        Third, on December 3, 2019 – just 14 days before Debtor filed her bankruptcy

  petition – Debtor transferred another $12,200.37 into her checking account, again from an

  undisclosed brokerage account. Her statements show:

      CHASE PRIVATE CLIENT                                         November 30, 2019through December 31, 2019
                                                                      Primary Account:




   DEPOSITS AND ADDITIONS
   DATE           DESCRIPTION                                                                           AMOUNT
   12/03          Manual CR-Bldg                                                                    $12,200.37


  In addition, Debtor’s same statement appears to show a charge of $14.05 incurred to “Jpms, LLC,”

  which, as noted above, appears to be J.P. Morgan Securities LLC. The statement shows:

   ELECTRONIC WITHDRAWALS

  12/09     Jpms LLC        Receipt      PPD ID:                                                          14.05


  See Exhibit C at 002. Again, Debtor did not disclose any accounts with J.P. Morgan Securities in

  her schedules filed in this case.



                                                     23
Case
  Case
     1:19-cv-01745-SEB-TAB
        19-00828-ELG Doc 124-1
                           Document
                                 Filed250-2
                                       09/23/20
                                             FiledEntered
                                                   10/21/2009/23/20
                                                              Page 56
                                                                    17:36:29
                                                                      of 142 PageID
                                                                              Desc #:
                            Exhibit Page
                                      6241 25 of 294



           56.      Fourth, Debtor’s belatedly produced bank statements also show a number of

  unusual and likely improper preferential payments. On December 17, 2019 – the same day Debtor

  filed her bankruptcy petition – Debtor made a $2,000 payment towards a student loan. Her bank

  statements show:

      CHASE PRIVATE CLIENT                                          November 30, 2019through December 31, 2019
                                                                         Primary Account:




         12/17   Fedloanservicing Stdnt Loan        Tel ID: 9102000803                                      2,000.00

  See Exhibit C at 002. It is unclear what student loan Debtor paid, and this payment does not appear

  to be in the ordinary course of Debtor’s financial affairs.

           57.      In addition, Debtor has repeatedly transferred funds to Honey Ji’s, the S Corp. in

  which Debtor has a 100% interest. Although Debtor has represented in this Case that Honey Ji’s

  has not been in operations since late 2018, Debtor made transfers to Honey Ji’s in 2019 and 2018

  as follows:

          October 4, 2019: $1,000

          October 7, 2019: $500

          May 13, 2019: $500

          January 9, 2019: $1,000

          December 28, 2018: $1,000

          November 6, 2018: $500

          October 19, 2018: $500

          October 4, 2018: $250

          October 3, 2018: $1,500

          September 17, 2018: $500



                                                    24
Case
  Case
     1:19-cv-01745-SEB-TAB
        19-00828-ELG Doc 124-1
                           Document
                                 Filed250-2
                                       09/23/20
                                             FiledEntered
                                                   10/21/2009/23/20
                                                              Page 57
                                                                    17:36:29
                                                                      of 142 PageID
                                                                              Desc #:
                            Exhibit Page
                                      6242 26 of 294



        September 4, 2018: $500

        August 15, 2018: $1,500

        August 3, 2018: $250

        July 27, 2018: $2,500

        July 25, 2018: $5

  See Exhibit C at 013, 031, 050, 055, 063, 068, 071, 076. It is unclear where this money went in

  light of Honey Ji’s lack of operations. Debtor has failed to produce any banking statements or

  other financial records for her Honey Ji’s business.

         58.     Fifth, Debtor’s recently produced bank records show a number of deposits from

  unidentified sources that appear on her statements only as “Remote Online Deposit.” These

  include deposits as follows:

        September 6, 2019: $1,200

        September 23, 2019: $2,426

        December 26, 2018: $1,261.62

        October 15, 2018: $1,526.99

  See Exhibit C, at 016, 017, 054, 065. It is unclear from the evidence so far produced by Debtor

  where these payments came from.

         59.     Finally, at the time Debtor filed her Petition, Debtor’s attorney, Mr. Lynn, filed a

  Disclosure of Compensation to Attorney for Debtor, disclosing that Debtor had paid Mr. Lynn a

  retainer of $16,430.00 in or about December 2019. Doc. 1 at PDF p. 12 of 18. The bank statements

  recently produced by Debtor show that Debtor made a wire transfer to Mr. Lynn of $7,930 on

  December 16, 2019. They show:




                                                  25
Case
  Case
     1:19-cv-01745-SEB-TAB
        19-00828-ELG Doc 124-1
                           Document
                                 Filed250-2
                                       09/23/20
                                             FiledEntered
                                                   10/21/2009/23/20
                                                              Page 58
                                                                    17:36:29
                                                                      of 142 PageID
                                                                              Desc #:
                            Exhibit Page
                                      6243 27 of 294



       CHASE PRIVATE CLIENT                                        November 30, 2019through December 31, 2019
                                                                       Primary Account:




   12/16   12/16 Domestic Wire Transfer Via: Suntrust        David E. Lynn, LLC Imad:               7,930.00
           121681Qgc08C006175Trn:


  See Exhibit C at 002. However, subtracting this $7,930 wire-transfer payment from the total

  $16,430 retainer that Debtor paid Mr. Lynn leaves $8,500 that Debtor must have drawn from

  another source. The bank statements that Debtor produced do not appear to reflect this additional

  $8,500 payment from Debtor to Mr. Lynn, suggesting that Debtor may have access to another

  account that she did not disclose in her bankruptcy schedules and for which she has not produced

  statements.

  G.       Singota’s pending motion to compel and objections to Chapter 13 plan

           60.      As noted above, Singota has moved to compel Debtor to produce additional

  evidence relevant to her financial affairs and, more specifically, to whether she has filed and

  pursued this bankruptcy case in good faith. See Doc. 92.

           61.      On May 6, 2020, with the Debtor’s production still outstanding, Singota emailed

  Debtor’s counsel, identifying the outstanding documents, which included:

                    1. Full and complete copies of the Debtor’s tax returns for 2017,
                         2018 and 2019. Although the Debtor produced some partial
                         tax returns, they were incomplete, not signed and mis-dated.
                    2.   Tax returns for Honeyji’s
                    3.   Credit card statements
                    4.   Bank statements and cancelled checks
                    5.   Documents regarding the termination of her employment from
                         Emergent Biosolutions, Inc
                    6.    The appraisal for the Debtor’s engagement ring
                    7.   Documents regarding the termination of the Debtor’s
                         employment at Merrill Corporation, to include any documents
                         that relate to money paid to her after the termination of her
                         employment.

  See Doc. 92, Exhibit D.



                                                        26
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 59 of 142 PageID #:
                                    6244




                            EXHIBIT 11
       Case
        Case1:19-cv-01745-SEB-TAB
              19-00828-SMT Doc 39 Document
                                   Filed 01/23/20
                                            250-2 Filed
                                                  Entered
                                                        10/21/20
                                                            01/23/20
                                                                   Page
                                                                     18:27:50
                                                                        60 of 142
                                                                                Desc
                                                                                  PageID
                                                                                     Main#:
                                  Document 6245Page 6 of 25
 Debtor 1         Jaspreet Kaur Attariwala                                                                       Case number (if known)   19-00828

                                                                               Bank of America checking. Owned by the
                                         17.3.    Checking                     Debtor and her husband.                                                      $816.23


                                                                               Bank of America savings account. Owned by
                                         17.4.    Savings                      the Debtor and her husband.                                                    $38.21


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                    Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                % of ownership:

                                            Honey Ji cheesecake business. Inactive since
                                            late 2018.                                                                100%          %                           $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                               Institution name:

                                         401(k)                                401(k) account, in custody of Principal.
                                                                               Amount shown is approximate.                                               $5,500.00


                                         IRA                                   Individual retirement account, in custody of
                                                                               JP Morgan Chase. Account No. . . . 8645.                                 $94,150.64


                                         Roth IRA                              Roth IRA, in custody of JP Morgan Chase.
                                                                               Account No. . . . 1978.                                                  $27,912.71


                                         401(k)                                401(K) retirement account, in custody of John
                                                                               Hancock. Amount shown is approximate.                                    $15,500.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                             Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       No
Official Form 106A/B                                                    Schedule A/B: Property                                                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 61 of 142 PageID #:
                                    6246




                            EXHIBIT 12
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 62 of 142 PageID #:
                                    6247                                       1



                     IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA
                    - - - - - - - - - - - - - - - x

                    IN RE:                 Bankruptcy Petition No:
                                           19-00828-SMT

                    JASPREET ATTARIWALA,

                                       Debtor,
                    - - - - - - - - - - - - - - - x
                                        Washington, D.C.
                                        Friday, August 21, 2020
                                        9:30 a.m.
                    ___________________________________________________

                TRANSCRIPT OF TELEPHONIC EVIDENTIARY HEARING
               HELD BEFORE THE HONORABLE MARTIN S. TEEL, JR.
                        UNITED STATES DISTRICT JUDGE
                  ___________________________________________________
        APPEARANCES:

                    For the Debtor: DAVID E. LYNN, ESQ.
                                    15245 Shady Grove Rd., Suite 465 N
                                     Rockville, MD 20850
                                     (301) 255-0100


                    For BioConvergence: NELSON C. COHEN, ESQ.
                              Whiteford Taylor & Preston L.L.P.
                              111 Rockville Pike, Suite 800
                              Rockville, Maryland 20852
                              (301) 804-3618




                    Court Reporter:        Lisa Walker Griffith, RPR
                                           U.S. District Courthouse
                                           Room 6507
                                           Washington, D.C. 20001
                                           (202) 354-3247
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 63 of 142 PageID #:
                                    6248                                       9



   1    able to make those payments?

   2                MS. ATTARIWALA:     I have significantly cut down my

   3    expenses in order to make the payment.

   4                MR. LYNN:    Are you continuing to look for

   5    employment?

   6                MS. ATTARIWALA:     Yes.

   7                MR. LYNN:    If it were necessary, for a short period

   8    of time, could you make plan payments out of exempt assets,

   9    such as your retirement account?

  10                MS. ATTARIWALA:     I could.

  11                MR. LYNN:    Have you missed any of the plan

  12    payments, whatsoever, that have come due since this case was

  13    filed?

  14                MS. ATTARIWALA:     No.

  15                MR. LYNN:    I have nothing further, Your Honor.

  16                MR. COHEN:    I'm sorry, Your Honor, I keep trying to

  17    talk without taking it off of mute.         Nelson Cohen on behalf

  18    of Singota.

  19                Isn't it true, Ms. Attariwala, that you've

  20    testified in the past that the reason you filed this

  21    bankruptcy was because of the litigation pending against you

  22    by Singota?

  23                MS. ATTARIWALA:     No.

  24                MR. COHEN:    You deny that fact?

  25                MS. ATTARIWALA:     I never said that.
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 64 of 142 PageID #:
                                    6249




                            EXHIBIT 13
                  Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 65 of 142 PageID #:
                                                      6250
Jack, Christina




From:                                  Rebecca Green <rgreen@theESIteam.com>
Sent:                                  Monday, September 9, 2019 11:57 AM
To:                                    Paul.L.Jefferson; Murray, Christopher C.
Cc:                                    Erik C. Johnson; Cynthia.A.Bedrick; Jody.M.Butts; Allen, Justin A.; Jackson, Susan H.
Subject:                               Singota v. Attariwala - Attariwala ESI Delivery to MSTH


As shown in the Proof of Delivery below, Attariwala ESI, marked Attorney’s Eyes Only, was delivered to Jody Butts at the
MSTH Shelbyville Office. The passwords have been sent to the MSTH counsel via a separate email.




On the external drive contained in the box marked Western Digital For MAC, is a full image of the MacBook produced in
this matter. The image can be read by multiple E-Discovery tools and, for your convenience, a copy of FTK Imager is
contained on the non-MAC External Drive.

The other (non-MAC) drive is encrypted with Bitlocker and the password has been provided to MSTH attorneys. On that
drive are the following folders and sub-folders:




                                                                  1
     Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 66 of 142 PageID #:
                                         6251




Google Drive A is the jsaini1@gmail.com account collected via Google Archive on 3/28/2019 with the Google
Defaults. Google Drive B is the jsaini1@gmail.com account collected via Google Archive on 4/4/2019 with ALL Options
selected.

The rest of the items are self-explanatory by their folder title. These are image files which can be read using FTK Imager;
also included.

To use FTK Imager, launch the application using the FTK Imager.exe file and then select File | Add Evidence File. Then
choose Image File and navigate to the folder | file you wish to review. You can use FTK Imager to view the Google Drive
folders as well. The process is one of expanding folders and clicking on file names to see them in the preview pane.

All the Best,
Rebecca Green
Electronic Discovery & Digital Forensics
317-527-0002 (voice)

NOTICE: If received in error, do not read, copy, or distribute and, please, delete immediately. Confidentiality and/or
privilege is not waived if sent, unintentionally, to the wrong person.




                                                             2
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 67 of 142 PageID #:
                                    6252




                            EXHIBIT 14
                  Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 68 of 142 PageID #:
                                                      6253
Jack, Christina




From:                                  Rebecca Green <rgreen@theESIteam.com>
Sent:                                  Saturday, May 25, 2019 10:46 PM
To:                                    paul.l.jefferson@msth.com; Jody.M.Butts; Erik C. Johnson
Cc:                                    Murray, Christopher C.; Jackson, Susan H.; Kistler, Dayna M.
Subject:                               Attariwala Production For MSTH's Review


I have sent to the three MSTH attorneys a separate email with access to a Microsoft OneDrive Share.




In that Share you will have access to read the following items:




JSA-0000001 THROUGH JSA-0000390 is the first Batch of Documents for your review using the protocol from Monroe
County. I have marked them Attorneys Eyes Only since I have not seen a Protective Order.

These were items harvested from the Jsaini1@gmail.com account.

There were 16 items which were challenging to generate as a PDF. Therefore, I have included them in the Folder labeled
Batch 01 – Unable to PDF and the following are their file names. Note that when a file name is duplicative, then the
number in the brackets (e.g. [61024]) is simply the ID number from my database.
                                                                 1
     Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 69 of 142 PageID #:
                                         6254




Please let me know by Friday, May 31, 2019 at 8:00AM if any of these items should be withheld from Plaintiff’s counsel.
Otherwise, I will release these items shortly thereafter on Friday, May 31, 2019.

Additional batches will follow. Don’t hesitate to let me know if you have any questions or concerns.

Kind Regards,
Rebecca Green

The ESI Team
 - Electronic Discovery and Digital Forensics

Nationwide ESI Services Offered
317-527-0002 (voice)

NOTICE: If received in error, do not read, copy, or distribute and, please, delete immediately. Confidentiality and/or
privilege is not waived if sent, unintentionally, to the wrong person.




                                                             2
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 70 of 142 PageID #:
                                    6255




                            EXHIBIT 15
                  Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 71 of 142 PageID #:
                                                      6256
Jack, Christina




From:                                  Rebecca Green <rgreen@theESIteam.com>
Sent:                                  Monday, August 5, 2019 9:29 PM
To:                                    Paul.L.Jefferson; Murray, Christopher C.
Cc:                                    Erik C. Johnson; Cynthia.A.Bedrick; Jody.M.Butts; Jackson, Susan H.; Kistler, Dayna M.
Subject:                               Singota v. Attariwala


Uploaded to each of your respective OneDrive shares in this matter are the following file listings:




Tomorrow I will be uploading more files and will send follow-up emails when the uploads are completed.

Thank you. Let me know if you have any questions.

All the Best,
Rebecca Green
Electronic Discovery & Digital Forensics
317-527-0002 (voice)

NOTICE: If received in error, do not read, copy, or distribute and, please, delete immediately. Confidentiality and/or
privilege is not waived if sent, unintentionally, to the wrong person.




                                                                 1
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 72 of 142 PageID #:
                                    6257




                            EXHIBIT 16
                  Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 73 of 142 PageID #:
                                                      6258
Jack, Christina




From:                                  Rebecca Green <rgreen@theESIteam.com>
Sent:                                  Monday, November 25, 2019 10:33 AM
To:                                    Paul.L.Jefferson; Erik C. Johnson; Jody.M.Butts
Cc:                                    Murray, Christopher C.; Allen, Justin A.; Jackson, Susan H.
Subject:                               Leads-Emergent - Document Production
Attachments:                           Leads - Emergent_.xlsx


Attached is the Leads – Emergent Document harvested from Ms. Attariwala’s Google Docs.

I was able to successfully open it in Excel. However, you will get the following message:




Since this spreadsheet contains contact information (vs. formulas); this message seems innocuous.

Kind Regards,
Rebecca Green

The ESI Team
 - Electronic Discovery and Digital Forensics

Nationwide ESI Services Offered
317-527-0002 (voice)

NOTICE: If received in error, do not read, copy, or distribute and, please, delete immediately. Confidentiality and/or
privilege is not waived if sent, unintentionally, to the wrong person.




                                                                  1
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 74 of 142 PageID #:
                                    6259




                            EXHIBIT 17
                  Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 75 of 142 PageID #:
                                                      6260
Jack, Christina




From:                                  Rebecca Green <rgreen@theESIteam.com>
Sent:                                  Friday, November 29, 2019 1:05 PM
To:                                    Paul.L.Jefferson; Jody.M.Butts; Erik C. Johnson
Cc:                                    Murray, Christopher C.; Allen, Justin A.; Jackson, Susan H.
Subject:                               Release of Files to Ogletree Deakins


Paul,

Chris Murray has requested a copy of the Jessie Docs folder. I sent that information to your firm (Jody Butts’ attention)
via an external hard drive on September 9, 2019. Since that time, I have not received any objections from you regarding
those files.

Please confirm receipt of this email. Chris Murray has asked that I release the Jessie Docs folder from the Seagate
external drive, which is known to contain Singota ESI. I intend to release those files at 1:00 PM on Monday, December 2,
2019 because I have received no objections from you.

Thank you in advance for your immediate response to confirm receipt of this email.

Kind Regards,
Rebecca Green

The ESI Team
 - Electronic Discovery and Digital Forensics

Nationwide ESI Services Offered
317-527-0002 (voice)

NOTICE: If received in error, do not read, copy, or distribute and, please, delete immediately. Confidentiality and/or
privilege is not waived if sent, unintentionally, to the wrong person.




                                                                  1
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 76 of 142 PageID #:
                                    6261




                            EXHIBIT 18
                  Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 77 of 142 PageID #:
                                                      6262
Jack, Christina




From:                                      Jessie Attariwala <jattariwala6@gmail.com>
Sent:                                      Wednesday, September 2, 2020 3:03 PM
To:                                        Murray, Christopher C.
Subject:                                   Re: SINGOTA - ATTARIWALA - Your discovery to Rebecca Green



     [Caution: Email received from external source]



Chris,

1. I will withdraw the deposition request until Ms. Green files her expert disclosures.
2. As to whether or not Ms. Green considers herself as doing business in Washington, D.C., that is for Ms.
Green to say. Please provide me with evidence that validates your contention and her position of such.
3. My understanding is that the expense order is a pre-petition debt.
4. I intend to oppose your motion to quash the written discovery served onto Ms. Green on August 19, 2020 for
the following reasons. I have asked for you to specifically detail which request for production you have an issue
with. I have not received an answer other than your generalized accusations. There are reasonable methods in
which Singota could protect its confidential and trade secret information within discovery production. What
would be your proposal for that?

~Jaspreet Attariwala

On Wed, Sep 2, 2020 at 11:22 AM Murray, Christopher C. <christopher.murray@ogletree.com> wrote:

           Dear Ms. Attariwala,



           We are required to inform the Court whether our motion to quash will be opposed. Please let me know if you intend
           to oppose our motion.



           Thank you,

           Chris Murray



           Christopher C. Murray | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
           111 Monument Circle, Suite 4600 | Indianapolis, IN 46204 | Telephone: 317-916-2522 | Fax: 317-916-9076
           christopher.murray@ogletree.com | www.ogletree.com | Bio




           From: Murray, Christopher C.
           Sent: Tuesday, September 1, 2020 8:08 PM
           To: 'Jessie Attariwala' <jattariwala6@gmail.com>

                                                                   1
     Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 78 of 142 PageID #:
                                         6263
Cc: Kistler, Dayna M. <dayna.kistler@ogletreedeakins.com>; Allen, Justin A. <justin.allen@ogletreedeakins.com>; Jack,
Christina <Christina.Jack@ogletreedeakins.com>
Subject: RE: SINGOTA - ATTARIWALA - Your discovery to Rebecca Green




Dear Ms. Attariwala:



1. The email you sent me on August 17, 2020, at 3:30 PM did not contain a subpoena or a notice of deposition. The
email is attached for your reference.

2. As I’ve noted below and in my other email today, Singota will not accept service of papers by email if you do not
consent to service by email as well.

3.   We dispute your contention that Ms. Green is doing business in Washington D.C.

4. The state court orders, including the Expenses Order, remain in effect. Your bankruptcy applies only to debts
incurred prior to the filing of your petition on December 17, 2019.

5. You cannot properly obtain copies of Singota’s confidential and trade secret information, which you are barred
from possessing, by obtaining copies of that information from Ms. Green or any other third-party. Your attempting to
do so violates the Judge Barker’s preliminary injunction and the state court’s preliminary injunction and attempts to
circumvent the inspection order and expenses orders.

6. The case management order sets the deadlines for Ms. Green and any other expert to produce their reports and
make the required disclosures under Federal Rule of Civil Procedure 26.



We will file a motion to quash your subpoenas to Ms. Green tomorrow if you do not withdraw them.



Sincerely,

Chris Murray



Christopher C. Murray | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
111 Monument Circle, Suite 4600 | Indianapolis, IN 46204 | Telephone: 317-916-2522 | Fax: 317-916-9076
christopher.murray@ogletree.com | www.ogletree.com | Bio




From: Jessie Attariwala <jattariwala6@gmail.com>
Sent: Friday, August 28, 2020 2:21 PM
To: Murray, Christopher C. <Christopher.Murray@ogletreedeakins.com>
Subject: Re: SINGOTA - ATTARIWALA - Your discovery to Rebecca Green

                                                          2
   Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 79 of 142 PageID #:
                                       6264


[Caution: Email received from external source]




Chris,



On August 12, 2020 you wrote to me stating Singota's objection to the August 7th, 2020 subpoena
served onto Ms. Green and further requested me to withdraw it immediately. I promptly followed the
rule and served notice to Singota shortly thereafter. Singota did not waive the 7 day notice period
and I again served Ms. Green on August 19, 2020. Singota has had a copy of the request for
production since at least August 11 and it is really telling that Singota waited until the last minute to
notify me of the objections and are expecting a pro-se defendant to respond with such little time to
request attorneys fees.



Nonetheless, below in blue are my responses and questions to your objections.



         1. You failed to serve your deposition subpoena on Singota. We only received a copy of it from Ms. Green.
         You must serve us with copies of all discovery and filings as required by Federal Rule of Civil Procedure 5(a)(1).
         In addition, Federal Rule of Civil Procedure 30(b)(1) requires that “A party who wants to depose a person by
         oral questions must give reasonable written notice to every other party.” The contents of the required notice
         are set forth in Rule 30. A naked subpoena does not satisfy the requirements of Rule 30. See, e.g., Cole v. City
         of New York, No. 10 CIV. 5308 BSJ KNF, 2012 WL 1138570, at *4 (S.D.N.Y. Apr. 5, 2012) (a copy of a deposition
         subpoena duces tecum is not a substitute for the “reasonable written notice,” required by Rule 30 to be
         provided to the parties prior to the service of that subpoena).



         Your subpoena to Ms. Green did not include a notice of deposition and fails to satisfy the requirements of Rule
         30. In addition, your subpoena purports to require her deposition by “Zoom.” However, Rule 30(b)(4) requires
         you to obtain our stipulation or a court order allowing a deposition by remote means, which you have not
         done.



         (On a side note, you and Singota have typically been serving one another by email. This arrangement is
         acceptable to Singota but you and Singota must formally agree in writing that each party will accept service by
         email. Please see Federal Rule of Civil Procedure 5(b)(2)(E). We will confirm Singota’s consent to accept service
         of your filings and discovery by email if you confirm your consent to receive our filings and discovery by
         email. Please confirm your consent.)


                                                             3
   Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 80 of 142 PageID #:
                                       6265
      In addition, your subpoena to Ms. Green for the production of documents identifies the place of production as
      your address in Washington, D.C. Rule 45(c)(2) requires that any production of documents be within “100
      miles of where the person resides, is employed, or regularly transacts business in person.” To our knowledge,
      Ms. Green does not live, is not employed, and does not regularly transact business within 100 miles of
      Washington D.C.




      On August 17, 2020 at 3:30pm, I served Singota a notice of a deposition and subpoena that
      would be served onto Ms. Green on August 24th, 2020. The service was made onto Green by
      email and certified mail. Singota failed to point out any deficiencies such as a lack of
      subpoena attachment. Please see the attached subpoena for your reference.



      The deposition will be conducted remotely via Zoom, do you consent the deposition to be
      conducted by Zoom?



      Ms. Green is doing business in DC as she has accepted my check for payment of services,
      has also received my devices and accounts, and will likely continue to seek payment for
      services from me. She is regularly conducting businesses as it relates to this matter and is
      representing herself in a Bankruptcy Court suit against her. Would your office be willing to
      accept production where I can arrange for pickup?



      2. In addition, Ms. Green serves as a testifying expert for Singota. Federal Rule of Civil Procedure 26 and the
      case management plan entered in this case govern expert disclosures and discovery. Under Rule 26(b)(4)(A),
      you may not take Ms. Green’s deposition until after she has served her expert disclosures required under Rule
      26(A)(2)(a). Moreover, under Rule 26(b)(4)(E), you must pay for Ms. Green’s reasonable fees in responding to
      your discovery, including preparing for and attending any deposition. You have not made any arrangements to
      pay for Ms. Green’s fees. You are also required to pay for her expenses under the order entered by the state
      court on March 18, 2019, which you have not done or arranged to do. We believe you may not use a deposition
      subpoena to try to obtain information from her in circumvention of your obligations under that expenses
      order.




         The State Court order you are referring to are claims on her fees. Due to my Bankruptcy
confirmation on August 24, 2020, I am not currently obliged to pay at this time. A deposition
subpoena can hardly be seen as a circumvention to my obligations. Furthermore, Ms. Green never
responded to any of my emails requesting discovery and deposition and she could have informed
me of such fee requirements on at least two occasions. I also did not hear from you when I served
Singota notice of such discovery and deposition on at least two occasions. That said, what are her
fees for attending and preparing a deposition? Also when does she plan to serve her expert
disclosures?




                                                        4
   Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 81 of 142 PageID #:
                                       6266


       3. Your written discovery requests to Ms. Green go far beyond Ms. Green’s opinions and “the facts or data
       considered by [Ms. Green] in forming them.” Rule 26(a)(2)(B). They also go well beyond the scope of Rule
       26(b)(1) by seeking evidence that is not relevant and unduly burdensome. They also place an undue burden
       and expense on Ms. Green in violation of Rule 45(d)(1) by, among other things, purporting to require her to do
       work without your arranging to pay her compensation. Moreover, some of your requests apparently seek to
       circumvent the preliminary injunctions, expenses order, and protective order in this case by seeking the
       production of data and documents that you may not possess under those various orders, which we believe
       would be in contempt of the Court’s orders.




       What specifically are your objections? See my above response regarding payment. The
       discovery requests are something I am entitled to and necessary to resolve facts in dispute.



       4. Many of your written discovery requests to Ms. Green also violate Rule 26(b)(4)(C), which protects
       communications between Singota’s counsel and Ms. Green except with respect to certain defined exceptions.



       In detail and with specificity, what are your objections?



~ Jaspreet Attariwala




On Thu, Aug 27, 2020 at 5:44 PM Murray, Christopher C. <christopher.murray@ogletree.com> wrote:

Dear Ms. Attariwala:



Ms. Green has informed us that on August 24, 2020, you served a subpoena for her deposition on September
10, 2020. She has also informed us that on August 19, 2020, you served a subpoena on her for the production
of documents by September 9, 2020.



We object to these subpoenas for the following reasons and request that you withdraw them:



1. You failed to serve your deposition subpoena on Singota. We only received a copy of it from Ms. Green.
You must serve us with copies of all discovery and filings as required by Federal Rule of Civil Procedure
                                                         5
   Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 82 of 142 PageID #:
                                                    6267
5(a)(1). In addition, Federal Rule of Civil Procedure 30(b)(1) requires that “A party who wants to depose a
person by oral questions must give reasonable written notice to every other party.” The contents of the
required notice are set forth in Rule 30. A naked subpoena does not satisfy the requirements of Rule 30. See,
e.g., Cole v. City of New York, No. 10 CIV. 5308 BSJ KNF, 2012 WL 1138570, at *4 (S.D.N.Y. Apr. 5,
2012) (a copy of a deposition subpoena duces tecum is not a substitute for the “reasonable written notice,”
required by Rule 30 to be provided to the parties prior to the service of that subpoena).



Your subpoena to Ms. Green did not include a notice of deposition and fails to satisfy the requirements of
Rule 30. In addition, your subpoena purports to require her deposition by “Zoom.” However, Rule 30(b)(4)
requires you to obtain our stipulation or a court order allowing a deposition by remote means, which you have
not done.



(On a side note, you and Singota have typically been serving one another by email. This arrangement is
acceptable to Singota but you and Singota must formally agree in writing that each party will accept service
by email. Please see Federal Rule of Civil Procedure 5(b)(2)(E). We will confirm Singota’s consent to accept
service of your filings and discovery by email if you confirm your consent to receive our filings and discovery
by email. Please confirm your consent.)



In addition, your subpoena to Ms. Green for the production of documents identifies the place of production as
your address in Washington, D.C. Rule 45(c)(2) requires that any production of documents be within “100
miles of where the person resides, is employed, or regularly transacts business in person.” To our knowledge,
Ms. Green does not live, is not employed, and does not regularly transact business within 100 miles of
Washington D.C.



2. In addition, Ms. Green serves as a testifying expert for Singota. Federal Rule of Civil Procedure 26 and
the case management plan entered in this case govern expert disclosures and discovery. Under Rule
26(b)(4)(A), you may not take Ms. Green’s deposition until after she has served her expert disclosures
required under Rule 26(A)(2)(a). Moreover, under Rule 26(b)(4)(E), you must pay for Ms. Green’s
reasonable fees in responding to your discovery, including preparing for and attending any deposition. You
have not made any arrangements to pay for Ms. Green’s fees. You are also required to pay for her expenses
under the order entered by the state court on March 18, 2019, which you have not done or arranged to do. We
believe you may not use a deposition subpoena to try to obtain information from her in circumvention of your
obligations under that expenses order.



3. Your written discovery requests to Ms. Green go far beyond Ms. Green’s opinions and “the facts or data
considered by [Ms. Green] in forming them.” Rule 26(a)(2)(B). They also go well beyond the scope of Rule
26(b)(1) by seeking evidence that is not relevant and unduly burdensome. They also place an undue burden
and expense on Ms. Green in violation of Rule 45(d)(1) by, among other things, purporting to require her to
do work without your arranging to pay her compensation. Moreover, some of your requests apparently seek to
circumvent the preliminary injunctions, expenses order, and protective order in this case by seeking the

                                                      6
   Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 83 of 142 PageID #:
                                                  6268
 production of data and documents that you may not possess under those various orders, which we believe
 would be in contempt of the Court’s orders.



 4. Many of your written discovery requests to Ms. Green also violate Rule 26(b)(4)(C), which protects
 communications between Singota’s counsel and Ms. Green except with respect to certain defined exceptions.

 We demand that you withdraw both of these subpoenas for the reasons set forth above. If you fail to do so
 by 3 P.M, tomorrow, Friday, August 28, 2020 , we will move to quash them and will seek reimbursement of
 our fees for doing so.



 Sincerely,

 Chris Murray

 Christopher C. Murray | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
 111 Monument Circle, Suite 4600 | Indianapolis, IN 46204 | Telephone: 317-916-2522 | Fax: 317-916-9076
 christopher.murray@ogletree.com | www.ogletree.com | Bio




 This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
 recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.

This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.




                                                                                   7
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 84 of 142 PageID #:
                                    6269




                            EXHIBIT 19
                  Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 85 of 142 PageID #:
                                                      6270
Jack, Christina




Subject:                                       FW: Jaspreet Attariwala


From: David Lynn <davidlynn@verizon.net>
Sent: Friday, February 14, 2020 4:02 PM
To: Rebecca Green <rgreen@theESIteam.com>
Cc: 'Cohen, Nelson C.' <ncohen@wtplaw.com>
Subject: Jaspreet Attariwala

Ms. Green:
I am Ms. Attariwala’s bankruptcy attorney.
She wishes access to her “Honey Ji” information so that she may restart that business.
To do that, she would require:
1.     Access to her Facebook and Instagram accounts, which are the social media on which the business relies.
2.     Renewed control over honeyjiscorp@gmail.com to resume contact with vendors and customers.
3.     Access to Dropbox and Box - info@honeyji.com, which contain recipes, accounting, etc.
I made that request of Singota’s attorneys, who asked me to contact you directly.
Thank you.
David Lynn

CONFIDENTIALITY NOTICE: This e-mail is intended only for the person to whom it is addressed and may contain information that is privileged, confidential or
otherwise protected from disclosure. If you are not the intended recipient, you are hereby notified that reading, distributing, copying, re-transmitting or any other
publication of this e-mail is prohibited. If you have received this e-mail in error, please destroy it and notify us at (301) 255-0100.




                                                                                   1
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 86 of 142 PageID #:
                                    6271




                            EXHIBIT 20
                  Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 87 of 142 PageID #:
                                                      6272
Jack, Christina




Subject:                               FW: Jaspreet Attariwala


From: Rebecca Green <rgreen@theESIteam.com>
Sent: Wednesday, February 19, 2020 3:40 PM
To: David Lynn <davidlynn@verizon.net>
Cc: 'Cohen, Nelson C.' <ncohen@wtplaw.com>; Murray, Christopher C. <christopher.murray@ogletree.com>
Subject: RE: Jaspreet Attariwala

As I recall the protocol filed in this matter states that no account or device can be returned until the protocol work is
complete (collecting, examining, removing ESI that does not belong to her, etc.). That work was suspended when Ms.
Attariwala refused to replenish the retainer; nearly a year ago.

Chris Murray might be able to give further insight, but I believe the court ordered a $55,000 payment to be deposited
with the court to continue the work. I have copied him on this email.

I would need Singota’s approval to carve out just the items below into a separate protocol and my standard retainer of
$5,000 would be due to get started. It is possible that I could complete the work within the retainer, but given I have
not examined some of these accounts (because work was suspended when the retainer was depleted), I cannot be
certain of that fact until I see the volume.

Since I do not work for free, I would not be willing to do any work until my standard retainer is paid.

I hope this provides some insight to your options for next steps.

All the Best,
Rebecca Green
Electronic Discovery & Digital Forensics
317-527-0002 (voice)

NOTICE: If received in error, do not read, copy, or distribute and, please, delete immediately. Confidentiality and/or
privilege is not waived if sent, unintentionally, to the wrong person.

From: David Lynn <davidlynn@verizon.net>
Sent: Friday, February 14, 2020 4:02 PM
To: Rebecca Green <rgreen@theESIteam.com>
Cc: 'Cohen, Nelson C.' <ncohen@wtplaw.com>
Subject: Jaspreet Attariwala

Ms. Green:
I am Ms. Attariwala’s bankruptcy attorney.
She wishes access to her “Honey Ji” information so that she may restart that business.
To do that, she would require:
1.     Access to her Facebook and Instagram accounts, which are the social media on which the business relies.
2.     Renewed control over honeyjiscorp@gmail.com to resume contact with vendors and customers.
3.     Access to Dropbox and Box - info@honeyji.com, which contain recipes, accounting, etc.
I made that request of Singota’s attorneys, who asked me to contact you directly.
Thank you.
David Lynn

                                                                 1
      Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 88 of 142 PageID #:
                                          6273
CONFIDENTIALITY NOTICE: This e-mail is intended only for the person to whom it is addressed and may contain information that is privileged, confidential or
otherwise protected from disclosure. If you are not the intended recipient, you are hereby notified that reading, distributing, copying, re-transmitting or any other
publication of this e-mail is prohibited. If you have received this e-mail in error, please destroy it and notify us at (301) 255-0100.




                                                                                   2
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 89 of 142 PageID #:
                                    6274




                            EXHIBIT 21
                  Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 90 of 142 PageID #:
                                                      6275
Jack, Christina




Subject:                                      FW: Jaspreet Attariwala




From: David Lynn <davidlynn@verizon.net>
Sent: Thursday, March 5, 2020 7:09:28 PM
To: Rebecca Green <rgreen@theESIteam.com>
Cc: 'Cohen, Nelson C.' <ncohen@wtplaw.com>
Subject: Jaspreet Attariwala


Ms. Green:
As you know, I represent Jaspreet Attariwala in her Chapter 13 bankruptcy pending before the United States Bankruptcy
Court for the District of Columbia.
I am writing directly to you, rather than through Singota’s counsel, at their express direction.
Ms. Attariwala requires access to certain things relating to her “Honey Ji” baking business which is important to her
ability to generate income in light of her termination by Emergent.
Specifically, this is what she needs:
•                   Facebook account – manages the profile page for Honey Ji for advertising and taking online orders
•                   Instagram – manages the profile page for Honey Ji for marketing
•                   Email account for Honeyjiscorp@gmail.com which is linked to info@honeyji.com, which includes
correspondence with vendors and contracts. Access to that account is necessary to continue such correspondence.
•                   “Box” account. I believe that on page 18 of your third report, there is a list of the Honey Ji Folder Documents in
the “Box” account. The “Box” account appears to show that it is clearly labeled.
None of these files/accounts should implicate Singota or anything that is the subject of the litigation in Indiana.
Sections 542 and 543 of the Bankruptcy Code (11 U.S.C. §§ 542 & 543) provide for the turnover of property to a debtor’s
bankruptcy estate.
Those sections require the turnover to the bankruptcy estate of property of the debtor and property that may be used
by the trustee, or that the debtor may claim as exempt.
In a Chapter 13 case, the debtor has the rights of a trustee with respect to use of property, pursuant to Sections 1303
and 1304 of the Bankruptcy Code.
Kindly provide the things requested above to us immediately, failing which we shall have to request the Bankruptcy
Court to enter an order to that effect, in which case we would also request an award of attorney’s fees and costs for
having to do so.
I trust that will not be necessary.
Thank you.
                                                                         1
       Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 91 of 142 PageID #:
                                           6276
David Lynn


CONFIDENTIALITY NOTICE: This e-mail is intended only for the person to whom it is addressed and may contain information that is privileged, confidential or
otherwise protected from disclosure. If you are not the intended recipient, you are hereby notified that reading, distributing, copying, re-transmitting or any other
publication of this e-mail is prohibited. If you have received this e-mail in error, please destroy it and notify us at (301) 255-0100.




                                                                                      2
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 92 of 142 PageID #:
                                    6277




                            EXHIBIT 22
                  Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 93 of 142 PageID #:
                                                      6278
Jack, Christina




From:                                  Rebecca Green <rgreen@theESIteam.com>
Sent:                                  Wednesday, May 20, 2020 4:58 PM
To:                                    David Lynn
Subject:                               Attariwala Bankruptcy Matter/Green Response
Attachments:                           537617313.pdf; 2019-03-04 - Order for Inspection of Computers.PDF; 2019-03-04 -
                                       Order Issued - Stipulated Preliminary Injunction.PDF; Doc. 122 - Preliminary
                                       Injunction.PDF; 2019-03-18 - Supplemental Order Following Preliminary Injunction
                                       Hearing.PDF; Re: Jaspreet Attariwala


Mr. Lynn,

I have received the attached document in the matter where you are representing Ms. Attariwala in the Bankruptcy
court. I understand I’m required to respond by May 27.

Would you please let me know if you will agree to a 30 day extension for me to respond? I am in the process of
obtaining counsel.

In addition, I hope we could use the extra time to try to resolve this matter.

First, I wanted to make sure you are aware that I was appointed by the Indiana state court as an “officer of the court” to
handle the collection and review of ESI in the litigation there. The orders are attached in case Ms. Attariwala did not
provide them to you. As you’ll see in the Stipulated Preliminary Injunction, the Court ordered that “Ms. Green, acting as
an officer of the court, shall conduct an inspection of these devices, media, accounts, and computers in accordance with
the Agreed Order for Inspection of Computers and Electronic Information Storage Devices entered in this action and
incorporated herein by reference.”

I am struggling with how I can comply with the Indiana Court’s order and your request to return to Ms. Attariwala the
data I was ordered to collect and analyze.

I suggest the easiest way to resolve this matter is simply to follow the Agreed Order for Inspection of Computers and
Electronic Information Storage Devices, which, as far as I know, still governs how I am required to handle the devices,
accounts, and information produced to me in the Indiana litigation.

I think this approach would solve both of our problems by allowing me to continue to comply with the Indiana court
orders and provide a way for Ms. Attariwala to get back the data and documents she says she wants returned. (Also for
your information, this was how we have handled these issues in the past, for example, when Ms. Attariwala asked me
earlier in this case to look for tax records she believed were on one of her computers. I assume you are not aware that I
had discussions about this with Ms. Attariwala’s counsel in Indiana back in March and April of 2019.)

What I would need from you is a very detailed list of whatever documents Ms. Attariwala would like returned. I will
then have to analyze those documents to ensure they do not contain Singota’s ESI and will have to follow the other
steps outlined in the Inspection Order.

Obviously, the more documents or accounts Ms. Attariwala asks for, the more time and cost it will take for me to review
and prepare them for return. If it is simply a few PDF, Excel, or Word documents, and if she can tell me where they are
located, I might be able to complete this work in just a few hours for a few thousand dollars. (My 2020 hourly rate is
$550.) On the other hand, if she wants the return of entire email or cloud accounts, the cost could become quite high
because that would require me to spend a lot of time attempting to identify Singota ESI. As you may not be aware, my
work in the Indiana case found that Ms. Attariwala had Singota ESI intermingled with her own data in many accounts

                                                                1
     Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 94 of 142 PageID #:
                                         6279
and on many devices, including ones that relate to HoneyJi. For example, I found Singota data on the Microsoft Surface
computer that Ms. Attariwala said she purchased in November 2018 for use for the Honey Ji business.

As a fellow professional, I am sure you will also understand that I will need a retainer from Ms. Attariwala (or from
Honey Ji) before I can start performing this work. Ms. Attariwala provided me a $5000 retainer in March of 2019 but she
would not replenish it at that time after it had been exhausted. I’m not willing to get “into a hole” again doing this type
of work, which I’m sure you can understand is reasonable.

I would be willing to start this work for the same retainer we used before of $5000. I will also obviously be happy to
provide you detailed billing records.

To summarize, here are two general approaches I see for resolving these issues:

Option #1 - Ms. Attariwala identifies specific documents, and I analyze them under the Inspection Order
   a) Ms. Attariwala identifies the specific ESI she seeks including location and file / folder names.
   b) I extract that information
   c) I review the ESI to ensure no Singota ESI is contained within the requested information as required by the
       Inspection Order
           a. For items where I am unable to determine if the ESI is not Singota’s ESI, then Singota’s counsel reviews
               that specific ESI.
   d) Ms. Attaiwala creates new accounts and acquires new devices and receives a copy of the cleared ESI on a USB
       device.
   e) Cost: if we are talking about just a few documents that I can easily identify, collect, and review, perhaps well
       under $5,000. Obviously, the more data requested, the more time required for me to analyze.

Option #2 – Ms. Attariwala identifies entire Devices and Accounts, and I analyze them under the Inspection Order
   a) For Devices, the above steps in Option #1 are applied.
   b) For Accounts, Singota’s ESI is identified and removed as required by the Inspection Order
   c) Cost: this approach would require significantly more time. We can talk about cost estimates for specific accounts
       and/or devices if you’d like.

As I mentioned, my retainer for this work would be $5,000 and my hourly rate is $550 per hour to conduct the work.

Please let me know if you’ll agree to the extension of time. In addition, please let me know your thoughts on this
proposed resolution. I hope you can understand that I must comply with the orders appointing me as an officer of the
court and setting out how I am required to handle this data.


Kind Regards,
Rebecca Green

The ESI Team
 - Electronic Discovery and Digital Forensics

Nationwide ESI Services Offered
317-527-0002 (voice)

NOTICE: If received in error, do not read, copy, or distribute and, please, delete immediately. Confidentiality and/or
privilege is not waived if sent, unintentionally, to the wrong person.




                                                             2
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 95 of 142 PageID #:
                                    6280




                            EXHIBIT 23
                  Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 96 of 142 PageID #:
                                                      6281
Jack, Christina




Subject:                               FW: Attariwala Bankruptcy Matter/Green Response




From: David Lynn <davidlynn@verizon.net>
Sent: Thursday, May 21, 2020 6:31:41 PM
To: Rebecca Green <rgreen@theESIteam.com>
Cc: 'Cohen, Nelson C.' <ncohen@wtplaw.com>
Subject: RE: Attariwala Bankruptcy Matter/Green Response


Ms. Green:
I’m responding to your message from yesterday afternoon, which I have carefully read.
All things being equal, it is my policy to acquiesce when another party requests extra time for a particular reason.
However, in this case all things are not equal.
You have known of our request for the return of the Honey Ji material at least since my e-mail to you of March 5, 2020,
to which I do not believe I received a response. (Please correct me if I am wrong.)
Ms. Attariwala is required to demonstrate to the Bankruptcy Court her earning capacity. Part of that requires access to
the Honey Ji material.
I mailed the Bankruptcy Court papers to you at the end of April. You’ve had almost three weeks already to obtain
counsel.
You’ve referred me to the Order for Inspection of Computers and Electronic Information Storage Devices and to the
Preliminary Injunction Orders entered by the Circuit Court of Monroe County, Indiana. I observe that those Orders were
entered more than one year ago, after which the files and accounts we have requested were turned over to you.
You have acknowledged that Ms. Attariwala previously paid you $5,000 and Singota has told the Bankruptcy Court that it
has paid you $141,539.88.
I conclude that you have had ample time and money to review the “Honey Ji” material for any Singota-related material.
Surely by now you know precisely where the Honey Ji data and related accounts are located.
I can’t find any provision of bankruptcy law that allows you to withhold the Honey Ji material. If you have authority to
the contrary, please refer me to it.
If my position appears a bit hard to you, perhaps it would have been less so had you replied to my March 5, 2020 e-mail.
Bankruptcy law allows for damages to be assessed against a person or entity who refuses to turn over property of a
bankruptcy estate. I hope you will not leave that as our only remedy.
Respectfully,
David Lynn


                                                               1
     Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 97 of 142 PageID #:
                                         6282
From: Rebecca Green <rgreen@theESIteam.com>
Sent: Wednesday, May 20, 2020 4:58 PM
To: David Lynn <davidlynn@verizon.net>
Subject: Attariwala Bankruptcy Matter/Green Response


Mr. Lynn,


I have received the attached document in the matter where you are representing Ms. Attariwala in the Bankruptcy
court. I understand I’m required to respond by May 27.


Would you please let me know if you will agree to a 30 day extension for me to respond? I am in the process of
obtaining counsel.


In addition, I hope we could use the extra time to try to resolve this matter.


First, I wanted to make sure you are aware that I was appointed by the Indiana state court as an “officer of the court” to
handle the collection and review of ESI in the litigation there. The orders are attached in case Ms. Attariwala did not
provide them to you. As you’ll see in the Stipulated Preliminary Injunction, the Court ordered that “Ms. Green, acting as
an officer of the court, shall conduct an inspection of these devices, media, accounts, and computers in accordance with
the Agreed Order for Inspection of Computers and Electronic Information Storage Devices entered in this action and
incorporated herein by reference.”


I am struggling with how I can comply with the Indiana Court’s order and your request to return to Ms. Attariwala the
data I was ordered to collect and analyze.


I suggest the easiest way to resolve this matter is simply to follow the Agreed Order for Inspection of Computers and
Electronic Information Storage Devices, which, as far as I know, still governs how I am required to handle the devices,
accounts, and information produced to me in the Indiana litigation.


I think this approach would solve both of our problems by allowing me to continue to comply with the Indiana court
orders and provide a way for Ms. Attariwala to get back the data and documents she says she wants returned. (Also for
your information, this was how we have handled these issues in the past, for example, when Ms. Attariwala asked me
earlier in this case to look for tax records she believed were on one of her computers. I assume you are not aware that I
had discussions about this with Ms. Attariwala’s counsel in Indiana back in March and April of 2019.)


                                                             2
     Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 98 of 142 PageID #:
                                         6283
What I would need from you is a very detailed list of whatever documents Ms. Attariwala would like returned. I will
then have to analyze those documents to ensure they do not contain Singota’s ESI and will have to follow the other
steps outlined in the Inspection Order.


Obviously, the more documents or accounts Ms. Attariwala asks for, the more time and cost it will take for me to review
and prepare them for return. If it is simply a few PDF, Excel, or Word documents, and if she can tell me where they are
located, I might be able to complete this work in just a few hours for a few thousand dollars. (My 2020 hourly rate is
$550.) On the other hand, if she wants the return of entire email or cloud accounts, the cost could become quite high
because that would require me to spend a lot of time attempting to identify Singota ESI. As you may not be aware, my
work in the Indiana case found that Ms. Attariwala had Singota ESI intermingled with her own data in many accounts
and on many devices, including ones that relate to HoneyJi. For example, I found Singota data on the Microsoft Surface
computer that Ms. Attariwala said she purchased in November 2018 for use for the Honey Ji business.


As a fellow professional, I am sure you will also understand that I will need a retainer from Ms. Attariwala (or from
Honey Ji) before I can start performing this work. Ms. Attariwala provided me a $5000 retainer in March of 2019 but she
would not replenish it at that time after it had been exhausted. I’m not willing to get “into a hole” again doing this type
of work, which I’m sure you can understand is reasonable.


I would be willing to start this work for the same retainer we used before of $5000. I will also obviously be happy to
provide you detailed billing records.


To summarize, here are two general approaches I see for resolving these issues:


Option #1 - Ms. Attariwala identifies specific documents, and I analyze them under the Inspection Order
    a)   Ms. Attariwala identifies the specific ESI she seeks including location and file / folder names.
    b) I extract that information
    c)   I review the ESI to ensure no Singota ESI is contained within the requested information as required by the
         Inspection Order
            a.     For items where I am unable to determine if the ESI is not Singota’s ESI, then Singota’s counsel reviews
                   that specific ESI.
    d) Ms. Attaiwala creates new accounts and acquires new devices and receives a copy of the cleared ESI on a USB
         device.
    e) Cost: if we are talking about just a few documents that I can easily identify, collect, and review, perhaps well
         under $5,000. Obviously, the more data requested, the more time required for me to analyze.


                                                              3
      Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 99 of 142 PageID #:
                                          6284
Option #2 – Ms. Attariwala identifies entire Devices and Accounts, and I analyze them under the Inspection Order
     a)   For Devices, the above steps in Option #1 are applied.
     b) For Accounts, Singota’s ESI is identified and removed as required by the Inspection Order
     c)   Cost: this approach would require significantly more time. We can talk about cost estimates for specific
          accounts and/or devices if you’d like.


As I mentioned, my retainer for this work would be $5,000 and my hourly rate is $550 per hour to conduct the work.


Please let me know if you’ll agree to the extension of time. In addition, please let me know your thoughts on this
proposed resolution. I hope you can understand that I must comply with the orders appointing me as an officer of the
court and setting out how I am required to handle this data.




Kind Regards,
Rebecca Green


The ESI Team
 -    Electronic Discovery and Digital Forensics


Nationwide ESI Services Offered
317-527-0002 (voice)


NOTICE: If received in error, do not read, copy, or distribute and, please, delete immediately. Confidentiality and/or
privilege is not waived if sent, unintentionally, to the wrong person.




                                                             4
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 100 of 142 PageID #:
                                     6285




                             EXHIBIT 24
         Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 101 of 142 PageID #:
                                              6286                OGLETREE, DEAKINS, NASH,
                                                                                                                          SMOAK & STEWART, P.C.
                                                                                                                          Attorneys at Law
                                                                                                                          111 Monument Circle, Suite 4600
                                                                                                                          Indianapolis, IN 46204
                                                                                                                          Telephone: 317-916-1300
                                                                                                                          Facsimile: 317-916-9076
                                                                                                                          www.ogletreedeakins.com

            Christopher C. Murray
            317-916-2522
            christopher.murray@ogletree.com

                                                                         September 11, 2020

            Via Email and U.S. Mail
            David E. Lynn
            15245 Shady Grove Road, Suite 465N
            Rockville, MD 20850

            RE:        In re: Jaspreet Attariwala, Debtor
                       Case No.: 19-00828-SMT

            Dear Mr. Lynn:

                   As you know, we represent Bioconvergence LLC d/b/a Singota Solutions in its litigation
            with your client, Jaspreet Attariwala, in the matter pending as BioConvergence, LLC d/b/a Singota
            Solutions v. Attariwala et al., Case No. 1:19-cv-01745 (S.D. Ind.) (“Indiana Federal Court” or
            “Indiana Litigation”). This letter responds to your recent request for an estimate from Rebecca
            Green for providing certain accounts to Ms. Attariwala purportedly related to Honey Ji’s, Inc.

            I.          Your Request to Ms. Green to return or release certain Honey Ji’s-related accounts

                    You have asked Ms. Green for an estimate of the amount of time and the expense required
            for her to collect, review, and potentially release to Ms. Attariwala the following accounts under the
            Agreed Order for Inspection of Computers and Electronic Information Storage Devices (“Inspection
            Order”) entered in the Indiana Litigation:

                         1.         Honey Ji files from “Box” cloud account, which Rebecca Green mapped in her
                                   report of December 3, 2019:




Atlanta ▪ Austin ▪ Berlin (Germany) ▪ Birmingham ▪ Boston ▪ Charleston ▪ Charlotte ▪ Chicago ▪ Cleveland ▪ Columbia ▪ Dallas ▪ Denver ▪ Detroit Metro ▪ Greenville ▪ Houston
Indianapolis ▪ Kansas City ▪ Las Vegas ▪ London (England) ▪ Los Angeles ▪ Memphis ▪ Mexico City (Mexico) ▪ Miami ▪ Milwaukee ▪ Minneapolis ▪ Montréal (Canada) ▪ Morristown
Nashville ▪ New Orleans ▪ New York City ▪ Oklahoma City ▪ Orange County ▪ Paris (France) ▪ Philadelphia ▪ Phoenix ▪ Pittsburgh ▪ Portland, ME ▪ Portland, OR ▪ Raleigh ▪ Richmond
St. Louis ▪ St. Thomas ▪ Sacramento ▪ San Antonio ▪ San Diego ▪ San Francisco ▪ Seattle ▪ Stamford ▪ Tampa ▪ Toronto (Canada) ▪ Torrance ▪ Tucson ▪ Washington
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 102 of 142 PageID #:
                                     6287
 September 11, 2020
 Page 2


        2.     Debtor’s Facebook account (used for marketing).

        3.     Honey Ji’s Instagram account (used for marketing):

        https://www.instagram.com/honeyjidesserts/?hl=en [instagram.com]

        4.     E-mail account honeyjiscorp@gmail.com

 II.    The Indiana Court Orders that govern Ms. Green’s review of Ms. Attariwala’s
        accounts

        As you know, the Stipulated Preliminary Injunction entered by the Monroe Circuit Court
 (“Indiana Stated Court”) on March 4, 2019:

         (5)   order[ed] that within twenty-four (24) hours after the issuance of this order,
               Attariwala, and anyone acting in concert or participation with her, shall make
               available for inspection by Rebecca Green of The ESI Team any and all
               personal computers, hard drives, or other electronic storage devices and media
               devices, including servers, email accounts, cloud accounts, cell phones, smart
               phones, and tablets, used to store electronic information in her possession,
               custody or control, including, but not limited to, all computers, devices,
               accounts, and media identified by Ms. Green pursuant to her analysis of Ms.
               Attariwala's electronic storage media. Ms. Green, acting as an officer of the
               court, shall conduct an inspection of these devices, media, accounts, and
               computers in accordance with the Agree Order for Inspection of Computers
               and Electronic Information Storage Devices entered in this action and
               incorporated herein by reference. . . [and]

        (6)    order[ed] Attariwala not to reconstitute, recover, or in any way restore any of
               the Company's Confidential Information returned to the Company pursuant to
               this Order, including, but not limited to, by retrieving any such Confidential
               Information conveyed by Attariwala to any third-party. . . .

 Stipulated Preliminary Injunction (“March 4, 2019 PI”) [Underlying Doc. 4-1 at 91] ¶¶ 3, 5 & 6.

         In addition, as you know, the Indiana State Court issued an Agreed Order for Inspection of
 Computers and Electronic Information Storage Devices (“Inspection Order”) on March 4, 2019.
 [See Underlying Doc. 4-1 at 97.] This Inspection Order sets out requirements for Attariwala to
 produce to Green accounts and devices that could contain Singota’s Confidential Information as
 defined by the order. The State Court ordered that “Attariwala shall not access any Storage
 Location where ESI responsive in the matter may be contained until Green can complete her
 examination of that specific storage location” and that Green “will determine the order of priority
 that Storage Locations will be examined based on information supplied by” Attariwala. (Id. ¶¶ 6–7.)
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 103 of 142 PageID #:
                                     6288
 September 11, 2020
 Page 3


         The Inspection Order also sets out detailed procedures for Green’s work, including for (1)
 identifying additional devices and accounts that Attariwala may have failed to produce, (2)
 developing a plan for searching the produced devices and accounts for Singota’s data, (3) executing
 that plan, (4) informing the parties of any Singota data that she locates on Attariwala’s devices and
 account, including allowing Attariwala’s counsel three days to review such data for any information
 that might be personal and confidential to Attariwala, (5) returning copies of Singota’s recovered
 data to Singota, and (6) working with the parties to develop plans to remove Singota’s data from
 Attariwala’s devices and accounts or consider other cost-effective alternatives for disentangling
 Singota’s data from Attariwala’s.

        Specifically, the Inspection Order outlines, in pertinent part, the following protocol for
 Green’s collection and inspection of devices and accounts:

        2.      Rebecca Green of ESI Team ("Green") is appointed to inspect the ESI
                Locations pursuant to the terms of this Agreement. . . .

        3.      The Defendant shall make available for inspection any and all Storage
                Locations, including all Accounts and Devices used to store electronic
                information in her possession, custody or control, including, but not limited
                to, all computers and devices which may contain ESI relevant in the matter
                or was connected to a personal computer or device which is known to
                contain ESI responsive in the matter.

                ...

        IDENTIFICATION OF ORIGINAL EQUIPMENT AND STORAGE LOCATIONS

        1. Electronically Stored Information (ESI) can be stored in multiple locations.

                a. Computers, laptops, USB devices, external hard drives, and tablets will
                   contain data.

                b. A Smartphone or cell phone will contain data.

                      i. ESI from the smartphone or cell phone may be stored on computers
                         where the Smartphone or cell phone has been connected through a
                         USB port, Bluetooth, or other wireless connections.

                      ii. The Smartphone’s ESI may be stored on associated Cloud accounts.

                c. Email related ESI may be synchronized to the server of an Email
                   provider such as Google, Yahoo, Apple, or Microsoft, etc.

                d. Social media related ESI may be posted and stored on the server of the
                   Social Media provider such as Facebook, Twitter, Instagram, etc.
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 104 of 142 PageID #:
                                     6289
 September 11, 2020
 Page 4


              e. ESI from the Storage Locations can be transferred to any cloud storage
                 location, such as DropBox, OneDrive, iCloud, Google Drive, etc.

              f. Messages may be automatically synchronized to other devices, such as
                 tablets, laptops and computers through Account Linking functions.

       2. All efforts will be made by the Defendant to identify the Storage Locations
          which may be storing ESI responsive to the matter.

       3. Because ESI can be transferred inadvertently as well as intentionally, the
          Defendant will identify all ESI Storage Locations which may contain ESI
          responsive in the matter.

              a. Identify all computers the Defendant has used.

                  i. This will include home and third-party computer systems.

                  ii. It may be that an employer’s systems will be identified.

                 iii. If ESI responsive to the matter is contained in a personal email or
                      cloud account and the account was accessed from her employer’s
                      computer systems, that employer’s computer systems will be
                      identified.

              b. Identify all USB Devices the Defendant has used to store ESI which may
                 be responsive in the matter.

              c. Identify all computers to which Smartphones, cell phones, or tablets,
                 have been connected via a USB port.

                  i. This may include computers not owned by the Defendant.

              d. Identify all cloud accounts used by the Defendant.

              e. Identify all email accounts used by the Defendant.

                  i. This may include email accounts provided by employers as they
                     could be synchronizing to computers, Smartphones, tablets or cell
                     phones.

              f. Identify all social media accounts used by the Defendant.

              g. Identify all cloud storage accounts used by the Defendant.

              h. Identify all other electronic devices including, but not limited to, tablets,
                 laptops, entertainment systems, gaming systems, printers, copiers, etc.
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 105 of 142 PageID #:
                                     6290
 September 11, 2020
 Page 5


                     i. For example, Apple TV can remotely access and display content
                        from folders found on Apple devices. Thus, that content, can be
                        cached on the Apple TV device.

       4. Examination of the ESI stored on the Storage Locations identified in protocol
          may lead to the identification of other Storage Locations which may be storing
          potentially responsive ESI.

                a. Upon that identification, those Storage Locations will be considered
                   identified under this protocol and subject to the collection, examination
                   and production phases of this protocol.

       5. A list of the Storage Locations, including but not limited to all Devices and
          Accounts, will be [compiled] by the Defendant and will be provided to all
          counsel and to Green within 48 hours of the parties’ agreement to this protocol.

       DEFENDANT TO ALLOW DEVICES AND ACCOUNTS TO BE EXAMINED BEFORE
       ACCESS
       …

       7.     Green will determine the order of priority that Storage Locations will
       be examined based on information supplied by Defendant.

             a. If no ESI responsive to the matter is located, Green will communicate to the
                Defendant and all counsel that, based on the search parameters provided to
                her, no ESI responsive in the matter was identified.

             b. If ESI is identified, the Defendant shall not access the Storage Location until
                Green can remove the ESI from the Storage Location.

       COLLECTION AND PRESERVATION – CONTROL and ANALYSIS COPIES

       Collection of ESI from Storage Locations which are Devices

       . . . [Setting out procedures for collecting and preserving devices and data]

       10.      Industry standard tools, methodologies, and/or best practices will be used to collect
                the ESI from the devices in a sound manner preserving the ESI content and its
                metadata.
       ...
             d. If Singota’s Confidential Information, Protective Information, Trade Secrets or
                Property, as defined in the Temporary Restraining Order or Preliminary Injunction is
                found on any mirror image of a hard drive, device, or media the parties will meet
                and confer in good faith to develop a protocol for the permanent removal of
                Singota’s Confidential Information, Protective Information, Trade Secrets,
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 106 of 142 PageID #:
                                     6291
 September 11, 2020
 Page 6


             and/or Property. If agreement cannot be reached, either party may seek the
             intervention of the court.
       ...

       EXAMINATION

       17.   The collected ESI will be examined using industry accepted tools,
             methodologies, and/or best practices.

             a. Search criteria will be applied to identify potentially responsive ESI.

       18.   If the examination identifies other Storage Locations, not yet disclosed
             by the Defendant and which may potentially contain the responsive ESI,
             those Storage Locations will be considered identified for the purposes of
             this protocol.

             b. Those newly identified devices will be produced and collected as set
                forth in this protocol and subject to the tasks set forth in this
                protocol.

             c. Those newly identified accounts will be produced and collected as set
                forth in this protocol and subject to the tasks set forth in this
                protocol.

       19.   Green will analyze the activity for the following possibilities:

             a. The presence of Singota information.

             b. The access of Singota information.

             c. The transfer of Singota data to another device or storage location,
                including a personal computer, or another portable device or media such
                as USB drive, CD, DVD, etc.

             d. Forwarding of Singota information to another party via email or
                some other electronic transfer means.

             e. Printing of Singota information which would make the information
                now portable via paper.

             f. The deletion of information.

       20.   If Singota data is located, Green will make a recommendation for
             removing the ESI from the Defendant’s devices or accounts.
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 107 of 142 PageID #:
                                     6292
 September 11, 2020
 Page 7


               a. Any recommendations will consider the volume of the ESI, the
                  replacement cost of the device, and the cost for separating the ESI from
                  any of the Defendant’s devices or accounts.

               b. All parties will agree to the recommendation before ESI removal
                  tasks are begun by Green.

        21.    If deletion is detected, Green will provide a report to the parties
               regarding same.

        22.    If no Singota data is located, the computers and storage media will be
               returned to the Defendant.

        THE DEFENDANT’S DATA IDENTIFICATION AND VERIFICATION

        23.    Green will provide a list of files identified as potentially responsive to
               both parties’ counsel, including file name, harvest location, created,
               modified and accessed dates, as well as common metadata field.

        24.    Before Green communicates the contents of any files located on the
               Defendant’s Storage Locations to opposing counsel, the Defendant and
               their counsel will be given three (3) days to review those files from the
               Storage Locations for the Defendant’s personal information.

        25.    If the Defendant or their counsel in good faith identifies personal
               information among the files Green wishes to communicates to Plaintiff’s
               counsel, the Defendant’s counsel will direct Green to not produce those
               files and instead produce a log of those files identifying:

               a. Name, path and any other metadata available to Green by her forensic
                  tools as long as the metadata does not reveal the contents of the file.

               b. The reason the file is deemed personal and confidential.

               c. Provided, however, that no information related to Singota will be
                  deemed personal information of Defendant; and if the parties dispute
                  whether the contents of files should be produced to Plaintiff’s counsel,
                  the parties may seek intervention of the Court.

        26.    Green will provide to Plaintiff’s counsel the above described log along
               with any other file not deemed by the Defendant or their counsel as
               containing personal information.

 Id. at pp. 1–7 (emphasis added).
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 108 of 142 PageID #:
                                     6293
 September 11, 2020
 Page 8


        As you also know, the State Court ordered that Attariwala is responsible for the costs for
 Phase I of Ms. Green’s work. The Court’s March 4, 2019 oral order at the preliminary injunction
 hearing was confirmed in writing several days later. (See March 18, 2019 Supplemental Order
 Following Preliminary Injunction (“Expenses Order”) [Underlying Doc. 4-1 at 138].) Phase I is
 defined to include Green’s efforts to “identify, collect and review computers and other
 electronic storage devices and accounts from Defendant for inspection and, if necessary
 remove or delete Plaintiff’s confidential information from those devices or accounts, in
 addition to other work incidental to these tasks[.]” Id. at p. 1.

        Finally, as you know, all of the Indiana State Court’s injunctions and orders remain “in full
 force and effect” following Ms. Attariwala’s removal to federal court. 28 U.S.C. § 1450. In
 addition, the Indiana Federal Court’s further preliminary injunction made clear that Ms. Attariwala
 continues to be enjoined from “possessing, transmitting, using, copying, or disclosing to others
 Singota’s confidential information or trade secrets.” [Underlying Doc. 122 at p. 2.] And the Indiana
 Federal Court’s injunction expressly incorporated the Indiana State Court’s preliminary injunction
 and Inspection Order. [Underlying Doc. 122 at pp. 1, 3.]

 III.   Your and Ms. Attariwala’s filing an Adversary Proceeding against Ms. Green

         Despite your and Ms. Attariwala’s knowledge of the Indiana courts’ various orders, on April
 23, 2020, you demanded that Ms. Green turn over to you various accounts and data allegedly
 relating to Honey Ji’s that Ms. Attariwala provided to Ms. Green under those orders. On February
 19, 2020, Ms. Green informed you that she is required to comply with the Inspection Order but she
 also identified a potential path for responding to your demand. Ms. Green stated:

        I would need Singota’s approval to carve out just the items below into a separate
        protocol and my standard retainer of $5,000 would be due to get started. It is
        possible that I could complete the work within the retainer, but given I have not
        examined some of these accounts (because work was suspended when the retainer
        was depleted), I cannot be certain of that fact until I see the volume.

 Email from R. Green to D. Lynn, dated Feb. 19, 2020.

        You responded by requesting a copy of the Inspection Order and a “statement of the work
 performed to date.” Ms. Green replied that “Ms. Attariwala already has that information.” In fact,
 a general description of Ms. Green’s work was included in the Indiana Federal Court’s Order
 Granting Preliminary Injunction (“PI Order”) [Doc. 121] at pp. 9-11, 15-17. As the Indiana Federal
 Court found, Ms. Attariwala’s evasive and obstructive conduct has so far required Ms. Green to
 devote a large among of time and effort at great cost to Singota to try to identify all of the accounts
 and devices Ms. Attariwala had or has. As the Court found:

                What [Singota] has discovered . . . is that Ms. Attariwala left Singota with
        thousands of its confidential documents and placed these documents in various
        locations. While it is true that, at the time of the state court’s preliminary injunction
        hearings, Ms. Attariwala had already created the “Jessie docs” folder and placed it
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 109 of 142 PageID #:
                                     6294
 September 11, 2020
 Page 9


        in no fewer than three locations (one of which is still unknown), it would be months
        before Singota was more fully aware of the wrongdoings committed by Ms.
        Attariwala. Moreover, Singota only learned of these improprieties through its own
        investigations, not from Ms. Attariwala’s candor, transparency, or voluntary
        disclosures. . . .

                We do not believe it is reasonable to have expected Singota to have foreseen
        at the beginning of this litigation that Ms. Attariwala would lead Singota on a
        months-long wild goose chase in search of its stolen trade secrets, or that Ms.
        Attariwala would consistently manifest a lack of forthrightness in disclosing what
        documents she had taken and where and with whom she had shared them. Singota
        asserts that it believed in March 2019 that the stipulated preliminary injunction
        would prompt the disclosure of all of Ms. Attariwala’s accounts and devices, and
        that these matters could be fully investigated and resolved. Forensic analysis has
        established that this has not occurred; far from it. It has taken months of forensic
        expert analysis (and, to date, $170,000 in expert fees) to uncover the extent of
        Ms. Attariwala’s theft. This was information she alone was in the position to
        identify and return at the outset of this dispute, but chose to conceal until the nature
        and extent of her misappropriations and diversions were eventually discovered.

 PI Order at 27-28 (emphasis added).

         You and Ms. Attariwala did not follow-up on Ms. Green’s proposal in February 2020 to
 provide her a retainer of $5,000.00 for the work you requested for her to review the allegedly Honey
 Ji’s-related accounts. Instead, on March 5, 2020, you sent Ms. Green an email simply demanding
 that she provide the allegedly Honey Ji’s-related accounts to you and Ms. Attariwala, apparently
 without paying her fees and costs to review those accounts as required by the Inspection Order.
 Without regard to the Indiana court’s orders, you also threatened to sue Ms. Green and demanded
 that she:

        provide the things requested above to us immediately, failing which we shall have to request
        the Bankruptcy Court to enter an order to that effect, in which case we would also request an
        award of attorney’s fees and costs for having to do so.

 Email from D. Lynn to R. Green, dated March 5, 2020.

         You made this demand of Ms. Green despite your and Ms. Attariwala’s knowledge that the
 only reason Ms. Green “possesses” the allegedly Honey Ji’s-related accounts in the first place is
 because the Indiana State Court ordered that “Ms. Green, acting as an officer of the court, shall
 conduct an inspection of these devices, media, accounts, and computers in accordance with”
 the Inspection Order.

        On April 23, 2020, you followed through on your threat and filed on behalf of Ms.
 Attariwala an adversary proceeding against Ms. Green seeking a judgment ordering her “to turn
 over to [Ms. Attariwala] all files, accounts and other material relating to Honey Ji that is in the
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 110 of 142 PageID #:
                                     6295
 September 11, 2020
 Page 10


 custody or control of Rebecca Green and/or ESI Team, Inc.” Jaspreet Attariwala v. Rebecca Green
 et al., Adversary Proceeding No. 20-10014-SMT (D.C. Bankr. Ct), Doc. 1.

       On May 20, 2020, Ms. Green sent you an email that, among other things, noted that your
 demand for her to transfer the allegedly Honey Ji’s-related accounts to you and Ms. Attariwala
 would place her in contempt of the Indiana courts’ orders. Email from R. Green to D. Lynn, dated
 May 20, 2020.

        You responded to Ms. Green by, in essence, accusing her of dishonesty when she referred to
 additional work she would need to perform under the Inspection Order before the accounts could be
 released to you and Ms. Attariwala. Without pointing to any facts or evidence to support your
 accusations, you asserted:

        You’ve referred me to the Order for Inspection of Computers and Electronic
        Information Storage Devices and to the Preliminary Injunction Orders entered by
        the Circuit Court of Monroe County, Indiana. I observe that those Orders were
        entered more than one year ago, after which the files and accounts we have
        requested were turned over to you.

        You have acknowledged that Ms. Attariwala previously paid you $5,000 and
        Singota has told the Bankruptcy Court that it has paid you $141,539.88.

        I conclude that you have had ample time and money to review the “Honey Ji”
        material for any Singota-related material.

        Surely by now you know precisely where the Honey Ji data and related accounts are
        located.

 Email from D. Lynn to R. Green, dated May 21, 2020.

         In fact, as the Indiana Federal Court observed, the fees that Singota has paid to Ms. Green to
 date result primarily from her needing to engage in significant work to identify what accounts and
 devices Ms. Attariwala had not disclosed as required. The parties have never reached the
 comprehensive review stage under the Inspection Order due to Ms. Attariwala’s obstructive conduct
 in identifying and producing accounts and devices and from her refusal in contempt of the Expenses
 Order to pay Ms. Green to do such work. Much of that work remains to be done.

        In short, your and Ms. Attariwala’s attempt to recover some of Ms. Attariwala’s accounts
 from Ms. Green by filing an adversary proceeding against Ms. Green, in total disregard of the
 Indiana court’s Inspection Order and other orders, and your refusing to pay for Ms. Green’s
 expenses to perform this work as required by the Expenses Order puts Ms. Attariwala in contempt
 of the Indiana courts’ orders. Indeed, the Indiana State Court’s preliminary injunction expressly
 ordered Attariwala:
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 111 of 142 PageID #:
                                     6296
 September 11, 2020
 Page 11


           (6)     . . . not to reconstitute, recover, or in any way restore any of the Company's
                   Confidential Information returned to the Company pursuant to this Order,
                   including, but not limited to, by retrieving any such Confidential Information
                   conveyed by Attariwala to any third-party.

 March 4, 2019 PI [Underlying Doc. 4-1 at 91] ¶ 6. By making multiple demands on Ms. Green and
 by filing an adversary proceeding against her, you and Ms. Attariwala are doing exactly what the
 Indiana Court ordered Ms. Attariwala not to do: circumvent the preliminary injunctions and
 inspection order by recovering accounts and data that may contain Singota data from a third-party.

 IV.       Ms. Green’s estimates for the work you demand in the adversary proceeding

         At your request, Ms. Green has prepared an initial estimate of the time and costs for
 collecting, preserving, analyzing, and, if necessary, remediating the accounts you have identified in
 accord with the Indiana Court’s orders. We fail to understand why you did not simply seek this
 estimate and provide Ms. Green the $5000.00 retainer in February, when she requested it, rather
 than forcing Singota and Ms. Green to incur the costs and burdens of responding to your adversary
 proceeding. Indeed, Ms. Attariwala could easily have used the fees that she has paid you to
 prosecute this adversary proceeding to instead comply with the Inspection Order and Expenses
 Order, suggesting that you and Ms. Attariwala have filed this action with the goal of harassing Ms.
 Green (and Singota) rather than merely seeking the return of any accounts. For example, on May
 19, 2020, after you initial this adversary proceeding, you filed a Supplemental Statement Pursuant
 to Rule 2016(b) disclosing that Ms. Attariwala had recently paid you an additional $15,037.00 in
 fees. $15,037.00. Case 19-00828-SMT, Doc. 69.

        Please note that Ms. Green’s estimates below are initial and contingent on what Ms. Green
 might find when she analyzes the accounts you have identified. Under the Inspection Order, she
 must develop search criteria and, if she discovers any Singota data, follow the requirements of the
 Inspection Order for disclosing it and developing a plan to remove it. If those tasks are necessary,
 the amount of time and her costs will increase. Ms. Green has informed us that she estimates as
 follows:

       1. Total hours initially estimated: 15.5 hours

           -> For review of Box files and collection of Facebook, Instagram, and honeyjiscorp@gmail.com.

           -> Quote for review of content from the Facebook, Instagram, and honeyjiscorp@gmail.com
              accounts cannot be provided at this time (scope unknown)

       2. Total cost initially estimated: $8,525

           -> Does NOT include the review of content in these accounts: Facebook, Instagram,
              and honeyjiscorp@gmail.com

       3. Retainer demanded: $10,000
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 112 of 142 PageID #:
                                     6297
 September 11, 2020
 Page 12



 IMPORTANT NOTE: FOR ALL OF THE FOLLOWING ITEMS, IF SINGOTA ESI
 IS FOUND, THEN ADDITIONAL TIME WILL BE REQUIRED TO PREPARE A PLAN
 FOR REMOVING IT OR ADDRESSING IT, GAINING PARTIES’ APPROVAL FOR THE
 PLAN, AND EXECUTING THE PLAN.

 1.    Honey Ji files from “Box” cloud account, which Rebecca Green mapped in her report of
       December 3, 2019:




 THE SONY VAIO VERSION OF THE BOX ACCOUNT HAS 502 FILES.
 THERE IS A LARGE PORTION OF GRAPHICS SUCH AS MANDALAS.

 THE REVIEW OF THESE FILES IS ESTIMATED TO TAKE 1 TO 1.5 HOURS OF
 BILLABLE TIME AT $550 PER HOUR LESS PASSWORD PROTECTED ITEMS.

 REVIEW OF PASSWORD PROTECTED ITEMS TO OCCUR WHEN CORRECT
 PASSWORDS HAVE BEEN PROVIDED. THERE ARE FIVE (5) ENCRYPTED FILES
 WHERE THE PASSWORD IS NEEDED FOR THE REVIEW TO OCCUR:




 ->>>HOWEVER, THE ONLINE BOX ACCOUNT AND THE SONY VAIO BOX
 ACCOUNT (BOX SYNC SCREENSHOT ABOVE) ARE NOT IN SYNC.
  HERE ARE THE HONEYJI FOLDERS/FILES IN THE ONLINE BOX ACCOUNT:
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 113 of 142 PageID #:
                                     6298
 September 11, 2020
 Page 13




 THERE ARE ALSO DOCUMENTS IN TWO OTHER FOLDERS AS SHOWN HERE:
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 114 of 142 PageID #:
                                     6299
 September 11, 2020
 Page 14




 IF THE ONLINE BOX ACCOUNT (OR ITS FILES) ARE TO BE RETURNED, THEN THE
 REVIEW OF 1,116 DOCUMENTS (AT AN ESTIMATED RATE OF 100 DOCUMENTS
 PER HOUR) WOULD BE APPROXIMATELY 11 HOURS AT A BILLABLE RATE OF
 $550 PER HOUR.

 THESE ARE DOCUMENTS AND REQUIRE MORE REVIEW TIME THAN
 MANDALAS. EXACT REVIEW RATE IS UNKNOWN AND THE ACTUAL REVIEW
 COULD BE MORE OR LESS BASED ON THE COMPLEXITY OF THE DOCUMENTS.

 2.     Debtor’s Facebook account (used for marketing).

 HAS NOT BEEN COLLECTED – SCOPE UNKNOWN
 1 BILLABLE HOUR OF $550 PER HOUR TO COLLECT AND ESTIMATE TO REVIEW
       CAN BE GIVEN WHEN COLLECTION IS COMPLETED

 3.     Honey Ji’s Instagram account (used for marketing):

 https://www.instagram.com/honeyjidesserts/?hl=en [instagram.com]

 HAS NOT BEEN COLLECTED – SCOPE UNKNOWN
 1 BILLABLE HOUR OF $550 PER HOUR TO COLLECT AND ESTIMATE TO REVIEW
 CAN BE GIVEN WHEN COLLECTION IS COMPLETED
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 115 of 142 PageID #:
                                     6300
 September 11, 2020
 Page 15


 4.     E-mail account honeyjiscorp@gmail.com

 HAS NOT BEEN COLLECTED – SCOPE NOT COMPLETELY KNOWN

 THERE ARE 519 SENT ITEMS AND 1,740 INBOX ITEMS WHICH WILL REQUIRE
     REVIEW (INBOX WILL LIKELY CHANGE BEFORE COLLECTION IS
     COMPLETED)
 THERE ARE 92 EMAILS WITH ATTACHMENTS

 THIS IS A GOOGLE ACCOUNT AND THERE IS MORE THAN JUST EMAIL
 CONTAINED WITHIN IT.

 THERE IS 1.7 GB OF SPACE (APPROXIMTELY 50 DOCUMENTS/GRAPHICS) USED
 ON THE GOOGLE DRIVE

 THERE IS 1.8 GB OF SPACE USED IN PHOTOS – QUANTITY CURRENTLY
 UNKNOWN

 1 BILLABLE HOUR OF $550 PER HOUR TO COLLECT AND ESTIMATE TO REVIEW
       CAN BE GIVEN WHEN COLLECTION IS COMPLETED

 V.     Ms. Green has already discovered Singota data on devices that Ms. Attariwala claims
        belong to Honey Ji

        The above investigation, as required by the Inspection Order, is necessary because Ms.
 Attariwala intermingled Singota data with her own, as shown by the record in the Indiana litigation.
 For instance, in the Indiana litigation, Ms. Green has already discovered evidence of Singota data
 on the Microsoft Surface computer that Ms. Attariwala represented she purchased primarily for use
 for Honey Ji’s business.

 VI.    Your and Ms. Attariwala’s adversary proceeding against Ms. Green is sanctionable.

         Please note that by providing this estimate, Singota does not waive any arguments that Ms.
 Attariwala, by filing this adversary proceeding and demanding the return of this data in the
 bankruptcy case, is in contempt of the various orders in the Indiana Litigation. Indeed, Ms.
 Attariwala has consistently refused to make payments to Ms. Green to allow her to proceed with her
 work under the Inspection Order. Ms. Attariwala represented in the Indiana litigation that she
 lacked the funds to pay Ms. Green. The records concerning Ms. Attariwala’s finances produced in
 this bankruptcy case demonstrate those representations were false.

         Furthermore, Ms. Attariwala’s demand that Ms. Green focus on analyzing the accounts and
 devices that Ms. Attariwala wants returned to her, and her apparent willingness to pay Ms. Green’s
 expenses only to the extent Ms. Green works for Ms. Attariwala’s benefit, demonstrate further her
 willful obstruction and contempt of the Indiana courts’ orders. Among other things, the Inspection
 Order directs Ms. Green to “determine the order of priority that Storage Locations” for her analysis,
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 116 of 142 PageID #:
                                     6301
 September 11, 2020
 Page 16


 a procedure that Ms. Attariwala has disrupted by demanding that Ms. Green focus on the allegedly
 Honey Ji’s-related accounts rather than prioritizing her analysis according to the needs of the case.

         Singota also intends to pursue sanctions against you under 28 U.S.C. § 1927 for
 “multipl[ying] the proceedings in any case unreasonably and vexatiously.” Your filing this
 adversary proceeding was unnecessary since Ms. Attariwala could have, and should have, simply
 followed the orders already in place in the Indiana litigation for seeking the return of any accounts,
 devices, and data she produced under the preliminary injunctions issued in that litigation. Ms.
 Attariwala’s conduct throughout her litigation with Singota has increased Singota’s expenses and
 costs exponentially and unnecessarily. Her filing this adversary proceeding with your assistance is
 just the latest example of such misconduct. Singota therefore intends to seek the recovery of its
 attorneys’ fees, expenses, and costs incurred in defending this matter from you under 28 U.S.C. §
 1927 and on any other available grounds.

                                                      Sincerely,




                                                      Christopher C. Murray

 CCM:dmk

                                                                                              44105163.3
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 117 of 142 PageID #:
                                     6302




                             EXHIBIT 25
                  Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 118 of 142 PageID #:
                                                       6303
Jack, Christina




From:                                          Rebecca Green <rgreen@theESIteam.com>
Sent:                                          Wednesday, September 16, 2020 5:09 PM
To:                                            David Lynn; Murray, Christopher C.; 'Cohen, Nelson C.'
Cc:                                            Aimee Lee
Subject:                                       Honey Ji ESI



     [Caution: Email received from external source]



Here are the steps which I presented in the hearing today:

                  1) Put the HoneyJi ESI from the Sony Vaio on a USB Device. Here is the screen shot from Mr. Lynn’s earlier email
                     detailing the requested information:




                                                                         1
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 119 of 142 PageID #:
                                     6304




                           Source: David Lynn's July 31, 2020 Email to Nelson Cohen



2) The remaining Honey Ji ESI which Mr. Lynn requested has not been collected; therefore, it is NOT in my
   possession. For those items, I would document the password(s) to the accounts and seal it in an envelope. Here
   is a screen shot of those items in Mr. Lynn’s request:




                                                            2
    Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 120 of 142 PageID #:
                                         6305




                                  Source: David Lynn's July 31, 2020 Email to Nelson Cohen

    3)   Seal the items described in the above steps (1 and 2) with evidence tape.
    4)   Photograph the package including the unique number stamped within the evidence tape.
    5)   Provide the photographs to all three attorneys and the Court.
    6)   Turn over the sealed ESI to one of the attorneys in this matter.
    7)   If and/or when it is to be reviewed, it can be reviewed by one of the attorneys or another party at a lower cost
         to Ms. Attariwala.

The above steps are a means to resolving this Adversary Proceeding. I am merely holding the ESI. I am not a party in the
underlying Indiana litigation. I am only involved through my role as an expert and an Officer of the Court as the parties
try to resolve the co-mingled ESI issue.

Kind Regards,
Rebecca Green

The ESI Team
 - Electronic Discovery and Digital Forensics

Nationwide ESI Services Offered
317-527-0002 (voice)

NOTICE: If received in error, do not read, copy, or distribute and, please, delete immediately. Confidentiality and/or
privilege is not waived if sent, unintentionally, to the wrong person.




                                                                   3
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 121 of 142 PageID #:
                                     6306




                             EXHIBIT 26
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 122 of 142 PageID #:
                                     6307



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

  BIOCONVERGENCE, LLC,                )
                                      )
        Plaintiff,                    )
                                      )                    Case No.:
        v.                            )
                                      )
  JASPREET ATTARIWALA                 )                    Underlying Case:
                                      )                    S.D. Ind. 1:19-cv-01745-SEB-TAB
        Defendant.                    )
  ___________________________________ )

          MOTION FOR LEAVE TO SERVE SUBPOENA BY ALTERNATIVE MEANS

            Plaintiff BioConvergence LLC d/b/a Singota Solutions (“Singota”), by counsel,

  respectfully moves this Court for leave to serve a subpoena for documents and a subpoena for

  deposition on non-party Mr. Simranjit Johnny Attariwala1 (“Mr. Attariwala”) using means other

  personal services, specifically, by mailing copies of the subpoenas to Mr. Attariwala by certified

  mail with a confirming copy sent by First-Class U.S. Mail. As set forth below, Singota has made

  seventeen (17) unsuccessful attempts to serve Mr. Attariwala by personal service.

                           STATEMENT OF POINTS AND AUTHORITIES

            Pursuant to LCvR 7(a), Singota respectfully includes this statement of points and

  authorities in support of its motion.

                             Relevant Factual and Procedural Background

            Singota is the plaintiff in the underlying action, which is pending in the U.S. District Court

  for the Southern District of Indiana, Indianapolis Division. In the underlying matter, Singota has

  alleged a variety of claims against Defendant Jaspreet Attariwala (“Attariwala”), who is a former

  Singota employee. Singota’s claims include misappropriation of trade secrets and similar claims.



  1
      Also known as Simranjit Johnny Singh, Defendant’s husband, who himself is an attorney.

                                                      1
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 123 of 142 PageID #:
                                     6308



         On December 18, 2019, the Southern District of Indiana issued a Preliminary Injunction

  requiring, among other things, “Attariwala, and all persons in active concert or participation with

  her” to disclose and produce all electronic mail accounts, online storage accounts, computers,

  tablets, mobile phones, and storage devices which remain outstanding. [Dkt. # 122 at p. 2-3.] The

  court also specifically instructed Attariwala to disclose the Preliminary Injunction to her husband,

  Mr. Attariwala, and to “clearly and explicitly request, direct, instruct, and take all actions within

  her power to cause these individuals [including Mr. Attariwala] . . . to comply with the terms of

  this Order[.]” [Id. at p. 4.] The evidence in this record shows that Mr. Attariwala is in the

  possession of relevant information.

         As Attariwala has done repeatedly throughout the underlying lawsuit, she continued to

  refuse to provide access to a number of outstanding devices and accounts, claiming they do not

  belong to her (and presumably belong to Mr. Attariwala, instead). [See Dkt. #182 at p. 7, ¶ 23.]

  As such, significant questions related to Attariwala’s misappropriation remain unanswered,

  including what Singota data has been shared with Mr. Attariwala and what he has done with it,

  including but not limited to information sent to the singjsingh@gmail.com account, which is

  known to contain Singota data. [Dkt. #111-1 at p. 173.]

         In an effort to find answers to its long-outstanding questions and to discover the location

  and misuse of Singota’s confidential information and trade secrets, Singota requested depositions

  of Attariwala and Mr. Attariwala and attempted to serve written discovery requests to Attariwala

  and Mr. Attariwala as well. However, Mr. Attariwala has been dodging service of Singota’s

  subpoena for months and Attariwala has refused to cooperate in the service of the same despite the

  fact that Mr. Attariwala and Attariwala are married and live together at the same residence and in

  an obvious attempt to obstruct Singota’s discovery efforts.



                                                   2
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 124 of 142 PageID #:
                                     6309



         On March 20, 2020, the undersigned counsel sent an email to Attariwala requesting

  Attariwala’s and Mr. Attariwala’s availability for depositions. Attariwala failed to cooperate. On

  March 23, 2020, Attariwala responded in relevant part that she would “prefer not to speak for [her]

  husband.” See Email from J. Attariwala, attached as Exhibit A. The undersigned counsel emailed

  Mr. Attariwala directly on March 25, 2020 to attempt to coordinate a deposition and to inform Mr.

  Attariwala that Singota’s subpoena for deposition will likely be accompanied by a request for

  production. Mr. Attariwala also failed to cooperate. Mr. Attariwala responded that he does not

  want to be deposed and directed the undersigned counsel to cease further email communication.

  See Email from S. Singh, attached as Exhibit B at p. 1.

         In light of Attariwala’s and Mr. Attariwala’s refusal to cooperate in Singota’s attempt to

  take non-party discovery with respect to Mr. Attariwala, Singota retained a process server.

  However, despite the likelihood that Attariwala and Mr. Attariwala are at home due to the COVID

  pandemic, the process server was unable to effect personal service of the subpoena on Mr.

  Attariwala. Between April 30, 2020 and May 11, 2020, the process server made ten attempts to

  serve Mr. Attariwala with a subpoena for documents at his residence in Washington, D.C. without

  success. See Non-Service Report, dated May 11, 2020, attached as Exhibit C.

         The process server believed someone was in the home, despite the failure to answer the

  door. On May 8, 2020, the process server noted:




  (Id. at p. 2.) The process server noted there appears to be a camera outside the door. (Id.)




                                                   3
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 125 of 142 PageID #:
                                     6310



         After the process server’s numerous unsuccessful attempts to serve the subpoena, the

  undersigned counsel emailed Mr. Attariwala on May 18, 2020 to confirm his address and to ask

  for his cooperation in effectuating service of the subpoena for documents. See Exhibit B at p. 1.

  However, undersigned counsel received a bounce back message indicating that Mr. Attariwala has

  blocked messages from Singota’s counsel’s email address. See Bounce back email from S. Singh,

  attached as Exhibit D.

         On July 22, 2020, Singota believed it had finally effectuated personal service of the

  subpoena on Mr. Attariwala by hand delivery, but later realized that due the lengthy time it had

  taken finally to achieve service (over two months), the original date for compliance contained in

  the subpoena had already expired by the time the subpoena was served. Mr. Attariwala never

  responded to the subpoena.

         Singota has therefore been forced to re-commence its efforts to serve a subpoena on Mr.

  Attariwala for the production of documents with an updated date for compliance. See Exhibit E.

  To date, Singota has tried to serve this corrected subpoena by personal service seven more times.

  Id. However, the front desk person at Attariwala and Mr. Attariwala’s condo would not let the

  process server in and would only ring their unit, all of which attempts to reach Mr. Attariwala were

  unsuccessful. See Exhibit F.

         A copy of the subpoena for documents and the attached requests for production of

  documents that Singota repeatedly attempted to serve on Mr. Attariwala by personal service are

  attached to this motion as Exhibit E. As set forth in this motion, due to the repeated unsuccessful

  attempts to serve Mr. Attariwala by personal service over the past four months, Singota seeks leave

  to serve this subpoena by alternative service.




                                                   4
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 126 of 142 PageID #:
                                     6311



          In addition, Singota also now seeks to serve by alternative means a subpoena for Mr.

  Attariwala’s deposition to occur after the documents in response to the first subpoena are received

  and reviewed. This second subpoena for Mr. Attariwala’s deposition is attached as Exhibit G.

  (Singota has left the date on the deposition subpoena blank due to the uncertainty of when this

  Court may rule on this motion and when the subpoena may finally be served. If this motion is

  granted, Singota will insert the date and place for deposition before serving the subpoena.)

          Singota initiates this miscellaneous proceeding in this Court in accordance with Rule 45

  which provides that any motion to compel or motion for contempt for failure to comply with a

  subpoena must be filed in the district where compliance is sought. Fed. R. Civ. P. 45(c), (d). This

  Court would be the location of compliance for any such subpoena-related motion because Mr.

  Attariwala resides in Washington, D.C. Singota’s motion for leave to use alternative service of

  the subpoena is therefore properly before this Court.2 The Indiana District Court has also already

  granted Singota leave to take Mr. Attariwala’s deposition remotely. [Dkt. #212.]

                                                  Argument

          A.      Standards for service of process and alternative service of process.

          Pursuant to Rule 45(b)(1) of the Federal Rules of Civil Procedure:

          Any person who is at least 18 years old and not a party may serve a subpoena.
          Serving a subpoena requires delivering a copy to the named person and, if the
          subpoena requires that person’s attendance, tendering the fees for 1 day’s
          attendance and the mileage allowed by law.

  Fed. R. Civ. P. 45(b)(1) (emphasis added).

          While some courts have interpreted this language literally to require nothing short of

  personal service, many courts permit service of a subpoena by alternative means under certain


  2
   To the extent the Court disagrees, Singota respectfully requests that the Court transfer this motion to the
  Southern District of Indiana pursuant to Rule 45(f).

                                                       5
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 127 of 142 PageID #:
                                     6312



  circumstances. In particular, when a party has made a reasonable attempt to personally serve a

  non-party, who may be evading service, courts routinely permit service of a subpoena by other

  means than personal service. In United States ex rel. El-Amin v. George Washington Univ., 2000

  U.S. Dist. LEXIS 15635, at *2 (D.D.C. Oct. 20, 2000), for example, a party showed that it had

  unsuccessfully attempted service of a subpoena on a non-party on ten separate occasions. The

  serving party moved the Court for leave to serve the non-party “using alternative means of service

  by posting the subpoena where [the non-party] reside[d], with a confirmatory copy sent by certified

  mail.” Id. Citing cases in which courts had authorized service of subpoenas by certified mail and

  other means after unsuccessful attempts to effectuate personal service, this Court granted the

  motion. Id. The Court explained:

          It appears to this Court that Relators have made a reasonable attempt to personally
          serve Andrew Harris, who may be evading service, and further that there is
          sufficient authority to permit service of a subpoena by other than personal service.
          Therefore, the Court will allow Relators additional time to serve Mr. Harris and
          permit service by posting on Mr. Harris's residence with a confirmatory copy sent
          by certified mail.

  Id. at *3-4.

          Cordius Trust v. Kummerfeld, No. 99 CIV. 3200 (DLC), 2000 WL 10268 (S.D.N.Y. Jan.

  3, 2000) was one of the cases cited by the El-Amin court. It involved facts similar to those presented

  here. There, as here, the plaintiff sought to serve subpoenas on the defendant’s husband for the

  production of documents and for his deposition. Id. at *1. The husband lived in a building with a

  doorman. The plaintiff showed that it “made repeated attempts to serve [the husband] at his

  residence with a executed subpoena duces tecum, but the doorman repeatedly barred the process

  server from ascertaining whether [the husband] was in his apartment.” Id. Under these

  circumstances, the court authorized the plaintiff to serve the subpoenas by certified mail. The

  court explained:


                                                    6
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 128 of 142 PageID #:
                                     6313



          In accordance with the interpretative principle that the rules “be construed and
          administered to secure the just, speedy, and inexpensive determination of every
          action”, Rule 1, Fed.R.Civ.P., and given the textual ambiguity of Rule 45 combined
          with the repeated attempts of the plaintiff to effectuate personal service, and the
          cost and delay that would result by requiring further attempts at such service,
          plaintiff is permitted to serve [the husband] by certified mail. The Federal Rules of
          Civil Procedure should not be construed as a shield for a witness who is
          purposefully attempting to evade service. Because alternative service by means of
          certified mail reasonably insures actual receipt of the subpoena by the witness, the
          “delivery” requirement of Rule 45 will be met, and [the husband] will be provided
          with fair and timely notice of his obligation to appear at a deposition. Further,
          service by certified mail comports with due process as it is reasonably calculated
          under the circumstances to provide [the husband] with both notice and an
          opportunity to present objections.
  Id. at *2.

          Other courts have come to the same conclusion. See also Ott v. City of Milwaukee, 682

  F.3d 552, 557 (7th Cir. 2012) (finding service by certified mail as a “sensible option”); Doe v.

  Hersemann, 155 F.R.D. 630, 630-631 (N.D. Ind. 1994) (finding that a subpoena could be served

  by certified mail and that hand delivery is not always required); First Nationwide Bank v. Shur,

  184 B.R. 640, 642 (E.D.N.Y. 1995) (“’[d]elivering’ a copy of a subpoena, for the purposes of Rule

  45, includes any act or series of acts that reasonably assures the entity to which it is addressed fair

  and timely notice of its issuance, contents, purpose and effect.”).

          Thus, under authority from either the D.C. Circuit or the Seventh Circuit, this Court may

  order alternative service after in-person service has been attempted unsuccessfully.

          B.     Alternative service is appropriate in this case.

          As set forth above, Singota has made repeated attempts to personally serve Mr. Attariwala.

  First, to attempt to minimize unnecessary costs and burdens, Singota attempted to reach agreement

  with Mr. Attariwala and Attariwala to secure Mr. Attariwala’s responses to its non-party discovery

  and to schedule Mr. Attariwala’s deposition. Both Attariwala and Mr. Attariwala refused to

  cooperate with Singota.


                                                    7
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 129 of 142 PageID #:
                                     6314



           Singota then incurred the burden and cost of retaining a process server to attempt to serve

  subpoenas on Mr. Attariwala. Since April, the process server has made at least 17 unsuccessful

  attempts to serve Mr. Attariwala, including by ringing his condo door buzzer, by knocking on the

  door to his condo, by asking the front-desk person in the condo building to call Mr. Attariwala’s

  unit, and by staking out the condo. On many occasions, the individual at the front desk of Mr.

  Attariwala’s condo building has refused to allow the process server into the building. See Exhibits

  C & F.

           In light of Attariwala’s and Mr. Attariwala’s intimate knowledge of the underlying lawsuit

  and of Singota’s attempts to serve Mr. Attariwala, it is apparent that Mr. Attariwala is deliberately

  dodging service. Because Singota has reasonably exhausted its efforts to serve Mr. Attariwala by

  personal service, it would be appropriate to allow Singota to utilize other means of service.

           Alternative service by certified mail (with a confirming copy by First-Class U.S. Mail) is

  therefore appropriate in this case and will avoid additional delay and expense associated with

  additional attempts at in-person service. See George Washington Univ., 2000 U.S. Dist. LEXIS

  15635 at *2-4; City of Milwaukee, 682 F.3d at 557.

           Mr. Attariwala would suffer no prejudice from this alternative service. Mr. Attariwala is

  already aware based on Singota’s counsel’s emails to him that Singota is attempting to serve a

  subpoena on him. Furthermore, certified mail and U.S. Mail will provide Mr. Attariwala fair and

  timely notice of his obligations under the subpoena.

           Finally, Mr. Attariwala’s intentional evasion of service, despite his knowledge of Singota’s

  efforts to serve him and of his possession of relevant evidence and information, also warrants

  sanctions under the Court’s inherent authority. Under this Court’s inherent authority, it should

  order Mr. Attariwala to reimburse Singota for the costs and extra attorneys’ fees incurred as a



                                                    8
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 130 of 142 PageID #:
                                     6315



  result of Mr. Attariwala’s willful actions in evading personal service of the subpoenas and in

  connection with this motion. Singota has already incurred over $1300 in process server fees, in

  addition to unnecessary attorneys’ fees, as a result of its 17 attempts to serve Mr. Attariwala, all

  costs and fees that would largely have avoided if Mr. Attariwala had cooperated. See, e.g., Sundby

  v. Marquee Funding Grp., Inc., No. 319CV00390GPCAHG, 2020 WL 5709445, at *5 (S.D. Cal.

  Sept. 24, 2020) (a court’s “inherent authority to sanction willful conduct also includes ‘the

  authority to sanction the conduct of a nonparty who participates in abusive litigation practices, or

  whose actions or omissions cause the parties to incur additional expenses’”).

                                             Conclusion
         Based on the foregoing, Singota respectfully requests that the Court enter an order granting

  leave to serve a subpoena for documents and a separate subpoena for deposition on non-party Mr.

  Attariwala by certified mail, with confirmatory copies sent by First-Class US mail. Singota further

  requests the Court order Mr. Attariwala to reimburse Singota for the costs and attorneys’ fees

  incurred by his evading personal service and in connection with this motion, and for all other

  appropriate relief.

                                            Respectfully submitted,

                                            /s/ Christopher C. Murray
                                            Christopher C. Murray, Ind. Atty. No. 26221-49
                                            OGLETREE, DEAKINS, NASH,
                                            SMOAK & STEWART, P.C.
                                            111 Monument Circle, Suite 4600
                                            Indianapolis, Indiana 46204
                                            Telephone: 317.916.1300
                                            Facsimile: 317.916.9076
                                            christopher.murray@ogletree.com


                                            Attorneys for Plaintiff/Counter-Defendant
                                            BioConvergence, LLC d/b/a Singota Solutions



                                                   9
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 131 of 142 PageID #:
                                     6316



                                  CERTIFICATE OF SERVICE

           I hereby certify that on October 13, 2020, a copy of the foregoing was sent by U.S. Mail
  first-class postage pre-paid, to the following pro se party in BioConvergence, LLC d/b/a Singota
  Solutions v. Attariwala et al., Case No. 1:19-cv-01745 (S.D. Ind.), the matter in which the
  subpoenas that are the subject of this miscellaneous proceeding are issued.

         Jaspreet Attariwala
         1390 Kenyon St., NW Apt. 323
         Washington, DC 20010


                                                      /s/ Christopher C. Murray




                                                                                           44562067.1




                                                 10
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 132 of 142 PageID #:
                                     6317




                             EXHIBIT 27
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 133 of 142 PageID #:
                                     6318
                                                                                           Cynthia A. Bedrick
                                                                                  Direct Dial: 317-825-5121
                                                                                 CBedrick@McNeelyLaw.com


                                             June 2, 2020

  VIA ELECTRONIC MAIL

  Christopher C. Murray
  Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
  111 Monument Circle, Suite 4600
  Indianapolis, Indiana 46204
  Christopher.murray@ogletree.com

         Re:     BioConvergence, LLC v. Jaspreet Attariwala
                 Case No.: 1:19-cv-01745-SEB-TAB

  Dear Mr. Murray:

         This letter is in response to your letter concerning the return of any confidential and AEO
  documents allegedly in the possession of David Lynn, Ms. Attariwala’s bankruptcy counsel, per
  the Protective Order entered in this matter on June 7, 2019.

         We have confirmed that the secure link sent to Mr. Lynn containing the confidential and
  AEO documents has been deactivated and is no longer accessible. Mr. Lynn represented to us that,
  while he had access, he did not review or download any documents considered to be confidential
  or AEO. Further, Mr. Lynn does not have any other means of accessing confidential or AEO
  documents with respect to this matter.

         If you have any further questions, please contact me.


                                                               Yours truly,

                                                               MCNEELYLAW LLP




                                                               Cynthia A. Bedrick




      2177 Intelliplex Drive, Suite 251 │ Shelbyville, IN 46176 │ 317.825.5110│ www.McNeelyLaw.com
                                      Offices in Shelbyville and Indianapolis
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 134 of 142 PageID #:
                                     6319




                             EXHIBIT 28
                  Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 135 of 142 PageID #:
                                                       6320
Jack, Christina




From:                                    Jessie Attariwala <jattariwala6@gmail.com>
Sent:                                    Tuesday, October 20, 2020 10:18 AM
To:                                      Murray, Christopher C.
Subject:                                 Discovery Responses



     [Caution: Email received from external source]



Chris,


I have received incomplete discovery responses from Singota, Laura Englander, William B. Powers,
Alisa Kilgas, and Melanie Lewis.



Specifically, Singota's objection to my discovery states that "Plaintiff objects to Defendant's Requests
to the extent they seek the production of documents and information to Defendant in violation of the
Court's preliminary injunction and other orders, including the production of documents and information
that contain Singota's or it's clients' or prospective clients' trade-secret, confidential, or proprietary
information and data or that have been designated as "Attorneys' Eyes Only" under the applicable
protective order."


Paragraph V.C. 3. of the June 7, 2019 protective order says that access to “confidential – attorneys’
eyes only” documents is available to “individually named defendant(s)” ....provided that the disclosure
is made in the presence of the attorney...

Are you now taking the position that documents and information which I could have seen when I was
represented, I can now no longer see? As you know, I am now pro-se and believe I should still be
able to have access.

Jaspreet Attariwala




                                                                  1
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 136 of 142 PageID #:
                                     6321




                             EXHIBIT 29
        Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 137 of 142 PageID #:
                                             6322               OGLETREE, DEAKINS, NASH,
                                                                                                                    SMOAK & STEWART, P.C.
                                                                                                                    Attorneys at Law
                                                                                                                    111 Monument Circle, Suite 4600
                                                                                                                    Indianapolis, IN 46204
                                                                                                                    Telephone: 317-916-1300
                                                                                                                    Facsimile: 317-916-9076
                                                                                                                    www.ogletree.com

             Christopher C. Murray
             317-916-2522
             christophe.murray@ogletree.com

                                                                          April 16, 2020

             VIA ELECTRONIC MAIL AND U.S. MAIL
              Paul L. Jefferson                                                        Jody M. Butts
              Eric C. Johnson                                                          Jason D. Clark
              McNeely Law LLP                                                          Cynthia A. Bedrick
              143 W. Market Street                                                     McNeely Law LLP
              Indianapolis, IN 46204                                                   2177 Intelliplex Drive
              PJefferson@mcneelylaw.com                                                Shelbyville, IN 46176
              EJohnson@mcneely.law.com                                                 JButts@mcneelylaw.com
                                                                                       JClark@mcneelylaw.com
                                                                                       CBedrick@mcneelylaw.com

                        Re:        BioConvergence, LLC v. Jaspreet Attariwala
                                   Case No.: 1:19-cv-01745-SEB-TAB

             Dear Counsel:

                     As you know, prior to your withdrawal from this litigation, a great deal of data was produced
             designated as “Confidential – Attorneys’ Eyes Only” under the applicable protective orders. This
             included copies of data collected by Rebecca Green from Ms. Attariwala that Ms. Green, in turn,
             provided to your Firm under the inspection protocol. In particular, on September 9, 2020, Ms. Green
             sent you a hard drive containing much of the data she had collected from Ms. Attariwala, including a
             copy of a full image of the Attariwalas’ MacBook and copies of files recovered from Ms. Attariwala’s
             Surface, Seagate, various USBs, and google accounts. This data was designated as “Attorneys’ Eyes
             Only” because it contains confidential Singota information. (See attached.)

                     Please confirm that you have not provided a copy of the “Attorneys Eyes Only” designated
             data produced in this case to Ms. Attariwala, including as part of any file transfer following your
             withdrawal from the case.

                        Thank you for your attention to this matter.

                                                                                     Sincerely,



                                                                                     Christopher C. Murray



Atlanta ▪ Austin ▪ Berlin (Germany) ▪ Birmingham ▪ Boston ▪ Charleston ▪ Charlotte ▪ Chicago ▪ Cleveland ▪ Columbia ▪ Dallas ▪ Denver ▪ Detroit Metro ▪ Greenville
Houston ▪ Indianapolis ▪ Jackson ▪ Kansas City ▪ Las Vegas ▪ London (England) ▪ Los Angeles ▪ Memphis ▪ Mexico City (Mexico) ▪ Miami ▪ Milwaukee ▪ Minneapolis
Morristown ▪ Nashville ▪ New Orleans ▪ New York City ▪ Oklahoma City ▪ Orange County ▪ Paris (France) ▪ Philadelphia ▪ Phoenix ▪ Pittsburgh ▪ Portland ▪ Raleigh ▪ Richmond
St. Louis ▪ St. Thomas ▪ Sacramento ▪ San Antonio ▪ San Diego ▪ San Francisco ▪ Seattle ▪ Stamford ▪ Tampa ▪ Toronto (Canada) ▪ Torrance ▪ Tucson ▪ Washington
    Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 138 of 142 PageID #:
                                         6323



From:                             Rebecca Green <rgreen@theESIteam.com>
Sent:                             Monday, September 09, 2019 11:57 AM
To:                               Paul.L.Jefferson; Murray, Christopher C.
Cc:                               Erik C. Johnson; Cynthia.A.Bedrick; Jody.M.Butts; Allen, Justin A.; Jackson, Susan H.
Subject:                          Singota v. Attariwala - Attariwala ESI Delivery to MSTH


As shown in the Proof of Delivery below, Attariwala ESI, marked Attorney’s Eyes Only, was delivered to Jody Butts at the
MSTH Shelbyville Office. The passwords have been sent to the MSTH counsel via a separate email.




On the external drive contained in the box marked Western Digital For MAC, is a full image of the MacBook produced in
this matter. The image can be read by multiple E-Discovery tools and, for your convenience, a copy of FTK Imager is
contained on the non-MAC External Drive.

The other (non-MAC) drive is encrypted with Bitlocker and the password has been provided to MSTH attorneys. On that
drive are the following folders and sub-folders:




                                                             1
    Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 139 of 142 PageID #:
                                         6324




Google Drive A is the jsaini1@gmail.com account collected via Google Archive on 3/28/2019 with the Google
Defaults. Google Drive B is the jsaini1@gmail.com account collected via Google Archive on 4/4/2019 with ALL Options
selected.

The rest of the items are self-explanatory by their folder title. These are image files which can be read using FTK Imager;
also included.

To use FTK Imager, launch the application using the FTK Imager.exe file and then select File | Add Evidence File. Then
choose Image File and navigate to the folder | file you wish to review. You can use FTK Imager to view the Google Drive
folders as well. The process is one of expanding folders and clicking on file names to see them in the preview pane.

All the Best,
Rebecca Green
Electronic Discovery & Digital Forensics
317-527-0002 (voice)

NOTICE: If received in error, do not read, copy, or distribute and, please, delete immediately. Confidentiality and/or
privilege is not waived if sent, unintentionally, to the wrong person.




                                                             2
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 140 of 142 PageID #:
                                     6325
                                                                                              J. Lee McNeely
                                                                                 Direct Dial: 317-825-5151
                                                                                LMcNeely@McNeelyLaw.com



                                            April 28, 2020


  Via Email

  Christopher C. Murray
  OGLETREE DEAKINS NASH SMOAK
   & STEWART PC
  111 Monument Circle
  Suite 4600
  Indianapolis, Indiana 46204
  christopher.murray@ogletree.com

         Re:     Bioconvergence LLC d/b/a Singota Solutions v. Jaspreet Attariwala
                 Monroe Circuit Court
                 Case No. 1:19-cv-01745-SEB-TAB

  Dear Mr. Murray:

          In response to your email of April 16, 2020, regarding our production of any Attorneys’
  Eyes Only (“AEO”) documents to our former client, Jaspreet Attariwala, we have checked our
  files and the hard drive marked as AEO is in our files and has not been produced to our former
  client in whole or in part. We have produced documents to her current bankruptcy counsel, who
  has acknowledged receipt of the Protective Order and his obligation to honor it. We have also
  produced various non-AEO documents to our former client, including redacted copies of AEO
  documents that are publicly available through Pacer.

          As you are aware, Ms. Attariwala is currently representing herself so it is not clear to us
  whether or not she is entitled to any AEO documents if she was to request them. Please advise as
  to the case law supporting your assertion that a pro se litigant is not entitled to AEO documents.
  If you have specific concerns, please bring them to our attention otherwise we will consider the
  matter resolved.

         Thank you.


                                                       Yours truly,
                                                       McNeelyLaw LLP




                                                       J. Lee McNeely


      2177 Intelliplex Drive, Suite 251 │ Shelbyville, IN 46176 │ 317.825.5110│ www.McNeelyLaw.com
                                      Offices in Shelbyville and Indianapolis
        Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 141 of 142 PageID #:
                                             6326               OGLETREE, DEAKINS, NASH,
                                                                                                                    SMOAK & STEWART, P.C.
                                                                                                                    Attorneys at Law
                                                                                                                    111 Monument Circle, Suite 4600
                                                                                                                    Indianapolis, IN 46204
                                                                                                                    Telephone: 317-916-1300
                                                                                                                    Facsimile: 317-916-9076
                                                                                                                    www.ogletree.com

             Christopher C. Murray
             317-916-2522
             christophe.murray@ogletree.com


                                                                            May 7, 2020

               VIA ELECTRONIC TRANSMISSION:
               J. Lee McNeely
               Cynthia A. Bedrick
               McNeely Law LLP
               2177 Intelliplex Drive, Suite 251
               Shelbyville, IN 46176

                        Re:        BioConvergence, LLC v. Jaspreet Attariwala
                                   Case No.: 1:19-cv-01745-SEB-TAB

             Dear Counsel:

                     This letter responds to your April 28, 2020 letter. You noted that you have produced
             documents to Jaspreet Attariwala’s current bankruptcy counsel, who you state has acknowledged
             receipt of the Protective Order and his obligation to honor it.

                     As you know, the Protective Order entered in this action and June 7, 2019, provides in
             relevant part:

                        Information that is produced or exchanged in the course of this action and designated
                        under this Order may be used solely for the preparation, trial, and any appeal of this
                        action, as well as related settlement negotiations, and for no other purpose, without the
                        written consent of the Designating Party. No designated information may be disclosed
                        to any person except in accordance with the terms of this Order.

             Stipulated Protective Order (“PO”) [Doc. 26] ¶ V(A) (emphasis added). Mr. Lynn has not appeared
             for Ms. Attariwala in this action. Indeed, to our knowledge, he is not admitted to practice in the
             Southern District of Indiana. In addition, on March 25, 2020, Mr. Lynn, in response to our inquiry,
             stated that “My role is limited to representing Ms. Attariwala in her bankruptcy.” (Email from D.
             Lynn to C. Murray, dated Mar. 25, 2020, enclosed.)

                       Under these circumstances, there is no basis for Mr. Lynn to receive copies of confidential or
             Attorneys-Eyes-Only documents produced in this action subject to the PO. Please promptly provide us
             a list of all confidential documents and AEO documents provided to Mr. Lynn. Please furthermore
             demand that he return those documents to you with instructions that he not retain copies. Finally,
             please provide us a copy of his signed Acknowledgement A to the PO along with the date when he
             received any confidential or AEO documents produced in this action.

Atlanta ▪ Austin ▪ Berlin (Germany) ▪ Birmingham ▪ Boston ▪ Charleston ▪ Charlotte ▪ Chicago ▪ Cleveland ▪ Columbia ▪ Dallas ▪ Denver ▪ Detroit Metro ▪ Greenville
Houston ▪ Indianapolis ▪ Jackson ▪ Kansas City ▪ Las Vegas ▪ London (England) ▪ Los Angeles ▪ Memphis ▪ Mexico City (Mexico) ▪ Miami ▪ Milwaukee ▪ Minneapolis
Morristown ▪ Nashville ▪ New Orleans ▪ New York City ▪ Oklahoma City ▪ Orange County ▪ Paris (France) ▪ Philadelphia ▪ Phoenix ▪ Pittsburgh ▪ Portland ▪ Raleigh ▪ Richmond
St. Louis ▪ St. Thomas ▪ Sacramento ▪ San Antonio ▪ San Diego ▪ San Francisco ▪ Seattle ▪ Stamford ▪ Tampa ▪ Toronto (Canada) ▪ Torrance ▪ Tucson ▪ Washington
Case 1:19-cv-01745-SEB-TAB Document 250-2 Filed 10/21/20 Page 142 of 142 PageID #:
  May 7, 2020                        6327
  Page 2


          Under no circumstances may Singota documents or data designated confidential or AEO be
  provided to Ms. Attariwala without Singota’s prior consent. Doing so would violate the terms of the
  PO, which specifies to whom confidential and AEO documents may be disclosed, and violate the two
  preliminary injunctions in this litigation which order that Ms. Attariwala may not possess Singota’s
  trade secret and confidential information. If Ms. Attariwala believes at some point she is entitled to
  review such data and documents, it will be necessary to seek a modification of the PO and the
  preliminary injunctions and to put in place a protocol that protects Singota’s and its clients’ and
  prospective clients’ trade secret and confidential information.

         Please let me know if you have any questions.

                                                     Sincerely,



                                                     Christopher C. Murray

  CCM/dmk

                                                                                               42756154.1
